

LOAN MODIFICATION AGREEMENT
AND
SEVENTH AMENDMENT TO CREDIT AGREEMENT


Dated as of March 24, 2016


among


PRA GROUP, INC. (f/k/a PORTFOLIO RECOVERY ASSOCIATES, INC.)
as a Borrower and a Guarantor,


PRA GROUP CANADA INC.,
as a Borrower


and


A DESIGNATED SUBSIDIARY OF PRA GROUP, INC.
from time to time party hereto as a Borrower,


THE DOMESTIC SUBSIDIARIES OF PRA GROUP, INC.,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


BANK OF AMERICA, NATIONAL ASSOCIATION, acting through its Canada branch
as Canadian Administrative Agent,


CAPITAL ONE, N.A.


and


SUNTRUST BANK,
as Co-Syndication Agents


and


KEYBANK, NATIONAL ASSOCIATION
as Documentation Agent


and


THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CAPITAL ONE, N.A.
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------



LOAN MODIFICATION AGREEMENT
AND
SEVENTH AMENDMENT TO CREDIT AGREEMENT

This LOAN MODIFICATION AGREEMENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 24, 2016, among PRA GROUP, INC. (f/k/a
Portfolio Recovery Associates, Inc.), a Delaware corporation (“PRA”, or the
“Company”), PRA GROUP CANADA INC., a Canadian corporation organized under the
Canada Business Corporations Act (the “Canadian Borrower”, and, together with
PRA, the “Borrowers”) the Guarantors, the Lenders party hereto, BANK OF AMERICA,
N.A., as Administrative Agent and BANK OF AMERICA, N.A., acting through its
Canada branch, as Canadian Administrative Agent (together with the
Administrative Agent, the “Agents” and each an “Agent”).


RECITALS


The Borrowers, the Guarantors, the Lenders, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, are party to that
certain Credit Agreement dated as December 19, 2012 (as amended, supplemented,
modified and in effect from time to time, the “Existing Credit Agreement”),
pursuant to which the Lenders agreed to provide a senior credit facility to the
Borrowers.  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Existing Credit Agreement, or the Amended
Credit Agreement (as defined below), as applicable.
The Borrowers have requested that the Administrative Agent, the Canadian
Administrative Agent and the Lenders agree to certain amendments to the Existing
Credit Agreement (including, without limitation, the extension of the Maturity
Date with respect to certain Loans and Commitments) and that, as so amended, the
Existing Credit Agreement for ease of reference be restated (after giving effect
to this Amendment) in the form of Schedule A hereto.  The Administrative Agent,
the Canadian Administrative Agent and the Lenders set forth below are willing to
agree to such amendments to the Existing Credit Agreement on the terms and
subject to the conditions hereinafter set forth.


In consideration of the foregoing recitals and the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, PRA, the
Canadian Borrower, the Guarantors, the Lenders party hereto, the Canadian
Administrative Agent and the Administrative Agent hereby agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
Effective as of the Seventh Amendment Effective Date, (a) the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the
Existing Credit Agreement in the form of Schedule A hereto (the Existing Credit
Agreement, as so amended by this Amendment, being referred to as the “Amended
Credit Agreement”), (b) Schedule 2.01 to the Existing Credit Agreement is hereby
amended to read as provided on Schedule 2.01 attached hereto, which also
identifies the Extending Revolving Lenders and the Non-Extending Revolving
Lenders as of the Seventh Amendment Effective Date



--------------------------------------------------------------------------------



and (c) in Exhibit H to the Amended Credit Agreement, a new Section 8 is hereby
added immediately following Section 7 to read as follows:
8.    Election to become an Extending Revolving Lender: By checking the box at
the end of this Section 8, the Assignee hereby elects to become an Extending
Revolving Lender under the Credit Agreement and acknowledges and agrees that as
an Extending Revolving Lender, the Assigned Interest shall have a maturity date
of the Extended Maturity Date.
Except as expressly set forth herein, all Schedules and Exhibits to the Existing
Credit Agreement will continue in their present forms as Schedules and Exhibits
to the Amended Credit Agreement.
        
ARTICLE II
CONDITIONS TO EFFECTIVENESS
The amendments set forth in Article I shall become effective on the date first
written above (the “Seventh Amendment Effective Date”), when the following
conditions have been met:
1.    Counterparts. Receipt by the Agents of counterparts of this Amendment
executed by the Administrative Agent, the Canadian Administrative Agent, the L/C
Issuer, the applicable Lenders, the Borrowers and the Guarantors.
2.    Receipt by the Agents of the following documents with respect to the Loan
Parties:
(a)     a certificate of a Responsible Officer of PRA (i) certifying that the
organization documents of each Loan Party delivered on the Closing Date, or,
with respect to the Canadian Borrower, the Fifth Amendment Effective Date, have
not been amended, supplemented or otherwise modified since such applicable date
(except to the extent the Agents have been notified thereof in such certificate)
and remain in full force and effect (as so amended, supplemented or otherwise
modified, as applicable) as of the Seventh Amendment Effective Date and (ii)
attaching resolutions of each Loan Party and certifying that such resolutions
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the Seventh Amendment Effective Date; and
(b)    an opinion of legal counsel to the Loan Parties, addressed to the Agents
and each Lender, dated as of the Seventh Amendment Effective Date, and in form
and substance reasonably satisfactory to the Agents;    
3.    Prepayments. PRA shall have prepaid any Domestic Revolving A Loans
outstanding on the Seventh Amendment Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Domestic Revolving A Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Aggregate Domestic
Revolving A Commitments; provided that the Lenders shall effect any such
repayments by making and receiving payments among themselves, in a manner
acceptable to the Administrative Agent, and, subject to Section 3.05, PRA shall
not be required to make any cash expenditures in respect thereof.
4.    Fees. Receipt by (x) the Administrative Agent, for the account of each
Lender that signs this Amendment and elects to become an Extending Revolving
Lender hereunder, an amendment fee equal to 30 basis points on the aggregate
amount of such Lender’s Term Loans, Domestic Revolving A Commitment



--------------------------------------------------------------------------------



and Canadian Revolving Commitment as of the Seventh Amendment Effective Date,
(y) the Administrative Agent, for the account of each Lender that increases its
Domestic Revolving A Commitment as of the Seventh Amendment Effective Date, an
upfront fee equal to 50 basis points on the aggregate amount of such Lender’s
increase to its Domestic Revolving A Commitment and (z) all other fees and
expenses due and owing in connection with this Amendment, including, without
limitation, the reasonable and documented legal fees and expenses of Moore & Van
Allen PLLC, counsel to the Agents.
ARTICLE III
MISCELLANEOUS
1.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
2.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.    Full Force and Effect; Limited Amendment. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Existing Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms and each Borrower and each
Guarantor confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and conditions of the Amended Credit Agreement
and the other Loan Documents. The amendments set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein and
shall not be deemed to be an amendment to, waiver of, consent to or modification
of any other term or provision of the Existing Credit Agreement or any other
Loan Document or of any transaction or further or future action on the part of
any Loan Party which would require the consent of the Lenders under the Amended
Credit Agreement or any of the Loan Documents. This Amendment shall constitute a
Loan Document.
5.    Representations and Warranties. To induce the Agents and the Lenders to
execute and deliver this Amendment, each Borrower hereby represents and warrants
to the Agents and the Lenders as of the Seventh Amendment Effective Date that no
Default or Event of Default exists and all statements set forth in Section
5.02(a) of the Amended Credit Agreement are true and correct in all material
respects (unless qualified by materiality or Material Adverse Effect, in which
case, such statement shall be true and correct in all respects) as of such date,
except to the extent that any such statement expressly relates to an earlier
date (in which case such statement was true and correct in all material respects
(unless qualified by materiality or Material Adverse Effect, in which case, such
statement was true and correct in all respects) on and as of such earlier date).
6.     Commitments. Effective as of the Seventh Amendment Effective Date (a) the
Aggregate Domestic Revolving A Commitments are being increased from $725,000,000
to $748,000,000 and (b) the Domestic Revolving A Commitment of each Lender after
giving effect to the increase in clause (a) above shall be as set forth on
Schedule 2.01 attached hereto. In order to effect the modified Domestic
Revolving A Commitments of the Lenders (after giving effect to the increase in
clause (a) above and as set



--------------------------------------------------------------------------------



forth on Schedule 2.01 attached hereto), assignments of Domestic Revolving A
Commitments shall be deemed to be made among the applicable Lenders (not
including any Non-Extending Lender) in such amounts as may be necessary, and
with the same force and effect as if such assignments of Domestic Revolving A
Commitments were evidenced by the applicable Assignment and Assumptions (but
without the payment of any related assignment fee), and no other documents or
instruments shall be required to be executed in connection with such assignments
(all of which such requirements are hereby waived).




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
PRA GROUP, INC. (f/k/a Portfolio Recovery Associates, Inc.)

By: /s/ Judith Scott    
Name: Judith Scott
Title: Corporate Secretary
PRA GROUP CANADA INC.
By: /s/ Christopher B. Graves    
Name: Christopher B. Graves
Title: Director
PORTFOLIO RECOVERY ASSOCIATES, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA HOLDING I, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA LOCATION SERVICES
By: PLS HOLDING I, LLC, a General Partner

By: /s/ Steven C. Roberts    
Name: Steven C. Roberts
Title: Manager
PRA GOVERNMENT SERVICES, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative





Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



PRA RECEIVABLES MANAGEMENT, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA HOLDING II, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA HOLDING III, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
MUNISERVICES, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA PROFESSIONAL SERVICES, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA FINANCIAL SERVICES, LLC

By: /s/ P. Kent McCammon    
Name: P. Kent McCammon
Title: Manager
PLS HOLDING I, LLC

By: /s/ Steven C. Roberts    
Name: Steven C. Roberts
Title: Manager

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



PLS HOLDING II, LLC

By: /s/ Steven C. Roberts    
Name: Steven C. Roberts
Title: Manager
PRA AUTO FUNDING, LLC

By: /s/ Michael J. Petit    
Name: Michael J. Petit
Title: Manager
PRA HOLDING IV, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
PRA HOLDING V, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative
CLAIMS COMPENSATION BUREAU, LLC

By: /s/ Judith Scott    
Name: Judith Scott
Title: Member’s Representative







Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as
Administrative Agent

By: /s/ Denise Jones    
Name: Denise Jones
Title: Assistant Vice President
BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian
Administrative Agent

By: /s/ Medina Sales de Andrade    
Name: Medina Sales de Andrade
Title: Vice President

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



SUNTRUST BANK,
as a Lender


By: /s/ Paula Mueller    
Name: Paula Mueller
Title: Director



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





CAPITAL ONE, N.A.,
as a Lender


By: /s/ William A. Casey    
Name: William A. Casey
Title: SVP

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





ING CAPITAL LLC,
as a Lender


By: /s/ Mary Forstner    
Name: Mary Forstner
Title: Director


By: /s/ Jonathan Banks    
Name: Jonathan Banks
Title: Managing Director

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



DNB CAPITAL LLC,
as a Lender


By: /s/ Philip F. Kurpiewski    
Name: Philip F. Kurpiewski
Title: Senior Vice President


By: /s/ Rune Nilsen    
Name: Rune Nilsen
Title: Senior Vice President

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ James Cribbet    
Name: James Cribbet
Title: Senior Vice President

Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



CITIZENS BANK OF PENNSYLVANIA,
as a Lender


By: /s/ Leslie D. Broderick    
Name: Leslie D. Broderick
Title: Senior Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Keith A. Sherman    
Name: Keith A. Sherman
Title: Senior Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





UNION BANK & TRUST,
as a Lender


By: /s/ Debbie H. Young    
Name: Debbie H. Young
Title: SVP



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender


By: /s/ Jason Williams    
Name: Jason Williams
Title: Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





MONARCH BANK,
as a Lender


By: /s/ Michael J. Kos    
Name: Michael J. Kos
Title: Senior Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





BANK OF HAMPTON ROADS,
as a Lender


By: /s/ Gregg D. Smith    
Name: Gregg D. Smith
Title: Senior Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------





XENITH BANK,
as a Lender


By: /s/ Bradley D. Nott    
Name: Bradley D. Nott
Title: Senior Vice President



Loan Modification Agreement and
Seventh Amendment to
PRA Credit Agreement



--------------------------------------------------------------------------------



COMPILATION OF CREDIT AGREEMENT DATED AS OF DECEMBER 19, 2012, FIRST AMENDMENT
TO CREDIT AGREEMENT, DATED AS OF AUGUST 6, 2013, SECOND AMENDMENT TO CREDIT
AGREEMENT, DATED AS OF FEBRUARY 19, 2014, THIRD AMENDMENT TO CREDIT AGREEMENT,
DATED AS OF JUNE 5, 2014, FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE
2, 2015, FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF AUGUST 4, 2015 AND
SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF SEPTEMBER 30, 2015. THIS
COMPOSITE IS PROVIDED FOR READING CONVENIENCE ONLY. THE EXECUTED VERSIONS OF THE
CREDIT AGREEMENT AND THE AMENDMENTS REMAIN THE CONTROLLING DOCUMENTS FOR THIS
CREDIT FACILITY.
SCHEDULE A


Published CUSIP Number: 73641BAG2
CREDIT AGREEMENT


Dated as of December 19, 2012


among


PRA GROUP, INC. (f/k/a PORTFOLIO RECOVERY ASSOCIATES, INC.)
as a Borrower and a Guarantor,


PRA GROUP CANADA INC.,
as a Borrower


and


A DESIGNATED SUBSIDIARY OF PRA GROUP, INC.
from time to time party hereto as a Borrower,


THE DOMESTIC SUBSIDIARIES OF PRA GROUP, INC.,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


BANK OF AMERICA, NATIONAL ASSOCIATION, acting through its Canada branch
as Canadian Administrative Agent,


WELLS FARGO BANK, N.A.
and
SUNTRUST BANK,
as Co-Syndication Agents


and
KEYBANK, NATIONAL ASSOCIATION
as Documentation Agent





--------------------------------------------------------------------------------



and
THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------

Table of Contents





Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
1.02    Other Interpretive Provisions.
1.03    Accounting Terms.
1.04    Rounding.
1.05    Exchange Rates; Currency Equivalents.
1.06    Additional Alternative Currencies.
1.07    Change of Currency.
1.08    Times of Day.
1.09    Letter of Credit Amounts.
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
2.02    Borrowings, Conversions and Continuations of Loans.
2.03    Letters of Credit.
2.04    Swing Line Loans.
2.05    Prepayments.
2.06    Termination or Reduction of Revolving Commitments.
2.07    Repayment of Loans.
2.08    Interest.
2.09    Fees.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
2.11    Evidence of Debt.
2.12    Payments Generally; Administrative Agent’s Clawback.
2.13    Sharing of Payments by Lenders.
2.14    Cash Collateral.
2.15    Defaulting Lenders.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
3.02    Illegality.
3.03    Inability to Determine Rates.
3.04    Increased Costs.
3.05    Compensation for Losses.
3.06    Mitigation Obligations; Replacement of Lenders.
3.07    Survival.
ARTICLE IV GUARANTY
4.01    The Guaranty.
4.02    Obligations Unconditional.
4.03    Reinstatement.
4.04    Certain Additional Waivers.
4.05    Remedies.
4.06    Rights of Contribution.
4.07    Guarantee of Payment; Continuing Guarantee.
4.08    Keepwell.
4.09    Appointment of PRA.
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension.



--------------------------------------------------------------------------------

Table of Contents



5.02    Conditions to all Credit Extensions.
ARTICLE VI REPRESENTATIONS AND WARRANTIES
6.01    Existence, Qualification and Power.
6.02    Authorization; No Contravention.
6.03    Governmental Authorization; Other Consents.
6.04    Binding Effect.
6.05    Financial Statements; No Material Adverse Effect.
6.06    Litigation.
6.07    No Default.
6.08    Ownership of Property; Liens.
6.09    Environmental Compliance.
6.10    Insurance.
6.11    Taxes.
6.12    ERISA Compliance.
6.13    Subsidiaries.
6.14    Margin Regulations; Investment Company Act.
6.15    Disclosure.
6.16    Compliance with Laws.
6.17    Intellectual Property; Licenses, Etc.
6.18    Solvency.
6.19    Perfection of Security Interests in the Collateral.
6.20    Business Locations.
6.21    Labor Matters.
6.22    OFAC.
6.23    Canadian Borrower.
ARTICLE VII AFFIRMATIVE COVENANTS
7.01    Financial Statements.
7.02    Certificates; Other Information.
7.03    Notices.
7.04    Payment of Obligations.
7.05    Preservation of Existence, Etc.
7.06    Maintenance of Properties.
7.07    Maintenance of Insurance.
7.08    Compliance with Laws.
7.09    Books and Records.
7.10    Inspection Rights.
7.11    Use of Proceeds.
7.12    Additional Subsidiaries.
7.13    ERISA Compliance.
7.14    Pledged Assets.
ARTICLE VIII NEGATIVE COVENANTS
8.01    Liens.
8.02    Investments.
8.03    Indebtedness.
8.04    Fundamental Changes.
8.05    Dispositions.
8.06    Restricted Payments.
8.07    Change in Nature of Business.
8.08    Transactions with Affiliates and Insiders.



--------------------------------------------------------------------------------

Table of Contents



8.09    Burdensome Agreements.
8.10    Use of Proceeds.
8.11    Financial Covenants.
8.12    Capital Expenditures.
8.13    Prepayment of Other Indebtedness, Etc.
8.14    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
8.15    Ownership of Subsidiaries.
8.16    Foreign Assets Control Regulations.
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
9.02    Remedies Upon Event of Default.
9.03    Application of Funds.
ARTICLE X ADMINISTRATIVE AGENT
10.01    Appointment and Authority.
10.02    Rights as a Lender.
10.03    Exculpatory Provisions.
10.04    Reliance by Administrative Agent.
10.05    Delegation of Duties.
10.06    Resignation of Administrative Agent.
10.07    Non-Reliance on Administrative Agent and Other Lenders.
10.08    No Other Duties; Etc.
10.09    Administrative Agent May File Proofs of Claim.
10.10    Collateral and Guaranty Matters.
10.11    Treasury Management Banks and Swap Banks.
ARTICLE XI MISCELLANEOUS
11.01    Amendments, Etc.
11.02    Notices and Other Communications; Facsimile Copies.
11.03    No Waiver; Cumulative Remedies; Enforcement.
11.04    Expenses; Indemnity; and Damage Waiver.
11.05    Payments Set Aside.
11.06    Successors and Assigns.
11.07    Treatment of Certain Information; Confidentiality.
11.08    Set-off.
11.09    Interest Rate Limitation.
11.10    Counterparts; Integration; Effectiveness.
11.11    Survival of Representations and Warranties.
11.12    Severability.
11.13    Replacement of Lenders.
11.14    Governing Law; Jurisdiction; Etc.
11.15    Waiver of Right to Trial by Jury.
11.16    Electronic Execution of Assignments and Certain Other Documents.
11.17    USA PATRIOT Act.
11.18    No Advisory or Fiduciary Relationship.
11.19    Release of Collateral and Guarantee Obligations.
11.20    New Debt Obligations.
11.21    Limitation on Obligations of Canadian Borrower.
11.22    Judgment Currency.



--------------------------------------------------------------------------------

Table of Contents



SCHEDULES


1.01(a)        Competitors
1.01(b)        Mandatory Cost Formulae
2.01        Commitments and Applicable Percentages
6.10        Insurance
6.11        Tax Sharing Agreements
6.13        Subsidiaries
6.17        IP Rights
6.20(a)
Taxpayer and Organizational Identification Numbers

6.20(b)
Changes in Legal Name, State of Formation and Structure

8.01        Liens Existing on the Closing Date
8.02        Investments Existing on the Closing Date
8.03        Indebtedness Existing on the Closing Date
11.02        Certain Addresses for Notices






EXHIBITS


A        Form of Loan Notice
B        Form of Swing Line Loan Notice
C-1        Form of Domestic Revolving A Note
C-2        Form of Canadian Revolving Note
C-3        Form of Designated Borrower Revolving Note
D         Form of Swing Line Note
E-1        Form of Term Note
E-2        Form of Incremental Term Note
F        Form of Compliance Certificate
G        Form of Joinder Agreement
H        Form of Assignment and Assumption
I        Form of Borrowing Base Certificate
I-2        Form of Canadian Borrowing Base Certificate
J        Forms of U.S. Tax Compliance Certificates
K        Form of Incremental Term Loan Lender Joinder Agreement
L        Form of Designated Borrower Joinder Agreement
M        Form of Prepayment Notice





--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of December 19, 2012 among PRA GROUP,
INC. (f/k/a Portfolio Recovery Associates, Inc., a Delaware corporation (“PRA”),
PRA GROUP CANADA INC., a Canadian corporation organized under the Canada
Business Corporations Act (the “Canadian Borrower”), a certain designated
Subsidiary of PRA from time to time party hereto pursuant to Section
2.02(f)(iii) (the “Designated Borrower”, and, together with PRA and the Canadian
Borrower, the “Borrowers”), the Guarantors (defined herein), the Lenders
(defined herein), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer and BANK OF AMERICA, NATIONAL ASSOCIATION acting through
its Canada branch, as Canadian Administrative Agent.


The Borrowers have requested that the Lenders provide a senior credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein;


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Account Debtor” means any person or persons that are an obligor in any
contractual arrangement for amounts due to PRA, the Canadian Borrower, any
Guarantor or any co‑signor in respect of such contractual arrangement.


“Accounts” means all accounts (as such term is defined in Article 9 of the UCC
or, with respect to the Canadian Borrower, the PPSA) owned by PRA, the Canadian
Borrower or any Guarantor and all accounts in which PRA, the Canadian Borrower
or any Guarantor has any rights (including, without limitation, rights to grant
a security interest in accounts owned by other persons), both now existing and
hereafter owned, acquired and arising; and, to the extent not included in the
term accounts as so defined, all accounts receivable, health‑care‑insurance
receivables, credit and charge card receivables, bills, acceptances, documents,
choses in action, chattel paper (both tangible and electronic), promissory notes
and other instruments, deposit accounts, license fees payable for use of
software, commercial tort claims, letter of credit rights and letters of credit,
rights to payment for money or funds advanced or sold other than through use of
a credit card, lottery winnings, rights to payment with respect to investment
property, general intangibles and other forms of obligations and rights to
payment of any nature, now owing to PRA, the Canadian Borrower or any Guarantor
and hereafter arising and owing to PRA, the Canadian Borrower or any Guarantor,
together with (i) the proceeds of all of the accounts and other property and
property rights described hereinabove, including all of the proceeds of PRA’s,
the Canadian Borrower’s or any Guarantor’s rights with respect to any of its
goods and services represented thereby, whether delivered or returned by
customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing; including, without limitation, an account established for a
bank credit card, retail credit card, consumer installment loan, defaulted auto
loans or lines of credit in the name of an Account Debtor, as set forth and
described in a Purchase Agreement, and all

1

--------------------------------------------------------------------------------

 

unpaid balances due from such Account Debtor, together with all available
documents evidencing such Account Debtor’s agreement to make payment of such
unpaid balances, including without limitation each available credit card
application or agreement, and each available promissory note, receivable,
obligation, chattel paper, payment agreement, contract, installment sale
agreement or other obligation or promise to pay of an Account Debtor, all as
described and referred to in a Purchase Agreement.


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise. For the avoidance of doubt,
purchases of debt portfolios in the ordinary course of business shall not be
considered Acquisitions.


“Add-On Permitted Convertible Notes” has the meaning given to such term in means
the senior, unsecured convertible notes (including the related indenture) of PRA
other than the Initial Permitted Convertible Notes issued in accordance with
Section 8.03(o).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify PRA and the
Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent” or “Agents” means the Administrative Agent and/or the Canadian
Administrative Agent, as appropriate.


“Aggregate Canadian Revolving Commitments” means the Canadian Revolving
Commitments of all the Canadian Revolving Lenders. The aggregate principal
amount of the Aggregate Canadian Revolving Commitments in effect on the
FifthSeventh Amendment Effective Date is FIFTY MILLION DOLLARS ($50,000,000).
 
“Aggregate Designated Borrower Revolving Commitments” means the Designated
Borrower Revolving Commitments of all the Lenders.
 
“Aggregate Domestic Revolving A Commitments” means the Domestic Revolving A
Commitments of all the Domestic Revolving A Lenders. The aggregate principal
amount of the Aggregate Domestic Revolving A Commitments (of both the Extending
and Non-Extending Lenders) in effect on the FifthSeventh Amendment Effective
Date is SIXSEVEN HUNDRED FORTY-EIGHT MILLION DOLLARS ($600,000,000748,000,000).


“Agreement” means this Credit Agreement.



2

--------------------------------------------------------------------------------

 

“Aktiv Kapital” means PRA Group Europe AS (renamed from Aktiv Kapital AS
following the closing of the Aktiv Capital Acquisition), a company headquartered
in Oslo, Norway.


“Aktiv Kapital Acquisition” means the acquisition by PRA Aktiv Kapital, a
Foreign Subsidiary of the Borrower, of all the Equity Interests of Aktiv
Kapital.


“Aktiv Kapital Acquisition Effective Date” means the date on which all of the
conditions precedent set forth in Article III(b) of the Second Amendment are
satisfied.


“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Amortization of Finance Receivables” means payments applied to principal as
defined by GAAP guidance ASC 310-30.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Domestic Revolving A Commitment at any time, the
percentage of the Aggregate Domestic Revolving A Commitments represented by such
Lender’s Domestic Revolving A Commitment at such time, subject to adjustment as
provided in Section 2.15; provided that if the commitment of each Lender to make
Domestic Revolving A Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Domestic Revolving A Commitments have expired, then the Applicable
Percentage of each Lender holding Domestic Revolving A Loans shall be the
percentage of the outstanding principal amount of the Domestic Revolving A Loans
held by such Lender at such time, (b) with respect to such Lender’s Canadian
Revolving Commitment at any time, the percentage of the Aggregate Canadian
Revolving Commitments represented by such Lender’s Canadian Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15; provided that
if the commitment of each Lender to make Canadian Revolving Loans has been
terminated pursuant to Section 9.02 or if the Aggregate Canadian Revolving
Commitments have expired, then the Applicable Percentage of each Lender holding
Canadian Revolving Loans shall be the percentage of the outstanding principal
amount of the Canadian Revolving Loans held by such Lender at such time, (c)
with respect to such Lender’s portion of the outstanding Term Loan A-1 at any
time, the percentage of the outstanding principal amount of the Term Loan A-1
held by such Lender at such time, (d) with respect to such Lender’s portion of
the outstanding Incremental Term Loan at any time, the percentage of the
outstanding principal amount of the Incremental Term Loan held by such Lender at
such time and, (e) with respect to such Lender’s Designated Borrower Revolving
Commitment at any time, the percentage of the Aggregate Designated Borrower
Revolving Commitments represented by such Lender’s Designated Borrower Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Designated Borrower
Revolving Loans has been terminated pursuant to Section 9.02 or if the
Designated Borrower Revolving Commitments have expired, then the Applicable
Percentage of each Lender holding Designated Borrower Revolving Loans shall be
the percentage of the outstanding principal amount of the Designated Borrower
Revolving Loans held by such Lender at such time and (f) with respect to such
Lender’s portion of the outstanding Term Loan A-2 at any time, the percentage of
the outstanding principal amount of the Term Loan A-2 held by such Lender at
such time. The initial Applicable Percentage of each Lender

3

--------------------------------------------------------------------------------

 

is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable.


“Applicable Rate” means (a) with respect to the Incremental Term Loan, the
percentages per annum set forth in the Incremental Term Loan Lender Joinder
Agreement, (b) with respect to the Designated Borrower Revolving Loans, the
percentages per annum set forth in the Designated Borrower Joinder Agreement,
and (c) with respect to Domestic Revolving A Loans and the Term LoanLoans, a
percentage per annum equal to (i) with respect to Eurodollar Rate Loans and
Letter of Credit Fees, 2.50% and (ii) with respect to Base Rate Loans, 1.50%,
(d) with respect to Canadian Revolving Loans, a percentage per annum equal to
(i) with respect to Eurodollar Rate Loans, 2.50% and (ii) with respect to
Canadian Prime Rate Loans, 1.50% and (e) with respect to the Unused Fee, 0.375%.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
Canadian Administrative Agent or the L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset Pool” means all Receivables and other Assets, as the context may require,
which Receivables shall all have been purchased from sellers of finance
receivables, together with (i) each and every Asset obtained in replacement or
satisfaction of or substitution for, any such Receivable so purchased, (ii) each
and every item of property obtained by PRA, the Canadian Borrower or a Guarantor
as a result of its collection activities with respect to any such purchased
Receivable, (iii) each and every item of collateral or security, including all
security interests, liens, guarantees and other interests securing payment of
any purchased Receivable, and all other rights and interests of PRA, the
Canadian Borrower or a Guarantor with respect to each purchased Receivable, (iv)
each judgment rendered in respect to a Receivable, together with all lien rights
related thereto, (v) Asset Pool Proceeds derived from or paid or payable with
respect thereto, together with any and all earnings thereon, and (vi) each and
every other right, claim and interest associated therewith. With respect to an
Asset Pool: (a) the term “Receivable” shall mean a purchased account established
for a bank credit card, retail credit card, consumer installment loan, auto
loan, line of credit, commercial loan or any other loan, any right to payment
associated with life settlements, any indebtedness related to the provision of
goods or services or any claim, right to payment or recovery or indebtedness or
similar item evidencing past or future payment obligations of any type which can
be evaluated and valued by PRA’s or the Canadian Borrower’s (or any
Subsidiary’s) models, in each case purchased by PRA, the Canadian Borrower or a
Guarantor and any reasonable extension or expansion thereof, as set forth and
described in a Purchase Agreement, and all unpaid balances due with respect to
such Receivable, together with (to the extent available) all documents
evidencing such agreement to make payment of such unpaid balances, including,
without limitation, each credit card application or agreement, and each
promissory note, receivable, obligation, chattel paper, payment agreement,
contract, installment sale agreement or other obligation or promise to pay, all
as described and referred to in a Purchase Agreement; and (b) the term “Asset”
shall mean each purchased Receivable and any property or other right obtained by
PRA, the Canadian Borrower or any Guarantor in connection with collection of any
such purchased Receivable or in substitution therefor, all of which constitutes
part of the Asset Pool into which such purchased Receivable was initially
delivered. For the avoidance of doubt, loan participations shall constitute
Asset Pools for purposes of this Agreement.



4

--------------------------------------------------------------------------------

 

“Asset Pool Proceeds” means, with respect to an Asset Pool, any and all
payments, revenues, income, receipts, collections, recoveries and other proceeds
or assets received with respect to such Asset Pool, including, without
limitation, (i) payments of principal, interest, fees, late charges,
insufficient funds charges, guaranty payments and any interest thereon, credit
insurance costs, guaranty fees and other amounts recovered on account of any
Asset in such Asset Pool, and (ii) settlements, compromises, liquidations,
foreclosure proceeds, dispositions, sales, transfers or other proceeds, whether
cash or otherwise, received as a result of or in any way in connection with
collection activities related to any Asset or in connection with the sale of any
Asset constituting a part of such Asset Pool.


“Asset Pool Seller” means, with respect to an Asset Pool, the party which has
agreed to sell a specified Asset Pool to PRA, the Canadian Borrower or any
Guarantor pursuant to the terms of a Purchase Agreement.


“Asset Pool Report” means a report that sets forth each Asset Pool purchased by
PRA, the Canadian Borrower or any Guarantor and identifies the Eligible Asset
Pools or Canadian Eligible Asset Pools, as applicable, which report shall be in
a substantially similar form as previously provided by PRA or the Canadian
Borrower to the Administrative Agent or is otherwise reasonably acceptable to
the Administrative Agent.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
PRA and its Subsidiaries for the fiscal year ended December 31, 2011, and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year of PRA and its Subsidiaries, including the notes
thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.


“Australian Dollars” means the lawful currency of Australia.


“Availability Period” means, (a) with respect to the Domestic Revolving A
Commitments, the period from and including the Closing Date to the earliest of
(i) the applicable Maturity Date, with respect to such Domestic Revolving A
Loans (or such earlier date if the applicable Domestic Revolving A Commitments
have been terminated as provided herein), (ii) the date of termination of the
Aggregate Domestic Revolving A Commitments pursuant to Section 2.06, and (iii)
the date of termination of the commitment of each Lender to make Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02, (b) with respect to the Canadian Revolving Commitments, the period
from and including the Closing Date to the earliest of (i) the Extended Maturity
Date, (ii) the date of termination of the Aggregate Canadian Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of

5

--------------------------------------------------------------------------------

 

each Lender to make Loans pursuant to Section 9.02 and (c) with respect to the
Designated Borrower Revolving Commitments, the period from and including the
date on which such Designated Borrower Revolving Commitments are implemented
pursuant to Section 2.02(f) to the earliest of (i) the Extended Maturity Date,
(ii) the date of termination of the Aggregate Designated Borrower Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%, and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrowers” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.


“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.


“Business Day” means (a) with respect to any notice, disbursement or payment to
the Administrative Agent or any other Lender with respect to a Domestic
Revolving A Loan, L/C Obligation, Term Loan, Incremental Term Loan or Designated
Borrower Revolving Loan, any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the Laws of the
state where the Administrative Agent’s Office with respect to Obligations
denominated in Dollars is located and (b) with respect to any notice,
disbursement or payment to the Canadian Administrative Agent or any Canadian
Revolving Lender with respect to a Canadian Revolving Loan, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized or
required to close under the Laws of the province where the Canadian
Administrative Agent’s Office with respect to Obligations denominated in
Canadian Dollars is located; provided, however, that:

6

--------------------------------------------------------------------------------

 



(a)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;


(b)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


“Businesses” means, at any time, a collective reference to the businesses
operated by PRA and its Subsidiaries at such time.


“Canadian Administrative Agent” means Bank of America, National Association,
acting through its Canada branch, in its capacity as Canadian administrative
agent under any of the Loan Documents, or any successor Canadian administrative
agent.


“Canadian Administrative Agent’s Office” means the Canadian Administrative
Agent’s Canadian address and, as appropriate, account as set forth on Schedule
11.02, or such other Canadian address or account as the Canadian Administrative
Agent may from time to time notify to the Borrowers and the Canadian Revolving
Lenders.


“Canadian Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Canadian Borrower arising under any
Loan Document or otherwise with respect to any Canadian Revolving Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Canadian Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. The
foregoing shall also include (a) all obligations under any Swap Contract between
the Canadian Borrower and any Swap Bank that is permitted to be incurred
pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between the Canadian Borrower and any Treasury Management
Bank; provided that “Canadian Borrower Obligations” shall exclude any Excluded
Swap Obligations.
 

7

--------------------------------------------------------------------------------

 

“Canadian Borrowing Base” means, with respect to the Canadian Borrower, an
amount equal to the sum of (a) 3335% of Canadian Estimated Remaining Collections
of all Canadian Eligible Asset Pools plus (b) 75% of Canadian Eligible Accounts,
in each case as determined by the Administrative Agent by reference to the most
recent Canadian Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 7.02(b). The Agents and the Lenders agree that any amendment
entered into solely to alter the rate of Canadian Estimated Remaining
Collections shall not require an amendment fee to be payable by any Loan Party.


“Canadian Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit I-2.


“Canadian Dollars” means the lawful currency of Canada.


“Canadian Eligible Accounts” means Accounts created by the Canadian Borrower or
any Canadian Guarantor that in each case satisfy the criteria set forth below as
reasonably determined in accordance with the Canadian Administrative Agent’s
customary practices. In general, such Accounts shall be Canadian Eligible
Accounts if:


(e)    such Accounts arise from the actual and bona fide sale and delivery of
goods by the Canadian Borrower or such Canadian Guarantor or rendition of
services by the Canadian Borrower or such Canadian Guarantor in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;


(f)    such Accounts are not unpaid more than (i) ninety (90) days after the
date of the original invoice therefor or (ii) more than sixty (60) days after
the date of the original due date therefor; provided, that the Canadian
Administrative Agent may in its discretion deem Accounts for which the Canadian
Borrower has granted extended trade terms to be Canadian Eligible Accounts;


(g)    such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;


(h)    the chief executive office of the account debtor with respect to such
Accounts is located in Canada;


(i)    such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon the Canadian Borrower’s satisfactory completion of any further performance
under the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if the Canadian Administrative
Agent shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to the Canadian Administrative Agent, confirming
the unconditional obligation of the account debtor to take the goods related
thereto and pay such invoice;


(j)    the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by the Canadian

8

--------------------------------------------------------------------------------

 

Borrower or such Canadian Guarantor to such account debtor or claimed owed by
such account debtor shall be deemed Canadian Eligible Accounts);


(k)    there are no facts, events or occurrences which would materially impair
the validity, enforceability or collectability of such Accounts or reduce the
amount payable or delay payment thereunder;


(l)    such Accounts are subject to the first priority, valid and perfected
security interest of the Canadian Administrative Agent;


(m)    neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of the Canadian Borrower;


(n)    the account debtor with respect to such Accounts is not a Governmental
Authority, except to the extent the Accounts are assignable without consent or
all necessary consents to assignment have been obtained;


(o)    there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);


(p)    such Accounts are not owed by an account debtor who has Accounts unpaid
more than the periods permitted in clause (b) of this definition which
constitute more than fifty percent (50%) percent of the total Accounts of such
account debtor; and


(q)    such Accounts are owed by account debtors deemed creditworthy at all
times by Administrative Agent in good faith in its commercially reasonable
discretion.


The criteria for Canadian Eligible Accounts set forth above may only be changed
and any new criteria for Canadian Eligible Accounts may only be established by
the Canadian Super-Majority Lenders in good faith based on either: (i) an event,
condition or other circumstance arising after the date hereof, and the change or
new criteria for Canadian Eligible Accounts has a reasonable relationship to
such event, condition or circumstance and is not duplicative of any reserve or
other criteria, or (ii) an event, condition or other circumstance existing on
the Fifth Amendment Effective Date to the extent neither Agent nor any Canadian
Revolving Lender has no written notice thereof from the Canadian Borrower prior
to the Fifth Amendment Effective Date, in either case under clause (i) or (ii)
which adversely affects or could reasonably be expected to adversely affect the
Accounts in the good faith determination of the Canadian Super-Majority Lenders.
Any Accounts that are not Canadian Eligible Accounts shall nevertheless be part
of the Collateral. For the avoidance of doubt, Canadian Eligible Accounts shall
not include any Accounts or Receivables included in the determination of
Canadian Estimated Remaining Collections.


“Canadian Eligible Asset Pools” means those existing Asset Pools of the Canadian
Borrower and the Canadian Guarantors accepted by the Canadian Revolving Lenders
on the Fifth Amendment Effective Date and newly acquired Asset Pools of the
Canadian Borrower and the Canadian Guarantors acquired from Asset Pool Sellers
not affiliated with PRA, the Canadian Borrower or any Guarantor, that in each
case, meet all of the following requirements:



9

--------------------------------------------------------------------------------

 

(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;


(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Canadian Revolving Lenders in
connection therewith are true and correct in all material respects;


(c)    the Canadian Borrower or the applicable Canadian Guarantor has good and
marketable title and has the right to pledge, assign and deliver the Assets of
such Asset Pool, free from all liens, claims, encumbrances or security interests
whatsoever; provided that such Assets may be subject to recall or putback
rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to the Canadian Borrower or is
the Canadian Borrower;


(e)    to the best knowledge of the Canadian Borrower no condition exists that
materially and adversely affects the Level Yield of the Asset Pool; and


(f)    since the acquisition of the Asset Pool by the Canadian Borrower, no sale
of any Receivable within the Asset Pool has occurred except arms length sales to
non‑affiliated third parties.


“Canadian Estimated Remaining Collections” means the aggregate gross remaining
cash collections which the Canadian Borrower anticipates to receive from an
Asset Pool as reflected in its Level Yield accounting process. Such remaining
amounts shall be calculated by the Canadian Borrower in accordance with GAAP and
in a manner consistent with past practice and with the methodology employed in
the reporting of Canadian Estimated Remaining Collections in PRA’s public
filings; provided, however, the manner and method of computing Canadian
Estimated Remaining Collections and all assumptions made in connection therewith
shall be explained by PRA to the Canadian Administrative Agent in reasonable
detail upon the Canadian Administrative Agent’s reasonable request (in addition,
at the request of the Canadian Administrative Agent, at the time of such
explanation to the Canadian Administrative Agent or on one additional occasion,
PRA will explain the manner and method of computing Canadian Estimated Remaining
Collections and all assumptions made in connection therewith to the Lenders
present for such explanation). Any material deviation from the current method
and assumptions used in computing Canadian Estimated Remaining Collections must
be acceptable to the Canadian Super-Majority Lenders in their sole and absolute
discretion.


“Canadian Guarantor” means, collectively, (a) each Person that joins as a
Canadian Guarantor pursuant to Section 7.12 or otherwise, and (b) the successors
and permitted assigns of the foregoing.


“Canadian Pledge Agreement” means a pledge agreement in a form to be agreed
upon, and to be executed in favor of the Canadian Administrative Agent, for the
benefit of the holders of the Canadian Borrower Obligations, by the Canadian
Borrower and each Canadian Guarantor, as amended or modified from time to time
in accordance with the terms hereof.


“Canadian Prime Rate” means, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Canadian

10

--------------------------------------------------------------------------------

 

Administrative Agent which it publicly announces for such day as its “prime
rate” for commercial loans in Canadian Dollars in Canada to its Canadian
borrowers; and (b) the average CDOR Rate for a 30-day term plus ½ of 1% per
annum, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to any Borrower or any other
Person. Such prime rate is based on various factors including cost and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.


“Canadian Prime Rate Loan” means a Canadian Revolving Loan that bears interest
based on the Canadian Prime Rate. All Canadian Prime Rate Loans shall be
denominated in Canadian Dollars.


“Canadian Revolving Borrowing” means a Borrowing comprised of Canadian Revolving
Loans.


“Canadian Revolving Commitment” means, as to each Canadian Revolving Lender, its
obligation to make Canadian Revolving Loans to the Canadian Borrower pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Canadian Revolving Lender’s name on
Schedule 2.01, in the Assignment and Assumption or other agreement pursuant to
which such Canadian Revolving Lender becomes a party hereto, as such amount may
be adjusted from time to time in accordance with this Agreement.


“Canadian Revolving Exposure” means the aggregate Outstanding Amount of the
Canadian Revolving Loans of any Canadian Revolving Lender.


“Canadian Revolving Lender” means each Lender with a Canadian Revolving
Commitment.


“Canadian Revolving Loan” has the meaning specified in Section 2.01(b).


“Canadian Revolving Note” has the meaning specified in Section 2.11(a).
 
“Canadian Security Agreement” means (a) the security agreement dated as of the
Fifth Amendment Effective Date executed in favor of the Canadian Administrative
Agent, for the benefit of the holders of the Canadian Borrower Obligations, by
the Canadian Borrower and (b) any other security agreement executed in favor of
the Canadian Administrative Agent, for the benefit of the holders of the
Canadian Borrower Obligations, by a Canadian Guarantor, in each case, as amended
or modified from time to time in accordance with the terms hereof.


“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any of its provinces or territories.


“Canadian Super-Majority Lenders” means Canadian Revolving Lenders having
Canadian Revolving Commitments representing more than 66 2/3% of the Aggregate
Canadian Revolving Commitments of all Canadian Revolving Lenders, or if the
Canadian Revolving Commitment of each Canadian Revolving Lender has been
terminated, Canadian Revolving Lenders holding in the aggregate more than 66
2/3% of the outstanding Canadian Revolving Loans. The Canadian Revolving
Commitment or Canadian Revolving Loans of any Defaulting Lender shall be
disregarded in determining Canadian Super-Majority Lenders at any time.



11

--------------------------------------------------------------------------------

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person; provided,
that the adoption or issuance of any accounting standards after the Closing Date
will not cause any lease that was not or would not have been a Capital Lease
prior to such adoption or issuance to be deemed a Capital Lease. For the
avoidance of doubt, “Capital Leases” shall not include operating leases or any
agreements requiring the payment of rent or other similar payments.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the L/C Issuer shall agree in its reasonable discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by financial institutions having capital of at least
$500,000,000 and the portfolios of which have at least 95% of their assets
invested in Investments of the character described in the foregoing subdivisions
(a) through (d).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.



12

--------------------------------------------------------------------------------

 

“Change of Control” means the occurrence of any of the following events:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% of the Equity Interests of PRA entitled to vote for members
of the board of directors or equivalent governing body of PRA on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of PRA cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(c)    if any Designated Borrower Revolving Commitments remain in effect and/or
any Designated Borrower Revolving Loans are outstanding, the Designated Borrower
shall cease to be a Wholly Owned Subsidiary (either directly or indirectly) of
PRA; or


(d)     the Canadian Borrower shall cease to be a Wholly Owned Subsidiary
(either directly or indirectly) of PRA.; or


(e)     the occurrence of any Fundamental Change under any Permitted Convertible
Notes.


“Closing Date” means the date hereof.


“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the benefit of the holders of the
Obligations (or, as applicable, the Canadian Borrower Obligations), are
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Canadian Security Agreement, any Canadian Pledge
Agreement and other security documents as may be executed and delivered by the
Loan Parties pursuant to the terms of Section 7.14, and/or Section 2.02(f), as
applicable.


“Commitment” means, as to each Lender, the Domestic Revolving A Commitment of
such Lender, the Canadian Revolving Commitment of such Lender, the Designated
Borrower Revolving Commitment of

13

--------------------------------------------------------------------------------

 

such Lender, the Term Loan A-1 Commitment of such Lender, the Term Loan A-2
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.


“Commodity Exchange Act” means the Commodity Exchange Act and rules and
regulations promulgated thereunder (7 U.S.C. § 1 et seq.), as amended from time
to time, and any successor statute, rule or regulation.
 
“Competitor” means any Person identified on Schedule 1.01, which Schedule may be
updated by PRA from time to time pursuant to written notice to the
Administrative Agent, provided, that no Default or Event of Default has occurred
or is continuing at the time of such update.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.


“Connection Capital Taxes” means Taxes imposed by any Canadian federal or
provincial Governmental Authority on capital or net worth that are, in each
case, Other Connection Taxes.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures” means, for any period, for PRA and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include (a) expenditures made with proceeds of any Involuntary
Disposition to the extent such expenditures are used to purchase property that
is the same as or similar to the property subject to such Involuntary
Disposition, (b) Permitted Acquisitions or (c) purchases of debt portfolios.


“Consolidated EBITDA” means, for any period, for PRA and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
PRA and its Subsidiaries for such period, (c) depreciation and amortization
expense (including Amortization of Finance Receivables), (d) fees, costs and
expenses incurred in respect of this Agreement or in connection with any
disposition, incurrence of Consolidated Funded Indebtedness, Acquisition,
Investment or offering of Equity Interests, in each case as permitted under the
Loan Documents, (e) all other non-cash charges for such period, to the extent
such charges do not represent a cash charge in such period or any future period
and (f) any costs and expenses incurred by PRA in connection with any disputes
relating to the cost recovery method of accounting, all as determined in
accordance with GAAP.


“Consolidated Funded Indebtedness” means Funded Indebtedness of PRA and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges” means, for any period, for PRA and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period plus (iv) losses on hedging obligations or
other derivative instruments (including Swap Contracts) entered into for the
purposes of hedging interest rate risk.

14

--------------------------------------------------------------------------------

 



“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.


“Consolidated Net Income” means, for any period, for PRA and its Subsidiaries on
a consolidated basis, the net income of PRA and its Subsidiaries (excluding (i)
extraordinary gains or losses and (ii) the effects of discontinued operations)
for that period, as determined in accordance with GAAP.
“Consolidated Tangible Net Worth” means at any date (i) the consolidated
stockholders’ equity of PRA as of such date minus (ii) to the extent reflected
in determining such consolidated stockholders’ equity at such date, the amount
of consolidated Intangible Assets of PRA and its Subsidiaries plus (iii) to the
extent reflected in determining such consolidated stockholders’ equity at such
date, the amount of the full adjustment recorded to consolidated stockholders’
equity of PRA on account of noncontrolling interests.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect, including, if applicable, the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada) and the Winding-up and Restructuring Act (Canada).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that (x) with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (y)
with respect to a Canadian Prime Rate Loan, the Default Rate shall be an
interest rate equal to (i) the Canadian Prime Rate plus (ii) the Applicable
Rate, if any, applicable to Canadian Prime Rate Loans, plus (iii) 2% per annum,
in each case to the fullest extent permitted by applicable Laws, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum.

15

--------------------------------------------------------------------------------

 



“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and PRA in writing that such failure is the
result of such Lender’s good-faith and reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to any Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (b) has notified PRA, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such Lender’s determination not to fund
is reasonable and made in good faith, such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and such writing states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or PRA, to confirm in writing to the
Administrative Agent and PRA that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and PRA), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided, that, a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interests in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefore by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to PRA,
the L/C Issuer, the Canadian Administrative Agent, the Swing Line Lender and
each other Lender promptly following such determination.


“Designated Borrower” means the Subsidiary of PRA that joins as a Borrower
pursuant to Section 2.02(f)(iii).


“Designated Borrower Joinder Agreement” has the meaning specified in Section
2.02(f)(iii).


“Designated Borrower Revolving Note” has the meaning specified in Section
2.11(a).


“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrower arising under any
Loan Document or otherwise with respect to any Designated Borrower Revolving
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Designated Borrower or any Affiliate

16

--------------------------------------------------------------------------------

 

thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. The foregoing shall also include (a) all
obligations under any Swap Contract between the Designated Borrower and any Swap
Bank that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between the Designated
Borrower and any Treasury Management Bank.


“Designated Borrower Revolving Commitments” has the meaning specified in Section
2.02(f)(iii).


“Designated Borrower Revolving Lenders” has the meaning specified in Section
2.02(f)(iii).
 
“Designated Borrower Revolving Loans” has the meaning specified in Section
2.02(f)(iii).


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of inventory, accounts or assets in the
ordinary course of business and in the ordinary course of business portfolio
management which may include sales from portfolios acquired in the ordinary
course of business under joint bids where PRA is the lead purchaser; (b) the
sale, lease, license, transfer or other disposition in the ordinary course of
business of surplus, obsolete or worn out property no longer used or useful in
the conduct of business of any Loan Party and its Subsidiaries; (c) any sale,
lease, license, transfer or other disposition of property to any Loan Party or
any Subsidiary; provided, that (i) if the transferor of such property is PRA or
a Guarantor, the transferee thereof must be a Loan Party (other than the
Designated Borrower or the Canadian Borrower), (ii) if the transferor of such
property is the Designated Borrower or the Canadian Borrower, the transferee
thereof must be a Loan Party (except that, in the case of a transfer by a
Designated Borrower, the transferee may not be the Canadian Borrower, and in the
case of a transfer by the Canadian Borrower, the transferee may not be a
Designated Borrower) and (iii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 8.02, (d) any
Involuntary Disposition, (e) any lease, license or sublicense of property to
third parties in the ordinary course of business, (f) the sale of NFR Assets,
(g) the use of cash and Cash Equivalents, (h) dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar or replacement property or (ii) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such similar or replacement
property, (i) the sale or discount, in each case without recourse and in the
ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with the applicable Borrower’s or such
Subsidiary’s commercially reasonable judgment; (j) the abandonment, termination
or other disposition of IP Rights or leasehold interests in property in the
ordinary course of business; and (k) dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in any Alternative Currency (including Canadian Dollars), the equivalent amount
thereof in Dollars as determined by the Administrative Agent, the Canadian
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate

17

--------------------------------------------------------------------------------

 

(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.


“Domestic Borrowing Base” means an amount equal to the sum of (a) 3335% of
Estimated Remaining Collections of all Eligible Asset Pools plus (b) 75% of
Eligible Accounts, in each case as determined by the Administrative Agent by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 7.02(b). The Administrative Agent
and/or Lenders agree that any amendment entered into solely to alter the rate of
Estimated Remaining Collections shall not require an amendment fee to be payable
by any Loan Party.
 
“Domestic Revolving A Borrowing” means a Borrowing comprised of Domestic
Revolving A Loans.


“Domestic Revolving A Commitment” means, as to each Domestic Revolving A Lender,
its obligation to (a) make Domestic Revolving A Loans to PRA pursuant to Section
2.01, (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving A
Lender’s name on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any agreement pursuant to Section
2.02(f) hereof to which such Lender is a party, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.


“Domestic Revolving A Exposure” means the aggregate Outstanding Amount of the
Domestic Revolving A Loans of any Domestic Revolving A Lender, plus such
Domestic Revolving A Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Domestic Revolving A Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans.


“Domestic Revolving A Lender” means each Lender with a Domestic Revolving A
Commitment.


“Domestic Revolving A Loan” has the meaning specified in Section 2.01(a).


“Domestic Revolving A Note” has the meaning specified in Section 2.11(a).


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
PRA or any Subsidiary to make earn out or other similar contingency payments
(including purchase price adjustments, (other than working capital purchase
price adjustments), non-competition and consulting agreements) pursuant to the
documentation relating to such Acquisition. The amount of any Earn Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn Out Obligations that are required at such time to be recognized as
a liability on the consolidated balance sheet of PRA.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



18

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Accounts” means Accounts created by PRA or any Guarantor (other than a
Canadian Guarantor) that in each case satisfy the criteria set forth below as
reasonably determined in accordance with the Administrative Agent’s customary
practices. In general, Accounts shall be Eligible Accounts if:


(a)    such Accounts arise from the actual and bona fide sale and delivery of
goods by PRA or such Guarantor or rendition of services by PRA or such Guarantor
in the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;


(b)    such Accounts are not unpaid more than (i) ninety (90) days after the
date of the original invoice therefor or (ii) more than sixty (60) days after
the date of the original due date therefor; provided, that the Administrative
Agent may in its discretion deem Accounts for which PRA or such Guarantor has
granted extended trade terms to be Eligible Accounts;


(c)    such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;


(d)    the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada;


(e)    such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon PRA’s or such Guarantor’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if the Administrative
Agent shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to the Administrative Agent, confirming the
unconditional obligation of the account debtor to take the goods related thereto
and pay such invoice;


(f)    the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by PRA or such Guarantor to
such account debtor or claimed owed by such account debtor shall be deemed
Eligible Accounts);


(g)    there are no facts, events or occurrences which would materially impair
the validity, enforceability or collectability of such Accounts or reduce the
amount payable or delay payment thereunder;


(h)    such Accounts are subject to the first priority, valid and perfected
security interest of the Administrative Agent;

19

--------------------------------------------------------------------------------

 



(i)    neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of PRA or any Guarantor;


(j)    the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any department, agency or
instrumentality thereof, unless, if the account debtor is the United States of
America, any department, agency or instrumentality thereof, upon Administrative
Agent’s request, the Federal Assignment of Claims Act of 1940, as amended, has
been complied with in a manner satisfactory to the Administrative Agent;


(k)    there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);


(l)    such Accounts are not owed by an account debtor who has Accounts unpaid
more than the periods permitted in clause (b) of this definition which
constitute more than fifty percent (50%) percent of the total Accounts of such
account debtor; and


(m)    such Accounts are owed by account debtors deemed creditworthy at all
times by the Administrative Agent in good faith in its commercially reasonable
discretion.


The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by the Super-Majority
Lenders in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, and the change or new criteria for
Eligible Accounts has a reasonable relationship to such event, condition or
circumstance and is not duplicative of any reserve or other criteria, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Administrative Agent or any Lender has no written notice thereof from PRA prior
to the date hereof, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of the Super-Majority Lenders. Any Accounts that are
not Eligible Accounts shall nevertheless be part of the Collateral. For the
avoidance of doubt, Eligible Accounts shall not include any Accounts or
Receivables included in the determination of Estimated Remaining Collections.
For the avoidance of doubt, it is understood and agreed that “Eligible Accounts”
shall not include any Canadian Eligible Accounts.


“Eligible Asset Pools” means those existing Asset Pools accepted by the Lenders
on the Closing Date and newly acquired Asset Pools of PRA and the Guarantors
(which shall exclude, for purposes of this definition, Canadian Guarantors)
acquired from Asset Pool Sellers not affiliated with PRA or any Guarantor, that
in each case, meet all of the following requirements:


(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;


(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Lenders in connection therewith
are true and correct in all material respects;



20

--------------------------------------------------------------------------------

 

(c)    PRA or a Guarantor has good and marketable title and has the right to
pledge, assign and deliver the Assets of such Asset Pool, free from all liens,
claims, encumbrances or security interests whatsoever; provided that such Assets
may be subject to recall or putback rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to PRA or any Guarantor or is
PRA or any Guarantor;


(e)    to the best knowledge of PRA and any Guarantor no condition exists that
materially and adversely affects the Level Yield of the Asset Pool; and


(f)    since the acquisition of the Asset Pool by PRA or the Guarantors, no sale
of any Receivable within the Asset Pool has occurred except arms length sales to
non‑affiliated third parties.


“Eligible Assets” means property that is used or useful in the same or a similar
line of business as PRA, the Canadian Borrower, as applicable, and their
Subsidiaries were engaged in on the Fifth Amendment Effective Date (or any
reasonable extension or expansions thereof).


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of PRA, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

21

--------------------------------------------------------------------------------

 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with PRA within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of PRA or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by PRA or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent with the PBGC to terminate
a Pension Plan or, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, as applicable;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA, as applicable; or (h) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon PRA or
any ERISA Affiliate.


“Estimated Remaining Collections” means the aggregate gross remaining cash
collections which PRA or Portfolio Recovery Associates anticipate to receive
from an Asset Pool as reflected in its Level Yield accounting process. Such
remaining amounts shall be calculated by PRA or Portfolio Recovery Associates
(as the case may be) in accordance with GAAP and in a manner consistent with
past practice and with the methodology employed in the reporting of Estimated
Remaining Collections in PRA’s public filings; provided, however, the manner and
method of computing Estimated Remaining Collections and all assumptions made in
connection therewith shall be explained by PRA to the Administrative Agent in
reasonable detail promptly upon the Administrative Agent’s reasonable request
(in addition, at the request of the Administrative Agent, at the time of such
explanation to the Administrative Agent or on one additional occasion, PRA will
explain the manner and method of computing Estimated Remaining Collections and
all assumptions made in connection therewith to the Lenders present for such
explanation). Any material deviation from the current method and assumptions
used in computing Estimated Remaining Collections must be acceptable to the
Super-Majority Lenders in their sole and absolute discretion. For the avoidance
of doubt, it is understood and agreed that “Estimated Remaining Collections”
shall not include any Canadian Estimated Remaining Collections.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU legislation.


“Eurodollar Base Rate” means:



22

--------------------------------------------------------------------------------

 

(a)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Dollars, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Canadian Administrative Agent, as displayed and identified on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be reasonably designated by the Canadian
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00a.m. (Toronto, Ontario time) on the first day of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Canadian Administrative
Agent) (or if such day is not a Business Day, then on the immediately preceding
Business Day) with a term equivalent to such Interest Period;


(c)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;


provided, that, (i) to the extent a comparable or successor rate is approved by
the applicable Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for such Agent, such approved rate shall be applied to
the applicable Interest Period as otherwise reasonably determined by the
applicable Agent and (ii) if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the applicable Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period and
(b) for any day with respect to any Base Rate Loan bearing interest at a rate
based on the Eurodollar Rate, a rate per annum determined by the Administrative
Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Base
Rate for such Base Rate Loan for such day by (ii) one minus the Eurodollar
Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”. Eurodollar Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Revolving Loans
denominated in an Alternative Currency (other than Canadian Prime Rate Loans) or
made to a Designated Borrower must be Eurodollar Rate Loans.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with

23

--------------------------------------------------------------------------------

 

respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan and
for each outstanding Base Rate Loan the interest on which is determined by
reference to the Eurodollar Rate, in each case, shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Domestic Subsidiary” means any Domestic Subsidiary of PRA
substantially all of the assets of which consist (directly or indirectly through
one or more Excluded Domestic Subsidiaries) of equity securities of one or more
“controlled foreign corporations” as defined in Section 957 of the Internal
Revenue Code.


“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real property, unless requested by the
Administrative Agent or the Required Lenders, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the UCC or the PPSA, as applicable, or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office, the United States Patent and Trademark Office or
the Canadian Intellectual Property Office, unless requested by the
Administrative Agent or the Required Lenders, (c) the Equity Interests of (i)
any Foreign Subsidiary not directly owned by any such Loan Party and (ii) any
Excluded Domestic Subsidiary or direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.14(a), (d) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(e) any lease, license, contract, property right or agreement to which any Loan
Party is a party or any of its rights or interests thereunder if and only for so
long as the grant of a Lien in any such lease, license, contract, property right
or agreement will (i) violate any law, rule or regulation applicable to such
Loan Party, (ii) result in or will constitute a breach, termination, or default
under any such lease, license, contract, property right or agreement, (iii)
result in or will constitute the abandonment, invalidation or enforceability of
any right, title or interest of such Loan Party in any such lease, license,
contract, property right or agreement, or (iv) requires any consent not obtained
by such Loan Party under any such lease, license, contract, property right or
agreement, (f) deposit accounts established solely for the purpose of funding
payroll, payroll taxes, withholding tax, employee wage and benefit payments and
other tax and employee fiduciary accounts, (g) trust accounts maintained solely
on behalf of a Loan Party’s customers in the ordinary course of business; (h)
any “intent to use” trademark applications for which a statement of use has not
been filed, but only until such statement is filed with, and accepted by, the
United States Patent and Trademark Office or the Canadian Intellectual Property
Office, but only to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such “intent to use” trademark applications; and (i) any assets for which the
Administrative Agent determines that the costs of obtaining a security interest
is excessive in relation to the value of the security to be afforded thereby or
obtaining such security interest is not commercially practicable.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Guarantors) at

24

--------------------------------------------------------------------------------

 

the time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) Connection Capital Taxes, (c) in the case
of a Lender, U.S. Federal or Canadian withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by PRA under Section 11.13) or (ii) such
Lender changes its Lending Office, except in each case to the extent that
pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (e) any U.S. federal withholding taxes imposed under
FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 20, 2010, by and among Portfolio Recovery Associates, Inc., the
guarantors party thereto, the lenders from time to time party thereto and Bank
of America, N.A., as administrative agent, swing line lender and letter of
credit issuing bank.
“Extended Maturity Date” means the earlier of (a) December 21, 2020 and (b) the
date that is 91 days prior to the maturity date for any then-outstanding
Permitted Convertible Notes.


“Extending Revolving Lenders” means those Lenders agreeing to extend their
Domestic Revolving A Commitments and Canadian Revolving Commitments to the
Extended Maturity Date, pursuant to the Seventh Amendment, and any of their
successors and permitted assigns of such Domestic Revolving A Commitments and/or
Canadian Revolving Commitments, as applicable, in accordance with Section 11.06.
The Extending Revolving Lenders as of the Seventh Amendment Effective Date are
identified on Schedule 2.01. The term “Extending Revolving Lender” shall also
include any Lender agreeing to become an Extending Revolving Lender pursuant to
an Assignment and Assumption with a Non-Extending Revolving Lender as
contemplated by Section 11.06(g).
 
“Extraordinary Receipt” means the following cash received by or paid to PRA, the
Canadian Borrower or any Guarantor: (a) proceeds of insurance of PRA, the
Canadian Borrower or any Guarantor (excluding any key man life insurance and
excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), (b) proceeds from any
condemnation or other taking for public use of, any Property of PRA, the
Canadian Borrower or any Guarantor, (c) proceeds of judgments or proceeds of
settlements in connection with any cause of action, (d) indemnity payments
received outside the ordinary course of business in connection with any purchase
agreement (other than a purchase agreement relating to the purchase of a debt
portfolio), and (e) any purchase price adjustment (other than a working capital
adjustment) received in connection with any purchase agreement (other than a
purchase agreement relating to the purchase of a debt portfolio); provided,
however, that Extraordinary Receipts shall not include (A) any such payments
received by PRA, the Canadian Borrower or any Guarantor in connection

25

--------------------------------------------------------------------------------

 

with an Acquisition permitted hereunder if the purchase price for such
Acquisition was funded with equity of PRA, the Canadian Borrower or any
Guarantor, and (B) any payments to the extent such payments are (1) immediately
payable to a Person that is not an Affiliate of PRA, or (2) received by PRA, the
Canadian Borrower or Guarantor as reimbursement for any payment previously made
to a Person that is not an Affiliate of PRA.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement entered into in connection with the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated October 19, 2012 among PRA, Bank
of America and MLPF&S.


“Fifth Amendment Effective Date” means August 4, 2015.


“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.



26

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Fundamental Change” means (i) a recapitalization, reclassification, or change
of the common stock of PRA (other than changes resulting from a subdivision or
combination) as a result of which the common stock of PRA would be converted
into or exchanged for, stock, other securities, other property or assets; (ii) a
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of PRA and its subsidiaries
(other than to one of its subsidiaries); or (iii) the common stock of PRA or
other ordinary shares underlying Permitted Convertible Notes shall cease to be
listed or quoted on the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or any of their respective successors).
“Fundamental Change” has the meaning given to such term (or analogous term) in
the definitive documentation for the Permitted Convertible Notes.
 
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    the outstanding principal amount of all obligations for borrowed money,
whether current or long-term (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all purchase money Indebtedness;


(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by PRA or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);


(d)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;


(e)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable is due unless it is being disputed in good faith)
(for the avoidance of doubt, such deferred purchase price of property or
services shall not include accrued bonuses or other compensation;


(f)    the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;


(g)    (i) prior to the Initial Maturity Date, all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment on or prior to
the 90th day following the Initial Maturity Date in respect of any Equity
Interests in such Person or any other Person (other than customary put rights or
redemption obligations arising as a result of a change of control), valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, and (ii)
on or after the Initial Maturity Date, all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment on or prior to
the 90th day following the Extended Maturity Date in respect of any Equity
Interests in

27

--------------------------------------------------------------------------------

 

such Person or any other Person (other than customary put rights or redemption
obligations arising as a result of a change of control), valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;


(h)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that the amount of Funded
Indebtedness with respect to such Person who has given such Lien under this
clause (h) shall be deemed to be the lesser of the amount of such Indebtedness
that is so secured and the fair market value of such property;


(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and


all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse (or such Person is not otherwise liable for such
Funded Indebtedness) to such Person.


For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder. For the avoidance of doubt, “Funded
Indebtedness” shall not include any deferred Tax liabilities or Swap Contracts.


“GAAP” means generally accepted accounting principles in the United States,
consistently applied and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
other ordinary course indemnities or indemnities entered into in connection with
dispositions, or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness

28

--------------------------------------------------------------------------------

 

to obtain any such Lien). The amount of any Guarantee referred to (x) in clause
(a) shall be deemed to be an amount equal to the stated or determinable amount
of the related primary obligation, or portion thereof, in respect of which such
Guarantee is made (or, if such Guarantee is limited by its terms to a lesser
amount, such lesser amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith and (y) in clause (b) shall be the lesser of
the amount referred to in clause (a) and the value of the property subject to
such Lien. The term “Guarantee” as a verb has a corresponding meaning.


“Guarantors” means, collectively, (a) each Domestic Subsidiary of PRA that is a
Wholly Owned Subsidiary identified as a “Guarantor” on the signature pages
hereto, (b) each Person that joins as a Guarantor pursuant to Section 7.12 or
otherwise, (c) with respect to (i) Obligations under any Swap Contract between
any Loan Party (other than PRA or any Specified Loan Party) and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d), (ii) Obligations
under any Treasury Management Agreement between any Loan Party (other than PRA)
and any Treasury Management Bank, (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, and (iv) the Designated Borrower Obligations, PRA and (v) the Canadian
Borrower Obligations, PRA and the Canadian Guarantors, and (d) the successors
and permitted assigns of the foregoing; provided, that, none of the Excluded
Domestic Subsidiaries shall be “Guarantors” with respect to PRA’s Obligations
under the Loan Documents.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the Agents and
the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Income from Operations” means, “income from operations” as it appears on PRA’s
financial statements as filed with the SEC, excluding any one-time,
non-recurring charges or unusual charges that are presented in accordance with
GAAP in the operating income calculation appearing on PRA’s financial statements
as filed with the SEC.


“Incremental Term Loan” shall have the meaning provided in Section 2.01(e).


“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
Incremental Term Loan hereunder pursuant to the Incremental Term Loan Lender
Joinder Agreement; provided that, at any time after the funding of the
Incremental Term Loan, determination of “Required Lenders” and “Super-Majority
Lenders” shall include the Outstanding Amount of the Incremental Term Loan.


“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.


“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit K, executed and delivered in accordance
with the provisions of Section 2.02(f).

29

--------------------------------------------------------------------------------

 



“Incremental Term Loan Maturity Date” shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.


“Incremental Term Note” has the meaning specified in Section 2.11(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Indebtedness;


(b)    the Swap Termination Value of any Swap Contract;


(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and


(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which PRA or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to PRA or such Subsidiary or PRA or such Subsidiary is not
otherwise liable for such Indebtedness.


For purposes of this definition, the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness. For the avoidance of doubt, Indebtedness
shall not include deferred or prepaid revenue.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Initial Permitted Convertible Notes” has the meaning given to such term in
Section 8.03(m).
“Initial Maturity Date” means December 19, 2017.


“Initial Permitted Convertible Notes” means Indebtedness of PRA in the form of
senior, unsecured convertible notes in an aggregate amount not to exceed
$300,000,000 and issued pursuant to that certain Indenture dated as of August
13, 2013, with Wells Fargo Bank, National Association, as trustee.


“Intangible Assets” means the amount of all unamortized debt discount and
expense, goodwill (other than the portion of the purchase price of the Aktiv
Kapital Acquisition associated with goodwill as determined in accordance with
GAAP), patents, trademarks, service marks, trade names, copyrights, organization
or developmental expenses and other assets treated as intangible assets under
GAAP (but not in any event including deferred taxes).



30

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan (including a Swing Line Loan) or any Canadian Prime
Rate Loan, the last Business Day of each March, June, September and December and
the applicable Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or nine or twelve months if agreed to by all Lenders) thereafter, as selected
by the applicable Borrower in its Loan Notice provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(c)    no Interest Period with respect to any Revolving Loan or Term Loan shall
extend beyond the applicable Maturity Date with respect to such Revolving Loan
or Term Loan; and


(d)    no Interest period with respect to the Incremental Term Loan shall extend
beyond the Incremental Term Loan Maturity Date.


“Interim Financial Statements” means the unaudited consolidated balance sheet of
PRA and its Subsidiaries for the fiscal quarter ended September 30, 2012, and
the related consolidated statements of comprehensive income, stockholders’
equity and cash flows for such fiscal quarter of PRA and its Subsidiaries,
including the notes thereto and prepared in conformity with GAAP.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Internal Revenue Service” or “IRS” means the United States Internal Revenue
Service.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.17.

31

--------------------------------------------------------------------------------

 



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and PRA (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary that is a Wholly Owned
Subsidiary in accordance with the provisions of Section 7.12.


“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any such Governmental
Authority.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Domestic Revolving A Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns, each Person that executes a
lender joinder agreement or commitment agreement in accordance with Section
2.02(f), each Canadian Revolving Lender, each Designated Borrower Revolving
Lender and each Incremental Term Loan Lender and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify PRA and the
applicable Agent.

32

--------------------------------------------------------------------------------

 



“Letter of Credit” means any standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty days prior to
the applicable Maturity Date for the Domestic Revolving A Loans then in effect
(or, if such day is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Domestic Revolving A Commitments and (b) $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Domestic
Revolving A Commitments.


“Level Yield” means the process used by PRA or the Canadian Borrower, as
applicable, to implement the guidance of ASC 310-30 in accounting for finance
receivables, including the interest method of revenue recognition.


“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) except for licenses of IP Rights owned by PRA or any
Subsidiary which are granted in the ordinary course of business.


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Domestic Revolving A Loan, Canadian Revolving Loan, Designated
Borrower Revolving Loan, Swing Line Loan, Term Loan A-1, Term Loan A-2 or
Incremental Term Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Lender Joinder Agreement, the
Designated Borrower Joinder Agreement, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 of this
Agreement, the Collateral Documents, the Fee Letter and each other document,
agreement or instrument that the Administrative Agent and PRA agree in writing
shall constitute a “Loan Document”.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the applicable Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the applicable Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.


“Loan Parties” means, collectively, the Borrowers and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.



33

--------------------------------------------------------------------------------

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).


“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of PRA and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its material obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.


“Maturity Date” means December 19, 2017.(a) with respect to the Term Loan A-2
and the Domestic Revolving A Commitment and Canadian Revolving Commitment of
each Non-Extending Lender, the Initial Maturity Date, and (b) with respect to
the Term Loan A-1 and the Domestic Revolving A Commitment and Canadian Revolving
Commitment of each Extending Lender, the Extended Maturity Date.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of (x) Section 2.14(a)(i), an amount equal to
102% of the applicable L/C Borrowing or (y) Section 2.14(a)(ii) or (a)(iii), an
amount equal to 102% of the Outstanding Amount of all L/C Obligations.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which PRA or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (which include PRA or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Extraordinary Receipt, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions or brokerage fees or
commissions), (b) taxes paid or payable as a result thereof, (c) in the case of
any Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien on the related property, (d) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of any asset, (B)
for any liabilities, to the extent such reserve is required by GAAP, and (C) for
the payment of unassumed liabilities relating to the assets sold or otherwise
disposed of (voluntarily or involuntarily) at the time of, or within 30 days
after, the date of such sale or other disposition, and (e) any escrow for any
contractual indemnification obligation; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other

34

--------------------------------------------------------------------------------

 

disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Debt Issuance or Extraordinary Receipt; provided,
however, that such net cash proceeds shall not include any such funds received
by any Person in respect of any third party claim against such Person and
applied to pay (or reimburse such Person for its prior payment of) such claim
plus related costs and expenses.


“NFR Assets” means the assets that are accounted for on the balance sheet of PRA
filed with the SEC as “finance receivables”.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extending Revolving Lenders” means those Lenders whose Domestic Revolving A
Commitments and Canadian Revolving Commitments terminate on the Initial Maturity
Date and any of their successors and permitted assigns of such Domestic
Revolving A Commitments and Canadian Revolving Commitments in accordance with
Section 11.06. The Non-Extending Lenders as of the Seventh Amendment Effective
Date are identified on Schedule 2.01 hereto.


“Note” or “Notes” means the Domestic Revolving A Notes, the Canadian Revolving
Notes, the Designated Borrower Revolving Notes, the Swing Line Note, the Term
Notes and/or the Incremental Term Notes, individually or collectively, as
appropriate.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between any Loan Party and
any Treasury Management Bank; provided that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.



35

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Agent, the L/C Issuer, or the Swing Line Lender, as
the case may be (in each case, with respect to Obligations owing to such
Person), in accordance with banking industry rules on interbank compensation,
and (b) with respect to any amount denominated in an Alternative Currency, the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by PRA and any ERISA Affiliate

36

--------------------------------------------------------------------------------

 

and is either covered by Title IV of ERISA or is subject to minimum funding
standards under Section 412 of the Internal Revenue Code.


“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party (other than the Designated Borrower), provided that (i) no Default
shall have occurred and be continuing or would result from such Acquisition,
(ii) the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in any lines of business of PRA or its
Subsidiaries permitted under Section 8.07 (or any reasonable extensions or
expansions thereof or any business ancillary thereto), (iii) the Administrative
Agent shall have received all items in respect of the Equity Interests or
property acquired in such Acquisition required to be delivered by the terms of
Section 7.12 and/or Section 7.14, (iv) in the case of an Acquisition of the
Equity Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(v) PRA shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (a) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which PRA was required to deliver financial statements pursuant to Section
7.01(a) or (b), (vi) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects at and
as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent such representations and warranties expressly relate to an
earlier date, (vii) if such transaction involves the purchase of an interest in
a partnership between PRA (or a Subsidiary) as a general partner and entities
unaffiliated with PRA or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by PRA newly formed for the sole
purpose of effecting such transaction and (viii) the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness,
deferred purchase price and any Earn-Out Obligations) paid by the Loan Parties
for all such Acquisitions shall not exceed $250,000,000 in any fiscal year
(except with respect to the fiscal year ending December 31, 2014, in which case
the aggregate consideration paid by the Loan Parties shall not exceed
$25,000,000); provided, further, that no more than $150,000,000 of the aggregate
consideration paid by the Loan Parties for all such Acquisitions in any fiscal
year shall be attributable to non-NFR Assets (for the avoidance of doubt, if all
or any portion of any deferred payment obligations or Earn Out Obligations shall
not be paid or shall not become payable in accordance with the underlying
acquisition documents for such Permitted Acquisition, such amounts shall not be
included in the calculation of the aforementioned limits for the fiscal year
such Permitted Acquisition was consummated).


“Permitted Convertible Notes” has the meaning specified in Section 8.03(o)means,
collectively, the Initial Permitted Convertible Notes and the Add-On Permitted
Convertible Notes.


“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.


“Permitted Subordinated Debt” means, any Indebtedness that has been subordinated
to the Obligations on terms and conditions, and pursuant to documents,
reasonably satisfactory to Administrative Agent and Required Lenders; provided
that in connection with any incurrence of Permitted Subordinated Debt: (a) upon
the incurrence of such Permitted Subordinated Debt, a Responsible Officer of PRA
shall deliver a certificate to Administrative Agent and Lenders detailing that,
after giving effect to such incurrence, PRA shall be in pro forma compliance
with all financial covenants set forth in Section 8.11; (b) the Permitted
Subordinated Debt shall not contain (i) any covenants (or defaults having the
same effect as a covenant) that

37

--------------------------------------------------------------------------------

 

are more restrictive than those covenants or defaults set forth herein or (ii)
any cross-default provisions to the Loan Documents; (c) the other terms of such
Permitted Subordinated Debt taken as a whole shall not be more restrictive than
those set forth herein; (d) the lender extending such Permitted Subordinated
Debt is not an Affiliate of PRA; (e) the terms of such Permitted Subordinated
Debt shall not require any principal payments, redemption, amortization,
prepayments, repurchases or defeasance prior to ninety‑one (91) days after the
Extended Maturity Date; and (f) any liens securing such Permitted Subordinated
Debt shall be subordinated to the Liens granted in favor of the Administrative
Agent in a manner reasonably satisfactory to the Required Lenders.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of PRA or any ERISA
Affiliate or any such Plan to which PRA or any ERISA Affiliate is required to
contribute on behalf of any of its employees, but in all cases, excluding a
Multiemployer Plan.


“Platform” has the meaning specified in Section 7.02.


“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.


“Portfolio Recovery Associates” means Portfolio Recovery Associates, L.L.C., a
Delaware limited liability company.


“PPSA” means the Personal Property Security Act (British Columbia) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of the Canadian Administrative Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than British Columbia, PPSA shall mean
those personal property security laws in such other jurisdiction for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.


“PRA Aktiv Kapital” means Tekagel Invest 741 A.S., an entity formed under the
laws of Norway, which is a Foreign Subsidiary of PRA and the owner of the Equity
Interests of Aktiv Kapital.
 
“Prior Credit Agreement” means that certain Credit Agreement dated as of
December 20, 2010 among PRA, the lenders party thereto and Bank of America,
N.A., as agent, as amended or modified from time to time.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition, acquisition
of any debt portfolio or Restricted Payment shall be deemed to have occurred as
of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which PRA was required to deliver financial
statements pursuant to Section 7.01(a) or (b). In connection with the foregoing,
(a) with respect to any Disposition or Involuntary Disposition, income statement
and cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or property
acquired shall

38

--------------------------------------------------------------------------------

 

be included to the extent relating to any period applicable in such calculations
to the extent (A) such items are not otherwise included in such income statement
items for PRA and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by PRA or any
Subsidiary (including the Person or property acquired) in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of PRA containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which PRA
was required to deliver financial statements pursuant to Section 7.01(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“Purchase Agreement” means the agreement between PRA, the Canadian Borrower or
any Guarantor and any Asset Pool Seller for the purchase of an Asset Pool.


“Qualified ECP Guarantor” means at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” means each Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Designated Borrower Revolving Lenders” means, as of any date of
determination, Designated Borrower Revolving Lenders having more than 50% of the
Aggregate Designated Borrower Revolving Commitments, or if the Designated
Borrower Revolving Commitment of each Designated Borrower Revolving Lender has
been terminated, Designated Borrower Revolving Lenders holding in the aggregate
more than 50% of the outstanding Designated Borrower Revolving Loans. The
Commitments of any Defaulting Lender that is a Designated Borrower Revolving
Lender shall be disregarded in determining Required Designated Borrower
Revolving Lenders at any time.

39

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, senior vice president –
finance, or controller of a Loan Party and, solely for purposes of the delivery
of certificates pursuant to Sections 5.01 or 7.12(b), the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
applicable Agent or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the applicable Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. In each case, to the extent
requested by the applicable Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance satisfactory to such Agent.


“Restricted Amount” has the meaning specified in Section 2.05(b)(vii).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to PRA’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing, provided, for
clarity, neither the conversion of convertible debt into capital stock
(including cash for fractional shares), nor the purchase, redemption,
retirement, acquisition, cancellation or termination of convertible debt made
with Equity Interests shall be a Restricted Payment.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the applicable Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the applicable Agent or the L/C Issuer shall determine or
the Required Lenders shall require.


“Revolving Loan” means a Domestic Revolving A Loan, a Canadian Revolving Loan or
a Designated Borrower Revolving Loan, as the case may be.


“Revolving Note” has the meaning specified in Section 2.11(a).



40

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the applicable Agent or the L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
Government of Canada or other relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment” means that certain Second Amendment to the Credit Agreement
dated as of February 18, 2014 among PRA, the Guarantors, the Lenders party
thereto and the Administrative Agent.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.


“Seventh Amendment” means that certain Loan Modification Agreement and Seventh
Amendment to the Credit Agreement dated as of March 24, 2016 among the
Borrowers, the Guarantors, the Lenders party thereto and the Agents.


“Seventh Amendment Effective Date” means March 24, 2016.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

41

--------------------------------------------------------------------------------

 



“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Loan Party” means any Loan Party or Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 19 of the AGG Guaranty Agreement).
 
“Spot Rate” for a currency means the rate determined by the applicable Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the applicable
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by such Agent or the L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of PRA.


“Subsidiary Guarantors” means each Domestic Subsidiary of PRA that is a Wholly
Owned Subsidiary identified as a “Guarantor” on the signature pages hereto, and
each other Person that joins as a Subsidiary Guarantor pursuant to Section 7.12,
together with their successors and permitted assigns; provided that, “Subsidiary
Guarantor” shall not include any Excluded Domestic Subsidiaries.


“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under the Domestic Revolving A Commitments) in an
aggregate amount equal to 115% of the sum of the principal amount of the
Permitted Convertible Notes contemplated to be paid by PRA in cash.
“Super-Majority Lenders” means Lenders having Total Credit Exposures
representing more than 66 2/3% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Super-Majority Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Closing Date or Affiliate of such Lender that is party to a
Swap Contract with any Loan Party in existence on the Closing Date, in each case
to the extent permitted by Section 8.03(d).



42

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), in each case, only to the extent representing an obligation of the
obligor thereunder.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of PRA.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Domestic Revolving A Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Domestic Revolving A Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP. For the avoidance of doubt, “Synthetic Leases” shall
not include operating leases.



43

--------------------------------------------------------------------------------

 

“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means the Term Loan A-1 and/or the Term Loan A-2, as applicable.


“Term Loan A-1” has the meaning specified in Section 2.01(c)(1).


“Term Loan A-1 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-1 to PRA pursuant to Section 2.01(bc), in the. The
principal amount of the Term Loan A-1 of each Lender in effect on the Seventh
Amendment Effective Date is set forth opposite such Lender’s name on Schedule
2.01. The aggregate principal amount of the Term Loan Commitments of all of the
Lenders as in effect on the Closing Date is TWO HUNDRED MILLION DOLLARS
($200,000,000).Term Loan A-1 has been fully advanced to PRA as of the Seventh
Amendment Effective Date.


“Term Loan A-2” has the meaning specified in Section 2.01(c)(2).


“Term Loan A-2 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-2 to PRA pursuant to Section 2.01(c). The principal
amount of the Term Loan A-2 of each Lender in effect on the Seventh Amendment
Effective Date is set forth on Schedule 2.01. The Term Loan A-2 has been fully
advanced to PRA as of the Seventh Amendment Effective Date.


“Term Note” has the meaning specified in Section 2.11(a).


“Terrorist Financing Act (Canada)” has the meaning specified in Section 8.16.


“Threshold Amount” means $10,000,00025,000,000.


“Total Canadian Revolving Outstandings” means the aggregate Outstanding Amount
of all Canadian Revolving Loans.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Domestic Revolving A Exposure, Canadian Revolving Credit Exposure,
Outstanding Amount of all Designated Borrower Revolving Loans, Outstanding
Amount of all Term Loans and Outstanding Amount of all Incremental Term Loans of
such Lender at such time.


“Total Domestic Revolving A Outstandings” means the aggregate Outstanding Amount
of all Domestic Revolving A Loans, all Swing Line Loans and all L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.



44

--------------------------------------------------------------------------------

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.
“Type” means, with respect to any Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code, as in effect from time to time, in New
York.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unused Fee” has the meaning specified in Section 2.09(a).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by PRA directly or indirectly through other Persons 100% of whose
Equity Interests are at the time owned, directly or indirectly, by PRA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

45

--------------------------------------------------------------------------------

 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to the actual knowledge of a senior officer of any Loan Party acting
diligently and in good faith.


(e)    Any requirement under this Agreement that a matter be appropriate,
satisfactory or acceptable to the applicable Agent (or any words of similar
import) shall mean, in each case, such Agent acting reasonably. Any requirement
under this Agreement that requires the determination, judgment or discretion of
the applicable Agent (or any concept of similar import) shall require such Agent
to make such determination, judgment or discretion (or any concept of similar
import) in good faith in the exercise of reasonable (from the perspective of a
secured creditor) creditor business judgment.


(f)    All references to the “payment in full” of the Obligations or “as long as
any of the Obligations shall be outstanding” or words of similar import shall
mean to exclude any (i) contingent indemnification obligations, (ii) contingent
expense reimbursement obligations, (iii) Letters of Credit to the extent cash
collateralized or appropriate backstop letters of credit have been issued and
(iv) obligations under Treasury Management Agreements or Swap Contracts.


(g)    All references to the payment of fees and expenses of the Agents or any
Lender (other than counsel fees and expenses) shall mean the reasonable and
documented out-of-pocket fees; and, with respect to the fees and expenses of
counsel, shall mean the reasonable and documented out-of-pocket fees and
expenses of one outside law firm for the Agents and Lenders

46

--------------------------------------------------------------------------------

 

collectively (and, in the event of any actual or potential conflict of interest,
one additional counsel for each Lender subject to such conflict), any necessary
local counsel and shall not include any fees or expenses of internal counsel to
an Agent or any Lender.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by PRA in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either PRA or the Required Lenders shall so request, the
Administrative Agent, the Lenders and PRA shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) PRA shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as requested hereunder setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.


(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.


(d)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of PRA and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04    Rounding.


Any financial ratios required to be maintained by PRA pursuant to this Agreement
(or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and

47

--------------------------------------------------------------------------------

 

Outstanding Amounts denominated in Canadian Dollars. The Canadian Administrative
Agent shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Canadian Dollar Equivalent of Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder,
calculating financial covenants hereunder or any payments required to be made on
account of any Loan hereunder or as otherwise provided herein (including clause
(b) below), the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the applicable Agent or the L/C Issuer,
as the case may be; provided, that the foregoing shall not result in any amount
owed hereunder in an Alternative Currency to be increased as a result of the
foregoing determination or paid in any currency other than such Alternative
Currency. For purposes of determining compliance with any basket or dollar
threshold specified in any representation, covenant or event of default
contained in this Agreement, any amounts denominated in any foreign currency
shall be converted to the Dollar Equivalent thereof based on the Spot Rate (or,
if not an Alternative Currency, the applicable exchange rate determined by PRA)
for such foreign currency on the date on which the relevant transaction is
consummated and in no event shall the Loan Parties thereafter be deemed to not
be in compliance with any such basket or dollar threshold solely as a result of
a change in such Spot Rate (or, if not an Alternative Currency, the applicable
exchange rate determined by PRA).


1.06    Additional Alternative Currencies.


(a)    The Borrowers may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Any such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in its or their sole discretion). The Administrative Agent shall
promptly notify the L/C Issuer of any such request. The L/C Issuer shall notify
the Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
issuance of Letters of Credit in such requested currency.


(c)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent

48

--------------------------------------------------------------------------------

 

shall so notify PRA and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify PRA.


1.07    Change of Currency.


(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation);
provided that if and to the extent that such legislation or member state
provides that any such obligation may be paid by the debtor in either the Euro
or such other currency, then the applicable Borrower shall be permitted to repay
such amount either in the Euro or such other currency. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agents may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.


1.08    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.09    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.





49

--------------------------------------------------------------------------------

 

ARTICLE II



2.01    Commitments.


(a)    Domestic Revolving A Loans. Subject to the terms and conditions set forth
herein, each Domestic Revolving A Lender severally agrees to make loans (each
such loan, a “Domestic Revolving A Loan”) to PRA in Dollars from time to time on
any Business Day during the applicable Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Domestic
Revolving A Lender’s Domestic Revolving A Commitment; provided, however, that
after giving effect to any Borrowing of Domestic Revolving A Loans, (i) the
Total Domestic Revolving A Outstandings shall not exceed the Aggregate Domestic
Revolving A Commitments, (ii) the Total Domestic Revolving A Outstandings plus
the outstanding amount of the Term LoanLoans plus the outstanding amount of the
Incremental Term Loan shall not exceed the Domestic Borrowing Base, and (iii)
the Domestic Revolving A Credit Exposure of any Domestic Revolving A Lender
shall not exceed such Lender’s Domestic Revolving A Commitment. Within the
limits of each Domestic Revolving A Lender’s Domestic Revolving A Commitment,
and subject to the other terms and conditions hereof, PRA may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Domestic Revolving A Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(b)    Canadian Revolving Loans. Subject to the terms and conditions set forth
herein, each Canadian Revolving Lender severally agrees to make loans (each such
loan, a “Canadian Revolving Loan”) to the Canadian Borrower in Canadian Dollars
from time to time on any Business Day during the applicable Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Canadian Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Canadian Revolving Loans, (i) the Total Canadian
Revolving Outstandings shall not exceed the Aggregate Canadian Revolving
Commitments, (ii) the Total Canadian Revolving Outstandings shall not exceed the
Canadian Borrowing Base and (iii) the Canadian Revolving Exposure of any
Canadian Revolving Lender shall not exceed such Lender’s Canadian Revolving
Commitment. Within the limits of each Canadian Revolving Lender’s Canadian
Revolving Commitment, and subject to the other terms and conditions hereof, the
Canadian Borrower may borrow under this Section 2.01, prepay under Section 2.05,
and reborrow under this Section 2.01. Canadian Revolving Loans in Canadian
Dollars may be Canadian Prime Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(c)    Term Loan. Subject to the terms and conditions set forth herein, (1) each
Lender with a Term Loan A-1 Commitment severally agrees to makemade its portion
of a term loan (the “Term Loan A-1”) to PRA in Dollars on the Closing Date in an
amount not to exceed such Lender’sand (2) each Lender with a Term Loan A-2
Commitment made its portion of a term loan (the “Term Loan A-2”) to PRA in
Dollars on the Closing Date. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans or a combination thereof, as further provided herein.


(d)    Designated Borrower Revolving Loans. Subject to Section 2.02(f), on or
after the effective date of the Designated Borrower Joinder Agreement, each
Designated Borrower Revolving Lender severally agrees to make Designated
Borrower Revolving Loans to the Designated Borrower in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time

50

--------------------------------------------------------------------------------

 

outstanding the amount of such Lender’s Designated Borrower Revolving
Commitment; provided, that, after giving effect to any Borrowing of Designated
Borrower Revolving Loans, (i) the Outstanding Amount of Designated Borrower
Revolving Loans shall not exceed the Aggregate Designated Borrower Revolving
Commitments, (ii) the Outstanding Amount of Designated Borrower Revolving Loans
shall not exceed the borrowing base set forth in the Designated Borrower Joinder
Agreement, and (iii) the Designated Borrower Revolving Loans of any Lender shall
not exceed such Lender’s Designated Borrower Revolving Commitment. Within the
limits of each Lender’s Designated Borrower Revolving Commitment, and subject to
the other terms and conditions hereof, the Designated Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Designated Borrower Revolving Loans in Dollars may be Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided therein.
Designated Borrower Revolving Loans in an Alternative Currency may only be
Eurodollar Rate Loans.


(e)    Incremental Term Loan. Subject to Section 2.02(f), on the effective date
of the Incremental Term Loan Lender Joinder Agreement, each Incremental Term
Loan Lender severally agrees to make its portion of a term loan (the
“Incremental Term Loan”) in a single advance to PRA in Dollars in the amount of
its respective Incremental Term Loan Commitment as set forth in the Incremental
Term Loan Lender Joinder Agreement; provided, however, that after giving effect
to such advances, (i) the Outstanding Amount of the Incremental Term Loan shall
not exceed the aggregate amount of the Incremental Term Loan Commitments of the
Incremental Term Loan Lenders and (ii) the Total Domestic Revolving A
Outstandings plus the outstanding amount of the Term LoanLoans plus the
outstanding amount of the Incremental Term Loan shall not exceed the Domestic
Borrowing Base. Amounts repaid on the Incremental Term Loan may not be
reborrowed. The Incremental Term Loan may consist of Base Rate Loans, Eurodollar
Rate Loans, or a combination thereof, as PRA may request.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the applicable Agent, which may be given by:
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the applicable Agent of a Loan Notice. Each
such notice must be received by the applicable Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans denominated in Dollars
or of any conversion of Eurodollar Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans denominated in Alternative Currencies and
(iii) on the requested date of any Borrowing of Base Rate Loans or Canadian
Prime Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of the Dollar Equivalent of $2,000,000
or a whole multiple of the Dollar Equivalent of $1,000,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans or Canadian Prime Rate Loans shall be in a
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
the Dollar Equivalent of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the requested Borrowing is to
be a Domestic Revolving A Borrowing, a Canadian Revolving Borrowing, a Borrowing
of Designated Borrower Revolving Loans, a Borrowing of the Term Loan or a
Borrowing of the Incremental Term Loan, (ii) whether the applicable Borrower is
requesting

51

--------------------------------------------------------------------------------

 

a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and (vii)
the currency of the Loans to be borrowed. If the applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing of Revolving Loans,
then the Revolving Loans so requested shall be made in Dollars (or, in the case
of Canadian Revolving Loans, Canadian Dollars). If the applicable Borrower fails
to specify a Type of a Loan in a Loan Notice or if the applicable Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans (or, in the
case of Canadian Revolving Loans, Canadian Prime Rate Loans); provided, however,
that in the case of a failure to timely request a continuation of Revolving
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurodollar Rate Loans in their original currency with an Interest Period of one
month. Any automatic conversion to Base Rate Loans or Canadian Prime Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and then reborrowed in the other currency.


(b)    Following receipt of a Loan Notice, the applicable Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the applicable Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or Canadian Prime Rate
Loans, or continuation of Revolving Loans denominated in a currency other than
Dollars or Canadian Dollars, in each case, as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the applicable Agent in Same Day Funds at the Administrative
Agent’s Office or the Canadian Administrative Agent’s Office, as applicable, for
the applicable currency not later than 1:00 p.m., in the case of any Revolving
Loan denominated in Dollars, any Canadian Revolving Loan or the Term Loan, and
not later than the Applicable Time specified by the applicable Agent in the case
of any Revolving Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the applicable Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either at the option of the applicable Borrower by (i)
crediting the account of such Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and acceptable to) the applicable
Agent by such Borrower; provided, however, that if, on the date of a Borrowing
of Revolving Loans denominated in Dollars, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to such
Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. If an Event of Default shall have occurred and be
continuing, no Loans (other than Alternative Currency Loans)

52

--------------------------------------------------------------------------------

 

may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders.


(d)    The applicable Agent shall promptly notify PRA and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the applicable Agent shall notify PRA and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate, or the
Canadian Prime Rate, as applicable, promptly following the public announcement
of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 12 Interest Periods in effect with respect to all Loans.


(f)    PRA may at any time after the FifthSeventh Amendment Effective Date and
from time to time, upon prior written notice by PRA to the Administrative Agent,
increase the Commitments (but not the Letter of Credit Sublimit or the Swing
Line Sublimit) in an aggregate amount not to exceed, $125,000,000.


(i)    Increase in Aggregate Domestic Revolving A Commitments. PRA may, at any
time and from time to time, upon prior written notice by PRA to the
Administrative Agent increase the Aggregate Domestic Revolving A Commitments
(but not the Letter of Credit Sublimit or the Swing Line Sublimit) with
additional Domestic Revolving A Commitments from any existing Lender with a
Domestic Revolving A Commitment or new Domestic Revolving A Commitments from any
other Person selected by PRA and reasonably acceptable to the Administrative
Agent and the L/C Issuer; provided that:


(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof, or such other
integral amount as the Administrative Agent may agree in its reasonable
discretion;


(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase;


(C)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and as
a condition precedent to such increase, PRA shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the date of such increase
signed by a Responsible Officer of such Loan Party (1) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (2) in the case of PRA, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that

53

--------------------------------------------------------------------------------

 

such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.02(f), the representations
and warranties contained in subsections (a) and (b) of Section 6.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists; and


(E)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Domestic Revolving A Commitments pursuant to this Section 2.02(f)(i)
and to include thereon any Person that becomes a Lender pursuant to this Section
2.02(f)(i).


(ii)    Increase in Canadian Revolving Commitments. The Canadian Borrower may,
at any time and from time to time, upon prior written notice by the Canadian
Borrower to the Canadian Administrative Agent increase the Aggregate Canadian
Revolving Commitments with additional Canadian Revolving Commitments from any
existing Canadian Revolving Lender or new Canadian Revolving Commitments from
any other Person selected by the Canadian Borrower and reasonably acceptable to
the Canadian Administrative Agent; provided that:


(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof, or such other
integral amount as the Canadian Administrative Agent may agree in its reasonable
discretion;


(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase;


(C)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Canadian Administrative Agent and/or (2)
any existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Canadian Administrative
Agent; and as a condition precedent to such increase, PRA shall deliver to the
Canadian Administrative Agent a certificate of each Loan Party (including the
Canadian Borrower) dated as of the date of such increase signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of PRA, certifying that, before and after giving effect to such increase, (x)
the representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished

54

--------------------------------------------------------------------------------

 

pursuant to clauses (a) and (b), respectively, of Section 7.01, and (y) no
Default or Event of Default exists; and


(E)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Canadian Revolving Commitments pursuant to this Section 2.02(f)(ii)
and to include thereon any Person that becomes a Lender pursuant to this Section
2.02(f)(ii).


(iii)    Institution of Designated Borrower Revolving Commitments. The
Designated Borrower may, pursuant to this Section 2.02(f) request to establish
an additional tranche of revolving Commitments (“Designated Borrower Revolving
Commitments” and the related Revolving Loans, “Designated Borrower Revolving
Loans”) to be available to such Designated Borrower to be added as an additional
Borrower hereunder, which such Designated Borrower shall be a Subsidiary of PRA,
organized under either the laws of the United Kingdom or Australia, as the case
may be. Such request must be made upon not less than 15 Business Days’ written
notice from PRA to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), and the
Administrative Agent shall promptly deliver counterparts of such notice to each
Lender. The Designated Borrower Revolving Commitments shall be effected by an
agreement in substantially the form of Exhibit I (a “Designated Borrower Joinder
Agreement”), duly executed by the Borrower, the Designated Borrower, the
Administrative Agent and each Lender that elects to make the Designated Borrower
Revolving Loans (the “Designated Borrower Revolving Lenders”); subject to the
satisfaction of the conditions precedent set forth in Section 2.02(f)(i)
(including the conditions set forth in clause (A) above).


(A)    The parties hereto acknowledge and agree that prior to any proposed
Designated Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent, on behalf of the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel, foreign security documentation and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be reasonably required by the Administrative Agent or the Required
Designated Borrower Revolving Lenders in their sole discretion, and Notes signed
by such new Borrower to the extent any Designated Borrower Revolving Lenders so
require. If the Administrative Agent and the Designated Borrower Revolving
Lenders agree that a proposed Designated Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel, foreign security
documentation and other documents or information, the Administrative Agent shall
send a notice to PRA and the Lenders specifying the effective date upon which
the proposed Designated Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein; provided that (x) no Loan Notice may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date and (y) any Borrowing by the Designated Borrower hereunder shall be subject
to compliance with the foreign borrowing base agreed to in the Designated
Borrower Joinder Agreement.


(B)    Upon the effectiveness of any Designated Borrower Revolving Commitments,
any new Designated Borrower Revolving Loans shall be deemed to be

55

--------------------------------------------------------------------------------

 

additional Revolving Loans hereunder. The terms and provisions of any Designated
Borrower Revolving Commitments and the related Designated Borrower Revolving
Loans shall be as set forth in this Agreement or the Designated Borrower Joinder
Agreement, as applicable; provided, however, that the maturity date applicable
to such Designated Borrower Revolving Commitments shall be the Extended Maturity
Date hereunder and the terms and provisions of Designated Borrower Revolving
Commitments and the related Designated Borrower Revolving Loans shall be
identical to the existing Revolving Loans and any provisions applicable to
Revolving Loans hereunder, except where specifically noted herein or in the
Designated Borrower Joinder Agreement.


(C)    The Subsidiary of PRA that becomes a “Designated Borrower” pursuant to
this Section 2.02(f)(iii) hereby irrevocably appoints PRA as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by PRA, whether or
not such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
PRA in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.


(D)    No existing Lender shall be under any obligation to provide a Designated
Borrower Revolving Commitment and any such decision whether to provide a
Designated Borrower Revolving Commitment shall be in such Lender’s sole and
absolute discretion.


(iv)    Institution of Incremental Term Loan. PRA may, at any time, upon prior
written notice to the Administrative Agent, institute the Incremental Term Loan;
provided that:


(A)    PRA (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of the increase from existing Lenders or
other Persons reasonably acceptable to the Administrative Agent, which Lenders
shall join in this Agreement as Incremental Term Loan Lenders by executing an
Incremental Term Loan Lender Joinder Agreement or other agreement reasonably
acceptable to the Administrative Agent;


(B)    any such institution of the Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;


(C)    no Default or Event of Default shall exist and be continuing at the time
of such institution;



56

--------------------------------------------------------------------------------

 

(D)    the Applicable Rate of each Incremental Term Loan shall be as set forth
in the Incremental Term Loan Lender Joinder Agreement;


(E)    the Incremental Term Loan Maturity Date shall be as set forth in the
Incremental Term Loan Lender Joinder Agreement, provided that such date shall
not be earlier than the Extended Maturity Date;


(F)    the scheduled principal amortization payments under the Incremental Term
Loan shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement; provided that the weighted average life of the Incremental Term Loan
shall not be less than the weighted life to maturity of the Term Loan A-1 or the
Term Loan A-2;


(G)    Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
Incremental Term Loan Lender Joinder Agreement;


(H)    no existing Lender shall be under any obligation to provide Incremental
Term Loans and any such decision whether to provide Incremental Term Loans shall
be in such Lender’s sole and absolute discretion; and


(I)    as a condition precedent to such institution of the Incremental Term Loan
and the effectiveness of the Incremental Term Loan Lender Joinder Agreement, PRA
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the date of such institution and effectiveness (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (I) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to the Incremental Term Loan, and (II) in the case of PRA, certifying that,
before and after giving effect to the Incremental Term Loan, (x) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f)(iv), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists.


(g)    Cashless Settlement Mechanism . Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by PRA, the Administrative
Agent and such Lender.



57

--------------------------------------------------------------------------------

 

2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or an Alternative Currency for the account of PRA
or any of its Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Domestic Revolving A Lenders severally
agree to participate in Letters of Credit issued for the account of PRA or its
Subsidiaries and any drawings thereunder; provided, however, that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (i) the
Total Domestic Revolving A Outstandings shall not exceed the Aggregate Domestic
Revolving A Commitments, (ii) the Total Domestic Revolving A Outstandings plus
the outstanding amount of the Term LoanLoans plus the outstanding amount of the
Incremental Term Loan shall not exceed the Domestic Borrowing Base, (iii) the
Domestic Revolving A Exposure of any Domestic Revolving A Lender shall not
exceed such Lender’s Domestic Revolving A Commitment and (iv) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by PRA for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by PRA that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
PRA’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly PRA may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Domestic Revolving A Lenders holding more than 50% of the
Domestic Revolving A Commitments have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless all the applicable Domestic
Revolving A Lenders have approved such expiry date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any material

58

--------------------------------------------------------------------------------

 

restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;


(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or


(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to the L/C Issuer (in its sole discretion) with PRA or such Lender
to eliminate the L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of PRA delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of PRA. Such letter
of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system

59

--------------------------------------------------------------------------------

 

provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
PRA shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from PRA and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Domestic Revolving A Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of PRA or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Domestic Revolving A Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.


(iii)    If PRA so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
PRA shall not be required to make a specific request to the L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued,
Domestic Revolving A Lenders shall be

60

--------------------------------------------------------------------------------

 

deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Domestic
Revolving A Lenders holding more than 50% of the Domestic Revolving A
Commitments have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or PRA that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each case
directing the L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to PRA and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify PRA and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars
or the applicable Alternative Currency (the “Honor Date”), PRA shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing in the applicable currency of such drawing. If PRA fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Domestic Revolving A Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars) (the “Unreimbursed Amount”), and the
amount of such Domestic Revolving A Lender’s Applicable Percentage thereof. In
such event, PRA shall be deemed to have requested a Borrowing of Domestic
Revolving A Loans (which shall accrue interest as Base Rate Loans) to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount
(which, in the case of a Letter of Credit denominated in an Alternative
Currency, shall be the Dollar Equivalent of such amount on the Honor Date),
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Domestic Revolving A Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice) and provided
that, after giving effect to such Borrowing, the Total Revolving A Outstandings
shall not exceed the Aggregate Domestic Revolving A Commitments. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)    Each Domestic Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office for
Dollar-denominated payments in an amount

61

--------------------------------------------------------------------------------

 

equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Domestic Revolving A Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to PRA in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer in Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, PRA shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Domestic Revolving A Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Domestic Revolving A Lender in satisfaction
of its participation obligation under this Section 2.03.


(iv)    Until each Domestic Revolving A Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Domestic
Revolving A Lender’s Applicable Percentage of such amount shall be solely for
the account of the L/C Issuer.


(v)    Each Domestic Revolving A Lender’s obligation to make Domestic Revolving
A Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Domestic
Revolving A Lender may have against the L/C Issuer, PRA or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Domestic Revolving A Lender’s obligation
to make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the applicable
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of PRA to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)    If any Domestic Revolving A Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Domestic Revolving A Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer. A certificate of the L/C Issuer
submitted to any Domestic Revolving A Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.



62

--------------------------------------------------------------------------------

 

(vii)    It is understood and agreed that with respect to any Letters of Credit
having an expiry date later than the Initial Maturity Date, only the Extending
Revolving Lenders shall have a participation interest in such Letters of Credit
(each such participation interest to be based on such Extending Revolver
Lender’s Applicable Percentage of only those Domestic Revolving A Commitments of
the Extending Revolving Lenders).


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Domestic Revolving A Lender such Domestic
Revolving A Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon in Dollars (whether directly from PRA or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Domestic Revolving A Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Domestic
Revolving A Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Domestic
Revolving A Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of PRA to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that PRA or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the

63

--------------------------------------------------------------------------------

 

transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of PRA or any waiver by the L/C
Issuer which does not in fact materially prejudice PRA;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, PRA or any Subsidiary.


PRA shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with PRA’s instructions or other irregularity, PRA will immediately notify the
L/C Issuer. PRA shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.


(f)    Role of L/C Issuer. Each Domestic Revolving A Lender and PRA agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Domestic Revolving A Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Domestic
Revolving A Lenders or the Domestic Revolving A Lenders holding more than 50% of
the Domestic Revolving A Commitments, as applicable; (ii) any action taken or
omitted in the absence of bad faith, gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. PRA
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not preclude PRA’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative

64

--------------------------------------------------------------------------------

 

Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, PRA may have a claim against the L/C Issuer, and the L/C Issuer
may be liable to PRA, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by PRA which PRA proves
were caused by the L/C Issuer’s bad faith, willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and PRA when a Letter of Credit is issued,
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to PRA
for, and the L/C Issuer’s rights and remedies against PRA shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order or industry practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)    Letter of Credit Fees. PRA shall pay to the Administrative Agent for the
account of each Domestic Revolving A Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.



65

--------------------------------------------------------------------------------

 

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. PRA shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit) and on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, PRA shall pay
directly to the L/C Issuer for its own account in Dollars the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, PRA shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit. PRA
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of PRA, and that PRA’s business derives
substantial benefits from the businesses of such Subsidiaries.


2.04    Swing Line Loans.


(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Domestic Revolving A Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to PRA in Dollars
from time to time on any Business Day during the Availability Period with
respect to Domestic Revolving A Commitments in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Domestic Revolving A Outstandings shall not exceed the Aggregate Domestic
Revolving A Commitments, (ii) the Total Domestic Revolving A Oustandings plus
the outstanding amount of the Term LoanLoans plus the outstanding amount of the
Incremental Term Loan shall not exceed the Domestic Borrowing Base and (iii) the
Domestic Revolving A Exposure of any Domestic Revolving A Lender shall not
exceed such Domestic Revolving A Lender’s Domestic Revolving A Commitment, (y)
PRA shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, PRA may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Domestic Revolving A Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing

66

--------------------------------------------------------------------------------

 

Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Domestic Revolving A Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon PRA’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to PRA.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of PRA (which hereby irrevocably requests and authorizes the Swing Line
Lender to so request on its behalf), that each Domestic Revolving A Lender make
a Base Rate Loan in an amount equal to such Domestic Revolving A Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Domestic Revolving A
Outstandings shall not exceed the lesser of (x) the Aggregate Domestic Revolving
A Commitments and (y) the Domestic Borrowing Base. The Swing Line Lender shall
furnish PRA with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Domestic Revolving A Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Domestic Revolving A Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to PRA in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

67

--------------------------------------------------------------------------------

 



(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Domestic Revolving A Loans in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Domestic Revolving A Lenders fund its risk participation in the relevant Swing
Line Loan and each Domestic Revolving A Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.


(iii)    If any Domestic Revolving A Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Domestic Revolving A Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Domestic Revolving A Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation. A certificate of the Swing
Line Lender submitted to any Domestic Revolving A Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Domestic Revolving A Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Revolving A Lender may have against the Swing
Line Lender, PRA or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Domestic Revolving A Lender’s obligation to make Domestic Revolving A
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02. No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of PRA to repay Swing Line Loans, together
with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Domestic Revolving A Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Domestic Revolving A Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Domestic Revolving A Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Domestic Revolving A Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand

68

--------------------------------------------------------------------------------

 

of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Domestic Revolving A Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing PRA for interest on the Swing Line Loans. Until each
Domestic Revolving A Lender funds its Domestic Revolving A Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.


(f)    Payments Directly to Swing Line Lender. PRA shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.


2.05    Prepayments.


(a)    Voluntary Prepayments.


(i)    Revolving Loans and Term Loan. The applicable Borrower may, upon notice
from PRA to the applicable Agent, at any time or from time to time voluntarily
prepay Domestic Revolving A Loans, Canadian Revolving Loans, Designated Borrower
Revolving Loans, the Term Loan and/or the Incremental Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be in
substantially the form attached hereto as Exhibit M or such other form as may be
approved by the applicable Agent (including any form on an electronic platform
or electronic transmission system as shall be approved by the applicable Agent),
appropriately completed and signed by a Responsible Officer and received by the
applicable Agent not later than 11:00 a.m. (1) three Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of
Base Rate Loans or Canadian Prime Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of the Dollar Equivalent of
$2,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans or Canadian Prime Rate Loans shall be in a
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
the Dollar Equivalent of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and
whether the Loans to be prepaid are the Domestic Revolving A Loans, the Canadian
Revolving Loans, the Designated Borrower Revolving Loans, the Term Loan and/or
the Incremental Term Loan. The applicable Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by PRA, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, any such notice of a voluntary prepayment may be
conditioned upon the happening or occurrence of a specified event, the proceeds
of which are intended to be used to prepay such outstanding Loans, and
thereafter revoked in the event that such specified event does not occur, or
modified to extend the proposed prepayment, by not more than five (5) Business
Days (or such longer postponement as

69

--------------------------------------------------------------------------------

 

reasonably agreed by the applicable Agent). Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages. Each such
prepayment of the Term LoanLoans or the Incremental Term Loan shall be applied
to the Term Loan and theA-1, Term Loan A-2 and Incremental Term Loan on a pro
rata basis to the remaining principal amortization payments of the Term Loan and
theA-1, Term Loan A-2 and Incremental Term Loan in direct order of maturity
until the Term Loan and theA-1, Term Loan A-2 and Incremental Term Loan have
been paid in full.


(ii)    Swing Line Loans. PRA may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by PRA, PRA shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.


(b)    Mandatory Prepayments of Loans.


(i)    Revolving Commitments.


(A)    If for any reason the Total Domestic Revolving A Outstandings at any time
exceed the Aggregate Domestic Revolving A Commitments then in effect, PRA shall
immediately prepay Domestic Revolving A Loans and/or Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that PRA shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Domestic Revolving A Loans and the Swing Line Loans,
the Total Domestic Revolving A Outstandings exceed the Aggregate Domestic
Revolving A Commitments then in effect.


(B)    If for any reason the Total Canadian Revolving Outstandings at any time
exceed 105% of the Aggregate Canadian Revolving Commitments then in effect, the
Canadian Borrower shall immediately prepay Canadian Revolving Loans in an
aggregate amount equal to such excess.


(C)    If for any reason the Outstanding Amount of Designated Borrower Revolving
Loans at any time exceed the Aggregate Designated Borrower Revolving Commitments
then in effect, the Designated Borrower shall immediately prepay Designated
Borrower Revolving Loans in an aggregate amount equal to such excess.


(ii)    Dispositions. PRA shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereafter provided in an aggregate amount equal to 100% of
the Net Cash Proceeds of all Dispositions (other than Dispositions of debt
portfolios, NFR Assets or other

70

--------------------------------------------------------------------------------

 

assets in the ordinary course of business ) to the extent such Net Cash Proceeds
are not reinvested in Eligible Assets within 180 days of the date of such
Disposition; provided, however, PRA shall be permitted to retain Net Cash
Proceeds from Dispositions to the extent such Net Cash Proceeds do not exceed
$50,000 in the aggregate in any fiscal year. Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (vi) below.


(iii)    Debt Issuances. Promptly upon receipt by any Loan Party of the Net Cash
Proceeds of any Debt Issuance, PRA shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds (such prepayment to be applied as set
forth in clause (vi) below).


(iv)    Extraordinary Receipts. PRA shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds of all Extraordinary Receipts to the
extent such Net Cash Proceeds are not (x) reinvested in Eligible Assets within
180 days of such Extraordinary Receipt or (y) committed to be invested in
Eligible Assets within 180 days of PRA’s receipt of the Net Cash Proceeds from
such Extraordinary Receipt and actually invested in such Eligible Assets within
365 days of PRA’s receipt of the Net Cash Proceeds from such Extraordinary
Receipt; provided, that PRA shall not be required to repay Extraordinary
Receipts pursuant to this clause (iv) unless it shall have received aggregate
Net Cash Proceeds of Extraordinary Receipts in excess of $50,000 at any time.
Any prepayment pursuant to this clause (iv) shall be applied as set forth in
clause (vi) below.


(v)    Borrowing Base.


(A)    Domestic Borrowing Base. If for any reason 100% of the Total Domestic
Revolving A Outstandings plus the outstanding amount of the Term LoanLoans plus
the outstanding amount of the Incremental Term Loan at any time exceed the
Domestic Borrowing Base, PRA shall immediately prepay, at its option, the Term
LoanLoans, Incremental Term Loan, Revolving Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that PRA shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless, after the prepayment in full of the
Term Loan, Incremental Term Loan and the Domestic Revolving A Loans, the L/C
Obligations exceed the Domestic Borrowing Base.


(B)    Canadian Borrowing Base. If for any reason 100% of the Total Canadian
Revolving Outstandings at any time exceed the Canadian Borrowing Base, the
Canadian Borrower shall immediately prepay Canadian Revolving Loans in an
aggregate amount equal to such excess.


(vi)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:


(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i)(A),
ratably to Domestic Revolving A Loans and Swing Line Loans and (after all
Domestic Revolving A Loans and Swing Line Loans have been repaid) to Cash
Collateralize L/C Obligations (ii) with respect to all amounts prepaid pursuant
to Section 2.05(b)(i)(B), ratably to Canadian Revolving Loans; and (iii) with
respect to all amounts prepaid

71

--------------------------------------------------------------------------------

 

pursuant to Section 2.05(b)(i)(C), ratably to Designated Borrower Revolving
Loans; in each case without a corresponding permanent reduction of the
respective Commitments;


(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv) first pro rata to the Term Loan A-1, Term Loan A-2 and the
Incremental Term Loan (ratably to the remaining principal amortization payments
of each Loan), then (after the Term Loan A-1, Term Loan A-2 and the Incremental
Term Loan have been paid in full) ratably to the Revolving Loans and the Swing
Line Loans (without a corresponding permanent reduction of the respective
Commitments) and then (after all Revolving Loans and all Swing Line Loans have
been repaid) to Cash Collateralize L/C Obligations; and


(C)    (x) with respect to all amounts prepaid pursuant to Section
2.05(b)(v)(A), at the Borrower’s direction to the Term Loan, A-1, Term Loan A-2
and to the Incremental Term Loan, to the Domestic Revolving A Loans or Swing
Line Loans until repaid in full (without a corresponding permanent reduction of
the respective Commitments with respect to the Domestic Revolving A Loans and
Swing Line Loans), and then (after all Term Loans, Incremental Term Loans,
Domestic Revolving A Loans and Swing Line Loans shall have been repaid in full)
to Cash Collateralize L/C Obligations and (y) with respect to all amounts
prepaid pursuant to Section 2.05(b)(v)(B), ratably to Canadian Revolving Loans.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and/or Canadian Prime Rate Loans, if
applicable, and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
Prepayments pursuant to this Section 2.05 shall not result in a permanent
reduction in the Commitments in respect of any Revolving Loans so prepaid.


(vii)    Restricted Amounts. Notwithstanding anything to the contrary contained
in this Section 2.05(b), to the extent any mandatory prepayment required
hereunder (other than any such payments pursuant to clause (i), (iii) or (v) of
Section 2.05(b)) is attributable to assets, revenues or EBITDA of the Canadian
Borrower, its Foreign Subsidiaries or any other Foreign Subsidiaries, such
prepayment will be subject to permissibility under local law (e.g., financial
assistance, corporate benefit, thin capitalization, capital maintenance, and
similar legal principles, restrictions on upstreaming of cash intra-group and
the fiduciary and statutory duties of the directors of the relevant
Subsidiaries) and restrictions under such entity’s Organization Documents
(including as a result of minority ownership) or any restriction in any contract
to which such Foreign Subsidiary is a party (and not prohibited by the terms
hereof). Further, if (x) PRA determines in good faith, in consultation with the
Administrative Agent, that any Loan Party or any of its Subsidiaries would incur
a Tax liability (including any withholding Tax) or if an adverse Tax consequence
(including a deemed dividend) would result or (y) PRA determines in good faith
that any Loan Party or any Subsidiary would violate any law, Organization
Document or any restriction in any contract to which a Foreign Subsidiary is a
party (and not prohibited by the terms hereof), if all or a portion of the funds
required to make such mandatory prepayment were upstreamed or transferred as a
distribution or dividend (the amount of any such funds, a “Restricted

72

--------------------------------------------------------------------------------

 

Amount”), then the amount PRA will be required to mandatorily prepay shall be
reduced by the Restricted Amount, and the failure to apply any such Restricted
Amounts toward any such mandatory prepayment shall not result in a Default or
Event of Default hereunder; provided, that this paragraph shall not operate to
limit the obligation of the Canadian Borrower or the Canadian Guarantors to make
prepayment of the Canadian Borrower Obligations from Net Cash Proceeds received
by the Canadian Borrower or such Canadian Guarantor required by this Section
2.05(b).


2.06    Termination or Reduction of Revolving Commitments.


(a)    Optional Reductions. The Borrowers may, upon notice to the applicable
Agent, terminate the Aggregate Designated Borrower Revolving Commitments, the
Aggregate Domestic Revolving A Commitments or the Aggregate Canadian Revolving
Commitments or from time to time (x) PRA may permanently reduce the Domestic
Revolving A Commitments to an amount not less than the Outstanding Amount of
Domestic Revolving A Loans, Swing Line Loans and L/C Obligations, (y) the
Canadian Borrower may permanently reduce the Canadian Revolving Commitments to
an amount not less than the Outstanding Amount of Canadian Revolving Loans or
(z) the Designated Borrower may permanently reduce the Designated Borrower
Revolving Commitments to an amount not less than the Outstanding Amount of
Designated Borrower Revolving Loans; provided that (i) any such notice shall be
received by the applicable Agent not later than 12:00 noon five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
(A) the Aggregate Domestic Revolving A Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Domestic
Revolving A Outstandings would exceed the Aggregate Domestic Revolving A
Commitments, (B) the Aggregate Canadian Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Canadian
Revolving Outstandings would exceed the Aggregate Canadian Revolving
Commitments, (C) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, (D) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, or (E) the Designated Borrower Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Designated Borrower Revolving Loans would exceed the
Designated Borrower Revolving Commitments and (iv) any such notice of optional
commitment termination or optional commitment reduction may be conditioned upon
the happening or occurrence of a specified event, the proceeds of which are
intended to be used to refinance such commitments, and thereafter revoked in the
event that such specified event does not occur, or modified to extend the
proposed termination or reduction date, by no more than five (5) Business Days
(or such longer postponement as reasonably agreed by the applicable Agent).


(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Domestic Revolving A Commitments under this Section 2.06, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the Aggregate
Domestic Revolving A Commitments at such time, the Letter of Credit Sublimit or
the Swing Line Sublimit, as the case may be, shall be automatically reduced by
the amount of such excess.



73

--------------------------------------------------------------------------------

 

(c)    Notice. The applicable Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the Aggregate Domestic Revolving A Commitments, the Aggregate Canadian Revolving
Commitments or the Aggregate Designated Borrower Revolving Commitments under
this Section 2.06. Upon any reduction of the Aggregate Domestic Revolving A
Commitments, the Domestic Revolving A Commitment of each Domestic Revolving A
Lender shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. Upon any reduction of the Aggregate Canadian Revolving Commitments, the
Canadian Revolving Commitment of each Canadian Revolving Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount. Upon any
reduction of the Aggregate Designated Borrower Revolving Commitments, the
Designated Borrower Revolving Commitments of each Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the applicable Commitments accrued until the effective date of any
termination of the applicable Commitments shall be paid on the effective date of
such termination.


2.07    Repayment of Loans.


(a)    Domestic Revolving A Loans. PRA shall repay to the applicable Lenders (1)
on the Initial Maturity Date, the aggregate outstanding principal amount of all
Domestic Revolving A Loans of the Non-Extending Revolving Lenders and (2) on the
Extended Maturity Date, the aggregate outstanding on such dateprincipal amount
of all Domestic Revolving A Loans of the Extending Revolving Lenders.


(b)    Canadian Revolving Loans. The Canadian Borrower shall repay to the
applicable Lenders (1) on the Initial Maturity Date, the aggregate outstanding
principal amount of all Canadian Revolving Loans of the Non-Extending Revolving
Lenders and (2) on the Extended Maturity Date, the aggregate principal amount of
all Canadian Revolving Loans outstanding on such dateof the Extending Revolving
Lenders.


(c)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Extended Maturity Date.


(d)    Term Loan. PRA shall repay the outstanding principal amount of (1) the
Term Loan A-1 in installments on the dates and in the amounts set forth in the
table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02:



74

--------------------------------------------------------------------------------

 

Payment Dates
Principal Amortization Payment (1)
March 31, 20132016
$1,250,0003,541,666.67
June 30, 20132016
$1,250,0003,541,666.67
September 30, 20132016
$1,250,0003,541,666.67
December 31, 20132016
$1,250,0003,541,666.67
March 31, 2017
$7,083,333.33
June 30, 2017
$7,083,333.33
September 30, 2017
$7,083,333.33
December 31, 2018
None
March 31, 20142018
$2,500,000
June 30, 20142018
$2,500,000
September 30, 20142018
$2,500,000
December 31, 20142018
$2,500,000
March 31, 20152019
$3,750,0002,500,000
June 30, 20152019
$3,750,0002,500,000
September 30, 20152019
$3,750,0002,500,000
December 31, 20152019
$3,750,0002,500,000
March 31, 2020
$2,500,000
June 30, 2020
$2,500,000
September 30, 2020
$2,500,000
Extended Maturity Date
Outstanding Principal Balance
of Term Loan A-1

(1) Amortization payments prior to December 2017 to be determined based on
extending/non-extending lenders.
and (2) the Term Loan A-2 in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:


Payment Dates
Principal Amortization Payment (2)
March 31, 2016
$5,000,0001,458,333.33
June 30, 2016
$5,000,0001,458,333.33
September 30, 2016
$5,000,0001,458,333.33
December 31, 2016
$5,000,0001,458,333.33
March 31, 2017
$10,000,0002,916,666.67
June 30, 2017
$10,000,0002,916,666.67
September 30, 2017
$10,000,0002,916,666.67
Initial Maturity Date
Outstanding Principal Balance
of Term Loan A-2

2) see above.


(e)    Designated Borrower Revolving Loans. The Designated Borrower shall repay
to the Designated Borrower Lenders on the Extended Maturity Date the aggregate
principal amount of all Designated Borrower Revolving Loans outstanding on such
date.

75

--------------------------------------------------------------------------------

 



(f)    Incremental Term Loan. PRA shall repay the outstanding principal amount
of the Incremental Term Loan in the installments on the dates and in the amounts
set forth in the Incremental Term Loan Lender Joinder Agreement (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02.


(g)    Non-Ratable Payments. For the avoidance of doubt, notwithstanding
anything to the contrary contained herein or in any other Loan Document
(including, without limitation, Sections 2.05 and 2.13 of this Agreement), any
payment required to be made pursuant to Section 2.07(a) or (d) shall not be made
ratably to all Lenders but instead shall be made ratably to the applicable
Lenders whose Loans (or portion thereof) are due on an applicable payment date
or Maturity Date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate plus (in the case of a
Eurodollar Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate, (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iv) each
Canadian Prime Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Rate.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid or the
failure to pay such amount when due is waived.


(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws until such amount is paid or the failure to
pay such amount when due is waived.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws until such Event of Default is waived or cured.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

76

--------------------------------------------------------------------------------

 



(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


(e)    If any provision of this Agreement or of any of the other Loan Documents
would obligate any Borrower or any Guarantor to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)    Unused Fee. (i) PRA shall pay to the Administrative Agent, for the
account of each Domestic Revolving A Lender in accordance with its Applicable
Percentage, an unused line fee at a rate per annum equal to the product of (A)
the Applicable Rate times (B) the actual daily amount by which the Aggregate
Domestic Revolving A Commitments exceed the sum of (y) the Outstanding Amount of
Domestic Revolving A Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15, and (ii) the Canadian
Borrower shall pay to the Canadian Administrative Agent, for the account of each
Canadian Revolving Lender in accordance with its Applicable Percentage, an
unused line fee at a rate per annum equal to the product of (A) the Applicable
Rate times (B) the actual daily amount by which the Aggregate Canadian Revolving
Commitments exceed the Outstanding Amount of Canadian Revolving Loans (the fee
payable pursuant to clauses (i) and (ii), the “Unused Fee”). The Unused Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on theon the date of any reduction of the Domestic
Revolving A Commitments or the Canadian Revolving Commitments and on the
applicable Maturity Date; provided, that (A) no Unused Fee shall accrue on the
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (B) any Unused Fee accrued with respect to the Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by PRA so long as
such Lender shall be a Defaulting Lender. The Unused Fee shall be calculated
quarterly in arrears, and

77

--------------------------------------------------------------------------------

 

if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Domestic
Revolving A Commitments.


(b)    Fee Letter. The Borrowers shall pay to MLPF&S and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate), Canadian Prime Rate Loans and
Eurodollar Rate Loans denominated in Canadian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the applicable Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Agents in the
ordinary course of business. The accounts or records maintained by the Agents
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the applicable Agent in respect of such matters, the
accounts and records of the applicable Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
applicable Agent) a promissory note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each such promissory note shall (i) in the
case of Domestic Revolving A Loans, be in the form of Exhibit C-1 (a “Domestic
Revolving A Note”), (ii) in the case of Canadian Revolving Loans, be in the form
of Exhibit C-2 ( a “Canadian Revolving Note”), (iii) in the case of Designated
Borrower Revolving Loans, be in the form of Exhibit C-3 (a “Designated Borrower
Revolving Note”) (iv) in the case of Swing Line Loans, be in the form of Exhibit
D (a “Swing Line Note”), (v) in the case of the Term Loan A-1 or Term Loan A-2,
be in the form of Exhibit E-1 (a “Term Note”), and (vi) in the case of the
Incremental Term Loan, be in the form of Exhibit E-2 (and “Incremental Term
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and each Agent shall maintain in accordance with its usual practice
accounts or records evidencing

78

--------------------------------------------------------------------------------

 

the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the applicable Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the applicable
Agent shall control in the absence of manifest error.


2.12    Payments Generally; Agent’s Clawback.


(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
applicable Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds or at the Canadian Administrative Agent’s Office in Canadian Dollars not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the applicable Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds or at the Canadian Administrative
Agent’s Office in Canadian Dollars not later than the Applicable Time specified
by the applicable Agent on the dates specified herein. Without limiting the
generality of the foregoing, the applicable Agent may require that any payments
due under this Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The applicable
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the applicable Agent (i) after 2:00 p.m. in the case of payments in Dollars
or (ii) after the Applicable Time specified by the applicable Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Subject to the definition of “Interest Period”, if any
payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the applicable Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or Canadian Prime Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
applicable Agent such Lender’s share of such Borrowing, the applicable Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of any Borrowing of Base Rate Loans or
Canadian Prime Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the applicable Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the applicable
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the

79

--------------------------------------------------------------------------------

 

date of payment to the applicable Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the applicable Agent in connection with the
foregoing and (B) in the case of a payment to be made by the applicable
Borrower, the interest rate applicable to Base Rate Loans or in the case of
Alternative Currencies in accordance with such market practice, in each case, as
applicable. If the applicable Borrower and such Lender shall pay such interest
to the applicable Agent for the same or an overlapping period, the applicable
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the applicable Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the applicable Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the applicable Agent.


(ii)    Payments by Borrower; Presumptions by applicable Agent. Unless the
applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to the applicable Agent for the account
of the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the applicable Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the applicable Agent forthwith on demand the amount
so distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the applicable Agent,
at the Overnight Rate.


A notice of the applicable Agent to any Lender or the applicable Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the applicable Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the applicable Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the applicable Agent
shall promptly return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



80

--------------------------------------------------------------------------------

 

2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
applicable Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the applicable Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) PRA shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, PRA shall immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases) following any
request by the Administrative Agent or the L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).


(b)    Grant of Security Interest. PRA, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing,

81

--------------------------------------------------------------------------------

 

all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, PRA
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. PRA shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the applicable Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by the applicable Agent from a Defaulting Lender pursuant
to Section 11.08), shall be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder;

82

--------------------------------------------------------------------------------

 

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as PRA may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the applicable Agent;
fifth, if so determined by the applicable Agent and PRA, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Obligations owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, PRA shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting

83

--------------------------------------------------------------------------------

 

Lender with respect to such Defaulting Lender’s participation in L/C Obligations
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders with a
Domestic Revolving A Commitment in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Domestic
Revolving A Commitment) but only to the extent that (x) the conditions set forth
in Section 5.02(a) and (b) are satisfied at the time of such reallocation (and,
unless the applicable Borrower shall have otherwise notified the applicable
Agent at such time, such Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Domestic Revolving A Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Domestic Revolving
A Commitment. NoSubject to Section 11.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(b)    Defaulting Lender Cure. If PRA, the Agents, the Swing Line Lender and the
L/C Issuer agree in writing that a Defaulting Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agents may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.





84

--------------------------------------------------------------------------------

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Agent) require the
deduction or withholding of any Tax from any such payment by the applicable
Agent or a Loan Party, then the applicable Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the applicable Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the applicable Agent shall withhold or make such deductions as are
determined by the applicable Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Internal Revenue Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the applicable Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the applicable Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the applicable
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made.


(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable Agent timely reimburse it for the payment of, any Other
Taxes.



85

--------------------------------------------------------------------------------

 

(c)    Tax Indemnifications.


(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except penalties or expenses
that arise as a result of the bad faith, gross negligence or willful misconduct
of such Recipient as finally determined by a court of competent jurisdiction. A
certificate as to the amount of such payment or liability delivered to PRA by a
Lender or the L/C Issuer (with a copy to the applicable Agent), or by the
applicable Agent on its own behalf or on behalf of a Lender or the L/C Issuer,
shall be conclusive absent manifest error. Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify the applicable Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the applicable Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the applicable Agent against any Indemnified Taxes attributable to
such Lender or the L/C Issuer (but only to the extent that any Loan Party has
not already indemnified the applicable Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
applicable Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
applicable Agent and the Loan Parties, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the applicable Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the applicable Agent shall be conclusive
absent manifest error. Each Lender and the L/C Issuer hereby authorizes the
applicable Agent to set off and apply any and all amounts at any time owing to
such Lender or the L/C Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to the applicable Agent under this
clause (ii).


(d)    Evidence of Payments. Upon request by any Loan Party or the applicable
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, each Loan Party shall deliver to the applicable Agent or the applicable
Agent shall deliver to the applicable Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to PRA or the
applicable Agent, as the case may be.



86

--------------------------------------------------------------------------------

 

(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to PRA and the applicable Agent, at the time or times reasonably
requested by PRA or the applicable Agent, such properly completed and executed
documentation reasonably requested by PRA or the applicable Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by PRA or the
applicable Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by PRA or the applicable Agent as will
enable PRA or the applicable Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
applicable Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the applicable Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the applicable
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(II)    executed originals of Internal Revenue Service Form W-8ECI,



87

--------------------------------------------------------------------------------

 

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the applicable
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the applicable Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the applicable Agent
at the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the applicable Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
such Borrower or the applicable Agent as may be necessary for such Borrower and
the applicable Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.



88

--------------------------------------------------------------------------------

 

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the applicable Agent in writing of
its legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall either Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund (for the purposes of this Section 3.01(f),
including any application thereof to another amount owed to the refunding
Governmental Authority) of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of either Agent or any assignment of rights by,
or the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.


(a)    If any Lender determines in good faith that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to PRA through the
applicable Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest

89

--------------------------------------------------------------------------------

 

rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and PRA that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars or
Canadian Dollars, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans or Canadian Prime Rate Loans, as applicable (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
    
(b)    If, in any applicable jurisdiction, the applicable Agent, the L/C Issuer
or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the applicable
Agent, the L/C Issuer or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Credit Extension to any Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying PRA, and
until such notice by such Person is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended, and to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified PRA or, if earlier, the date specified by such
Person in the notice delivered to the Administrative Agent (being no earlier
than the last day of any applicable grace period permitted by applicable Law)
and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.


3.03    Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify PRA
and all Lenders. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding

90

--------------------------------------------------------------------------------

 

sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice.
Upon receipt of such notice, the applicable Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans in
the affected currency or currencies, or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurodollar Rate
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurodollar Rate Loans; or


(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
applicable Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or

91

--------------------------------------------------------------------------------

 

participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to PRA shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that PRA shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies PRA of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)    Additional Reserve Requirements. Without duplication of any amounts
required to be paid hereunder, PRA shall pay (or cause the Canadian Borrower or
Designated Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided PRA shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or costs from
such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice. Notwithstanding the foregoing, the
Borrowers shall not be liable under this Section 3.04(e) for the payment of such
additional interest incurred or accrued more than 180 days prior to the date on
which the applicable Lender receives notice or becomes aware of the event or
occurrence giving rise to the obligation to make such payment.



92

--------------------------------------------------------------------------------

 

3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);


(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on the date or in the amount
notified by the applicable Borrower; or


(c)    any failure by PRA to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by PRA pursuant to
Section 11.13;


Such loss, cost or expense shall be limited to the actual loss, cost or expense
arising from any actual liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
Indemnified Taxes or additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of PRA such Lender or the L/C Issuer shall, as applicable, use
commercially reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 11.13.

93

--------------------------------------------------------------------------------

 



3.07    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of either Agent.




ARTICLE IV
GUARANTY


4.01    The Guaranty.


(a)    Each of the Subsidiary Guarantors hereby jointly and severally guarantees
to each Lender, each Swap Bank, each Treasury Management Bank and each Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Subsidiary Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Subsidiary Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.


(b)    PRA hereby guarantees to each Lender, each Swap Bank, each Treasury
Management Bank and each Agent as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Designated Borrower Obligations and the
Canadian Borrower Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. PRA hereby further agrees that if any of the Designated
Borrower Obligations or the Canadian Borrower Obligations, as applicable, are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), PRA will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Designated Borrower Obligations or
the Canadian Borrower Obligations, as applicable, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.


(d)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, in no event shall any Canadian Guarantor be a
guarantor of any Obligations other than the Canadian Borrower Obligations.



94

--------------------------------------------------------------------------------

 

4.02    Obligations Unconditional.


(a)    The obligations of the Subsidiary Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense that the Obligations (other than contingent indemnification or expense
reimbursement obligations, Obligations under Treasury Management Agreements and
Swap Contracts or Letters of Credit to the extent cash collateralized or
appropriate backstop letters of credit have been issued) have been paid in
full), it being the intent of this Section 4.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against PRA or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than contingent indemnification or expense reimbursement
obligations, Obligations under Treasury Management Agreements and Swap Contracts
or Letters of Credit to the extent cash collateralized or appropriate backstop
letters of credit have been issued) have been paid in full and the Commitments
have expired or terminated.


(b)    The obligations of PRA under Section 4.01 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Swap Contracts or Treasury Management Agreements,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Designated Borrower Obligations or the Canadian Borrower Obligations, as
applicable, and, to the fullest extent permitted by applicable law, irrespective
of any law or regulation or other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of PRA hereunder
shall be absolute and unconditional under any and all circumstances. PRA agrees
that it shall have no right of subrogation, indemnity, reimbursement or
contribution against the Designated Borrower or the Canadian Borrower, as
applicable, for amounts paid under this Article IV until such time as the
Designated Borrower Obligations or the Canadian Obligations (in each case, other
than contingent indemnification or expense reimbursement obligations,
Obligations under Treasury Management Agreements and Swap Contracts or Letters
of Credit to the extent cash collateralized or appropriate backstop letters of
credit have been issued) have been paid in full and the Commitments have expired
or terminated.


(c)    Without limiting the generality of the foregoing sections (a) and (b), it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;



95

--------------------------------------------------------------------------------

 

(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank, or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;


(iv)    any Lien granted to, or in favor of, either Agent or any Lender or
Lenders as security for any of the Obligations shall fail to attach or be
perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that either Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.


4.03    Reinstatement.


(a)    The obligations of the Subsidiary Guarantors under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Subsidiary Guarantor agrees that it will indemnify each Agent and each Lender on
demand for all reasonable and documented costs and expenses (including, without
limitation, the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary outside counsel to the Agents and the Lenders,
taken as a whole, and in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict)
incurred by the applicable Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


(b)    The obligations of PRA under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the

96

--------------------------------------------------------------------------------

 

Designated Borrower Obligations or the Canadian Borrower Obligations, as
applicable, is rescinded or must be otherwise restored by any holder of any of
the Designated Borrower Obligations or the Canadian Borrower Obligations, as
applicable, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and PRA agrees that it will indemnify each Agent
and each Lender on demand for all reasonable and documented costs and expenses
(including, without limitation, the reasonable and documented out-of-pocket
fees, charges and disbursements of one primary outside counsel to the Agents and
the Lenders, taken as a whole, and in the event of any actual or potential
conflict of interest, one additional counsel for each Lender subject to such
conflict) incurred by such Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


(a)    The Subsidiary Guarantors agree that, to the fullest extent permitted by
law, as between the Subsidiary Guarantors, on the one hand, and the Agents and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 4.01. The Subsidiary Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.


(b)    PRA agrees that, to the fullest extent permitted by law, as between PRA,
on the one hand, and the Agents and the Lenders, on the other hand, the
Designated Borrower Obligations and/or the Canadian Borrower Obligations, as
applicable, may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Designated Borrower Obligations and/or the
Canadian Borrower Obligations, as applicable, from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Designated Borrower Obligations and/or the Canadian Borrower
Obligations, as applicable, being deemed to have become automatically due and
payable), the Designated Borrower Obligations and/or the Canadian Borrower
Obligations, as applicable, (whether or not due and payable by any other Person)
shall forthwith become due and payable by PRA for purposes of Section 4.01. PRA
acknowledges and agrees that its obligations hereunder

97

--------------------------------------------------------------------------------

 

are secured in accordance with the terms of the Collateral Documents and that
the Lenders may exercise their remedies thereunder in accordance with the terms
thereof.


4.06    Rights of Contribution.


The Subsidiary Guarantors and PRA agree among themselves that, in connection
with payments made hereunder, each Subsidiary Guarantor and PRA shall have
contribution rights against the other Subsidiary Guarantors and PRA as permitted
under applicable law. Such contribution rights shall be subordinate and subject
in right of payment to the obligations of such Subsidiary Guarantors and PRA
under the Loan Documents and neither PRA nor any Subsidiary Guarantor shall
exercise such rights of contribution until all Obligations (other than
unasserted contingent indemnification or expense reimbursement obligations,
obligations owing under Treasury Management Agreements or Swap Contracts or L/C
Obligations to the extent Cash Collateralized) have been paid in full and the
Commitments have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


(a)    The guarantee given by the Subsidiary Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.


(b)    The guarantee given by PRA in this Article IV is a guaranty of payment
and not of collection, is a continuing guarantee, and shall apply to all
Designated Borrower Obligations and Canadian Borrower Obligations whenever
arising.


4.08    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Specified Loan Party or the grant of a security interest
under the Loan Documents by any such Specified Loan Party, in either case,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.


4.09    Appointment of PRA.


Each of the Loan Parties hereby appoints PRA to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) PRA
may execute such documents and provide such authorizations on behalf of such
Loan Parties as PRA deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by either
Agent, L/C Issuer or a Lender to PRA shall be deemed delivered to each

98

--------------------------------------------------------------------------------

 

Loan Party and (c) the Agents, L/C Issuer or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by PRA on behalf of each of the Loan Parties.


ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Closing Date, and in form and substance reasonably
satisfactory to the Administrative Agent.


(c)    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2011 in the business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of PRA
and its Subsidiaries, taken as a whole.


(d)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or to the knowledge of PRA, threatened in any court or before
an arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.


(e)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:


(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

99

--------------------------------------------------------------------------------

 



(f)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:


(i)    searches of UCC filings in the jurisdiction of formation of each Loan
Party or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;
    
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(iii)    to the extent not already in possession of the Administrative Agent,
all certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;


(iv)    searches of ownership of, and Liens on, intellectual property of each
Loan Party in the U.S. Patent and Trademark Office and U.S. Copyright Office;
and


(v)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties.


(g)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.


(h)    Borrowing Base Certificate. Receipt by the Administrative Agent of a
Borrowing Base Certificate for the month ended November 30, 2012.


(i)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of PRA certifying that (i) the conditions
specified in Sections 5.01(c) and (d) and Sections 5.02(a) and (b) have been
satisfied and (ii) PRA and its Subsidiaries (after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto) are Solvent on a consolidated basis.


(j)    Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that the Existing Credit Agreement has been terminated and all
indebtedness under the Existing Credit Agreement has been repaid in full.


(k)    Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the Closing Date.



100

--------------------------------------------------------------------------------

 

(l)    Attorney Costs. Unless waived by the Administrative Agent, PRA shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between PRA and the
Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.02, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The applicable Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)    In the case of a Credit Extension that is a Designated Borrower Revolving
Loan, then the conditions of Section 2.02(f)(iii) to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.


(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Agent, the
Required Lenders (in the case of any Loans to be denominated in an Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.



101

--------------------------------------------------------------------------------

 

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Agents and the Lenders that:


6.01    Existence, Qualification and Power.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) conflict with the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect (including,
without limitation, Regulation U or Regulation X issued by the FRB) except in
each case referred to in clause (b)(ii), to the extent that such conflict,
breach, creation, payment or violation could not reasonably be expected to have
a Material Adverse Effect.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) those that the failure to obtain could not reasonably be expected to have a
Material Adverse Effect.


6.04    Binding Effect.


Each Loan Document when delivered hereunder has been duly executed and delivered
by each Loan Party that is party thereto. Each Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms (subject
to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar laws affecting the enforceability of creditors
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies whether in a proceeding at law or
in equity).

102

--------------------------------------------------------------------------------

 



6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of PRA and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of PRA and its Subsidiaries as of the
date thereof which would be required to be disclosed by GAAP, including
liabilities for taxes, material commitments and Indebtedness.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of PRA and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.


(c)    From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or property
of the Loan Parties and their respective Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to the Loan
Parties and their respective Subsidiaries, taken as a whole, in each case, which
is not reflected in the foregoing financial statements or in the notes thereto
and has not otherwise been disclosed in writing to the Lenders on or prior to
the Closing Date.


(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of PRA
and its Subsidiaries as of the dates thereof and for the periods covered
thereby.


(e)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to materially and adversely affect to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.



103

--------------------------------------------------------------------------------

 

6.07    No Default.


(a)    Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.


(b)    No Default has occurred and is continuing.


6.08    Ownership of Property; Liens.


Each Loan Party and each of its respective Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each Loan Party
and its Subsidiaries is subject to no Liens, other than Permitted Liens.


6.09    Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)    Each of the Facilities and all operations of any Loan Party and its
Subsidiaries at the Facilities are in compliance with all applicable
Environmental Laws, and there is no violation by them of any applicable
Environmental Law with respect to the Facilities or the Businesses, and to the
knowledge of the Loan Parties there are no conditions relating to the Facilities
or the Businesses that would likely give rise to the liability of any Loan Party
or its Subsidiaries under any applicable Environmental Laws.


(b)    To the knowledge of the Loan Parties, none of the Facilities contains, or
has previously contained, any Hazardous Materials at, on or under the Facilities
in amounts or concentrations that constitute or constituted a violation of, or
would likely give rise to liability of any Loan Party and its Subsidiaries under
applicable Environmental Laws.


(c)    Neither any Loan Party nor any Subsidiary has received any written notice
of, or written inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d)    No Loan Party or any Subsidiary, or to the knowledge of any Loan Party or
any other Person, has transported or disposed of Hazardous Materials from the
Facilities, or generated, treated, stored or disposed of Hazardous Materials at,
on or under any of the Facilities or any other location, in each case in
violation of, or in a manner that would be reasonably likely to give rise to the
liability of any Loan Party or its Subsidiaries under any applicable
Environmental Law.


(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law against any Loan Party or any Subsidiary nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary or the
Businesses.

104

--------------------------------------------------------------------------------

 



(f)    To the knowledge of the Loan Parties, there has been no release or threat
of release of Hazardous Materials arising from or related to the operations
(including, without limitation, disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that would likely give rise to the
liability of any Loan Party or its Subsidiaries under Environmental Laws.


6.10    Insurance.


The properties of the Loan Parties and their Subsidiaries are insured with
insurance companies that PRA believes are financially sound and reputable not
Affiliates of such Persons, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Subsidiary operates. The insurance coverage of the Loan Parties
and their Subsidiaries as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.


6.11    Taxes.


Except as disclosed in PRA’s Form 10Q or Form 10K filings with the SEC prior to
the Closing Date, the Loan Parties and their Subsidiaries have filed all federal
and state income and other material tax returns and reports required to be
filed, and have paid all federal and state income and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.


6.12    ERISA Compliance.


(a)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any applicable Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(b)    (i) No Plan is a “pension plan” or “plan” which is a “registered pension
plan” as defined in section 248(1) of the Income Tax Act (Canada) and no Loan
Party maintains or has any obligation or has ever maintained or had any
obligation under any such plan; (ii) no ERISA Event has occurred and neither PRA
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) PRA and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is
sixty percent (60%) or higher and neither PRA nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iv) neither PRA nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums and there

105

--------------------------------------------------------------------------------

 

are no premium payments which have become due that are unpaid; (v) neither PRA
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any such Pension Plan or Multiemployer Plan in any case,
other than the occurrence of any event or condition described in this Section
6.12(b) that has not resulted or could not reasonably be expected to result in a
Material Adverse Effect.


(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) each Plan is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other applicable federal or state laws;
(ii) each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Internal Revenue Code has received a favorable determination,
opinion or advisory letter from the Internal Revenue Service to the effect that
the form of such Plan is qualified under Section 401(a) of the Internal Revenue
Code (or an application for such a letter has been sent to be processed by the
Internal Revenue Service); and (iii) to the best knowledge of the Loan Parties,
nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.


6.13    Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party is validly issued and, to
the extent applicable, fully paid and non-assessable.


6.14    Margin Regulations; Investment Company Act.


(a)    The Borrowers are not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the applicable
Borrower only or of such Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 8.01 or Section 8.05 or subject to any
restriction contained in any agreement or instrument between PRA and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.


(b)    No Loan Party or any Subsidiary of any Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


6.15    Disclosure.


No written report, certificate or other information (other than projections, pro
forma financial information and information of a general economic or industry
nature) (taken as a whole) when furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender on or before the Closing Date

106

--------------------------------------------------------------------------------

 

in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contained
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that it is
understood and agreed that for purposes of this Section 6.15, such reports,
statements, certificates and information shall not include projections and pro
forma financial information or any information of a general economic or industry
nature. With respect to projected financial information, pro forma financial
information and information of a general economic or industry nature, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being understood and
recognized by the Administrative Agent, L/C Issuer, Swing Line Lender and the
Lenders, that projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by such projections may
differ from the projected results.


6.16    Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17    Intellectual Property; Licenses, Etc.


Each Loan Party and its Subsidiaries own all of the trademarks, service marks,
trade names, copyrights, patents, patent rights and other intellectual property
rights (collectively, “IP Rights”) that they purport to own and all contracts
pursuant to which any Loan Party or their Subsidiaries are granted rights from a
third party to use IP Rights material to its business are valid and binding,
except, in each case, where failure to own such rights or possess such valid and
binding contractual rights could not reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 6.17 is a list of all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Closing Date. Except for such claims and infringements that could not reasonably
be expected to have a Material Adverse Effect, (i) no claim has been asserted
and is pending by any Person against any Loan Party before any Governmental
Authority challenging or questioning the use by any Loan Party of any IP Rights
or the validity or effectiveness of any IP Rights owned by any Loan Party, nor
does any Loan Party know of any reasonable basis for such claim, and, (ii) to
the knowledge of the Loan Parties, the use of any IP Rights by any Loan Party or
any of its Subsidiaries or the granting of a right or a license in respect of
any IP Rights by any Loan Party or any of its Subsidiaries does not infringe on
the rights of any Person. As of the Closing Date, none of the IP Rights owned by
any of the Loan Parties or any of its Subsidiaries is subject to any licensing
agreement or similar arrangement except for implied licenses granted by any Loan
Party or their Subsidiaries to third parties in the ordinary course of business
in connection with the sale, lease or transfer of products or as set forth on
Schedule 6.17.


6.18    Solvency.


The Loan Parties are Solvent on a consolidated basis.



107

--------------------------------------------------------------------------------

 

6.19    Perfection of Security Interests in the Collateral.


Except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
the provisions of the Collateral Documents create valid security interests in,
and Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, prior
to all other Liens other than Permitted Liens upon (i) the filing of appropriate
UCC and PPSA financing statements in the applicable financing offices and
payment of applicable filing fees, (ii) the taking possession or control by the
Administrative Agent of collateral with respect to which a security interest may
be perfected only by possession or control and (iii) the filing or recording of
mortgages, if any, in the applicable recording offices.


6.20    Business Locations.


Set forth on Schedule 6.20(a) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state or other jurisdiction of organization of each
Loan Party is as set forth on the signature pages hereto. Except as set forth on
Schedule 6.20(b), no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state or other jurisdiction of
formation, or (iii) been party to a merger, consolidation or other change in
structure.


6.21    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.


6.22    OFAC.


No Loan Party, nor, to the knowledge of any Loan Party, any Related Party
thereof, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
been otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, MLPFS, either Agent, the L/C Issuer or the Swing
Line Lender) of Sanctions.


6.23    Canadian Borrower.


Each of PRA and the Canadian Borrower represents and warrants to the Agents and
the Lenders that:


(a)    The Canadian Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to the Canadian Borrower, the “Applicable
Canadian Borrower Documents”), and the execution, delivery and performance by
the Canadian Borrower of the Applicable Canadian Borrower Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither the Canadian Borrower nor any of its property has any immunity
from jurisdiction of

108

--------------------------------------------------------------------------------

 

any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which the Canadian Borrower is
organized and existing in respect of its obligations under the Applicable
Canadian Borrower Documents.


(b)    The Applicable Canadian Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which the Canadian Borrower is organized and
existing for the enforcement thereof against the Canadian Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Canadian Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Canadian Borrower
Documents that the Applicable Canadian Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which the Canadian Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Canadian Borrower Documents or any other document, except for (i)
any such filing, registration, recording, execution or notarization as has been
made or is not required to be made until the Applicable Canadian Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.


(c)    The execution, delivery and performance of the Applicable Canadian
Borrower Documents executed by the Canadian Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which the Canadian
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


6.24    EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnification and expense reimbursement obligations and obligations
owing under Treasury Management Agreements or Swap Contracts), or any Letter of
Credit shall remain outstanding (unless such Letters of Credit shall have been
Cash Collateralized), the Loan Parties shall and shall cause each Subsidiary to:


7.01    Financial Statements.


Deliver to the Administrative Agent:


(a)    upon the earlier of the date that is ninety days after the end of each
fiscal year of PRA or the date such information is filed with the SEC, a
consolidated balance sheet of PRA and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and

109

--------------------------------------------------------------------------------

 

prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (it being understood that such financial statements
and opinions may be furnished if included therein, in the form of PRA’s annual
report on Form 10-K and any related annual report filed with the SEC); and


(b)    upon the earlier of the date that is forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of PRA or the date
such information is filed with the SEC, a consolidated balance sheet of PRA and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of PRA’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of PRA as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of PRA and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes (it being understood
that such financial statements may be furnished if included therein, in the form
of PRA’s quarterly report on Form 10-Q filed with the SEC).


7.02    Certificates; Other Information.


Deliver to the Administrative Agent:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of PRA;


(b)    (i) within thirty days after the end of each calendar month beginning
with the calendar month ending December 31, 2012, (A) a duly completed Borrowing
Base Certificate signed by a Responsible Officer of PRA, together with a full
accounts receivable aging report and an accounts payable listing, prepared by
the management of PRA and (B) a duly completed Canadian Borrowing Base
Certificate signed by a Responsible Officer of the Canadian Borrower, together
with a full accounts receivable aging report and an accounts payable listing,
prepared by the management of the Canadian Borrower, in each case, in a
substantially similar form as provided by PRA or the Canadian Borrower, as
applicable, to the Administrative Agent or is otherwise reasonably acceptable to
the Administrative Agent and (ii) upon the request of the Administrative Agent,
an Asset Pool Report.


(c)    no more than ninety days after the end of each fiscal year of PRA,
beginning with the fiscal year ending December 31, 2012, an annual business plan
and budget of PRA and its Subsidiaries for such fiscal year;


(d)    promptly after the same are filed with the SEC, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of PRA, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto

110

--------------------------------------------------------------------------------

 



(e)    promptly after any request by any Agent or any Lender, copies of any
detailed audit reports, management letters or written recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
PRA by independent accountants in connection with the accounts or books of PRA
or any Subsidiary, or any audit of any of them;


(f)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request; and


(g)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of a Responsible Officer of PRA (i) listing (A)
all applications by any Loan Party, if any, for Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) made since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date), (B) all issuances of registrations or letters on existing
applications by any Loan Party for Copyrights, Patents and Trademarks (each such
term as defined in the Security Agreement) received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (C) all Trademark Licenses, Copyright Licenses and Patent Licenses (each
such term as defined in the Security Agreement) entered into by any Loan Party
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (ii) attaching the insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which PRA posts such documents,
or provides a link thereto on PRA’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
PRA’s behalf on an Internet or intranet website, if any, to which each Lender
and the Agents have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, that: (i) PRA shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to PRA to deliver such paper copies until a written request to cease
delivering paper copies is given by the applicable Agent or such Lender and (ii)
PRA shall notify the Administrative Agent (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by PRA with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


PRA hereby acknowledges that (a) the Administrative Agent and/or MLPF&S may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of PRA hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to PRA or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. PRA hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC”

111

--------------------------------------------------------------------------------

 

shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” PRA shall be deemed to have authorized the Agents, MLPF&S
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to PRA or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and MLPF&S shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated as
“Public Side Information.”


7.03    Notices.


(a)    Promptly notify the Administrative Agent of the occurrence of any Default
(provided that if such Default is subsequently cured within the time periods set
forth herein, the failure to provide notice of such default shall not itself
result in an Event of Default hereunder).


(b)    Promptly notify the Administrative Agent of any matter that has resulted,
or to any Loan Party’s knowledge, could reasonably be expected to result in a
Material Adverse Effect, including: (i) any breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws.


(c)    Promptly notify the Administrative Agent of the occurrence of any ERISA
Event that could reasonably be expected to result in liability to any Loan Party
in excess of the Threshold Amount.


(d)    Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by PRA or any Subsidiary
(other than as required by Law or GAAP).


Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of PRA setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with reasonable particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


7.04    Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than a Permitted Lien).



112

--------------------------------------------------------------------------------

 

7.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.


(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.


(d)    Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.


7.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted.


(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


7.07    Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with insurance companies that PRA believes to be financially sound
and reputable not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates. The applicable
Agent shall be named as loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the applicable Agent, that it will give the applicable
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.



113

--------------------------------------------------------------------------------

 

7.09    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP in all material respects consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.


7.10    Inspection Rights.


Permit representatives and independent contractors of the Agents and each Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants and at such
reasonable times during normal business hours, upon reasonable advance notice to
PRA and subject to reasonable requests for confidentiality, including as may be
required by Law or contract; provided, however, that unless an Event of Default
exists PRA shall not be required to pay expenses relating to more than one
inspection by the Agents in any calendar year; provided further, that the
applicable Loan Party may, at its option, have one or more employees or
representatives present at any inspection, examination or discussion; provided
further that when an Event of Default has occurred and is continuing either
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of PRA at any time
during normal business hours and upon reasonable advance notice.


7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, Permitted Acquisitions and capital
expenditures and (c) for other general corporate purposes, provided that in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.


7.12    Additional Subsidiaries.


Within thirty (30) days after the acquisition or formation of any Subsidiary:


(a)    notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by a Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)    if such Subsidiary is a Domestic Subsidiary and a Wholly Owned
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in Sections 5.01(e) and (f) and if reasonably requested by the Administrative
Agent, opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form and

114

--------------------------------------------------------------------------------

 

content reasonably satisfactory to the Administrative Agent; provided, that,
none of the Excluded Domestic Subsidiaries shall be required to become a
Guarantor with respect to PRA’s Obligations under the Loan Documents.


(c)    if such Subsidiary is a Canadian Subsidiary and a Wholly Owned
Subsidiary, cause such Person to (i) become a Guarantor with respect to the
Canadian Borrower Obligations by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Canadian Administrative
Agent shall deem appropriate for such purpose, and (ii) deliver to the Canadian
Administrative Agent documents of the types referred to in Sections 5.01(e) and
(f) (or applicable Canadian equivalents) and if reasonably requested by the
Canadian Administrative Agent, opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form and
content reasonably satisfactory to the Canadian Administrative Agent.


7.13    ERISA Compliance.


Do, and cause each of its ERISA Affiliates to make all required contributions to
any Pension Plan subject to Section 412, Section 430 or Section 431 of the
Internal Revenue Code.


7.14    Pledged Assets.


(a)    Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than any Excluded Domestic
Subsidiaries) and (b) 65% (or such greater percentage that, due to a change in
an applicable Law after the date hereof, (1) could not reasonably be expected to
cause at any time the undistributed earnings of such Excluded Domestic
Subsidiary or Foreign Subsidiary as determined for United States federal income
tax purposes to be treated as a deemed dividend to such Foreign Subsidiary’s
United States parent and (2) could not at any time reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Excluded Domestic Subsidiary or Foreign Subsidiary directly owned by a Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the applicable Agent, for the benefit of the holders of the Obligations,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the applicable Agent.


(b)    Other Property. (i) Cause all of its owned and leased personal property
other than Excluded Property to be subject at all times to first priority,
perfected Liens in favor of the applicable Agent, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the applicable Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the applicable
Agent may reasonably request in connection with the foregoing, including,
without limitation, a Canadian pledge agreement to the extent the Canadian
Borrower forms or acquires any Subsidiaries, appropriate UCC-1 financing
statements, PPSA financing statements, landlord’s waivers, certified resolutions
and other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other

115

--------------------------------------------------------------------------------

 

things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the applicable Agent’s
Liens thereunder) (it is understood that the Administrative Agent shall have no
right to request an opinion pursuant to this Section 7.12(b) with respect to any
matter or document that is already covered by another opinion issued to the
Administrative Agent and that no opinion shall be required if the cost of
obtaining such opinion exceeds the benefit of obtaining such opinion) and other
items of the types required to be delivered pursuant to Section 5.01(f), all in
form and content reasonably satisfactory to the Administrative Agent.


(c)    Canadian Assets. (i) Notwithstanding any provision of this Agreement or
any other Loan Document to the contrary, (x) in no event shall any Lien created
under any Loan Document on the property or assets of the Canadian Borrower or
any Canadian Guarantor be deemed to secure any Obligations other than the
Canadian Borrower Obligations or the Obligations of such Canadian Guarantor and
(y) in no event shall any Lien created under any Loan Document on the property
or assets of PRA or any Domestic Subsidiary be deemed to secure the Canadian
Borrower Obligations or the guaranty by PRA or any Domestic Subsidiary of the
Canadian Borrower Obligations. (ii) It is understood and agreed that if the
value of the property and/or assets of the Canadian Borrower and any Canadian
Guarantor located in Quebec (excluding, for the avoidance of doubt, any accounts
receivable or other similar claims that are owed or payable to the Canadian
Borrower and any Canadian Guarantor, so long as the Canadian Borrower or
Canadian Guarantor is not a Quebec corporation, by debtors located or who carry
on business in Quebec) exceed $250,000 in the aggregate at any time, the
Canadian Borrower and, if applicable, any Canadian Guarantor shall take such
steps as are deemed necessary by the Canadian Administrative Agent in its
reasonable discretion to ensure that such property and/or assets in Quebec are
subject at all times to first priority, perfected Liens in favor of the Canadian
Administrative Agent, for the benefit of the holders of the Canadian Borrower
Obligations.

ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnification and expense reimbursement obligations and obligations
owing under Treasury Management Agreements or Swap Contracts) or any Letter of
Credit shall remain outstanding (unless such Letters of Credit shall be Cash
Collateralized) no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:


8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed in any material respect, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

116

--------------------------------------------------------------------------------

 



(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)    Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
for more than 60 days or, if due and payable for more than 60 days, are unfiled
and no other action has been taken to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;


(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)    deposits and other Liens to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;


(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);


(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) of the property
being acquired on the date of acquisition and (iii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;


(j)    leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any of its
Subsidiaries;


(k)    any interest of title of a lessor under, and Liens arising from UCC or
PPSA financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)    bankers’ Liens and customary rights of setoff and other similar Liens
upon deposits of cash in favor of banks or other depository institutions;



117

--------------------------------------------------------------------------------

 

(n)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;


(o)    Liens of sellers of goods to the Borrowers and any of their Subsidiaries
arising under Article 2 of the UCC, under the PPSA or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(p)    Liens securing Indebtedness permitted under Section 8.03(f); provided
such Liens are subordinated to the Obligations in a manner reasonably
satisfactory to the Required Lenders;


(q)    Liens securing Indebtedness permitted under Sections 8.03(n);


(r)    licenses and sublicenses of intellectual property granted by any Loan
Party in the ordinary course of business;


(s)    Liens existing on any property or asset prior to the acquisition thereof
by a Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or asset of such
Borrower of any Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or asset of such Borrower or any other Subsidiary other
than proceeds of such property or asset and (iii) such Lien shall secure only
those obligations (and Liens granted pursuant to any refinancing thereof
provided that (A) the property covered thereby is not changed in any material
respect, (B) the amount secured or benefited thereby is not increased except as
contemplated by the proviso to Section 8.03(b), (C) the direct or any contingent
obligor with respect thereto is not changed, and (B) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b))
that it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be;


(t)    Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;


(u)    other Liens not permitted by clauses (a) through (t) securing
Indebtedness in an aggregate principal not to exceed $10,000,000;


(v)    Liens on the assets of Aktiv Kapital andPRA Group Europe Holding
S.à.r.l., or any direct or indirect parent holding company of such entity or any
of its Subsidiaries (so long as such entity is not a Loan Party), securing
Indebtedness of Aktiv Kapital and its Subsidiaries permitted under Section
8.03(pq); and


(w)    Liens on the assets of direct or indirect Subsidiaries of PRA organized
under the laws of Brazil securing Indebtedness permitted under Section 8.03(r).



118

--------------------------------------------------------------------------------

 

8.02    Investments.


Make any Investments, except:


(a)    Investments held by the Borrowers or a Subsidiary in the form of cash or
Cash Equivalents;


(b)    Investments existing as of the Closing Date and set forth in Schedule
8.02 and any renewals, amendments or replacements thereof that do not increase
the amount thereof;


(c)    (i) Investments in any Person that is a Loan Party (other than the
Canadian Borrower or a Designated Borrower) prior to giving effect to such
Investment and (ii) Investments by a Borrower or any Subsidiary of a Borrower
that is a Loan Party in any Person that is not a Loan Party (but including the
Canadian Borrower and any Designated Borrower), provided that (x) the aggregate
amount of all such Investments made pursuant to this clause (c)(ii) does not
exceed $175,000,00030% of the Domestic Borrowing Base (calculated as of the date
of such Investment) in the aggregate at any time outstanding (plus the amount of
any repayments, returns, profits, distributions income and similar amounts
actually received in case in respect of any Investment made after the Aktiv
Kapital Acquisition Effective Date pursuant to this Section 8.02(c)(ii)) and (y)
the proceeds of such Investments are used to purchase debt portfolios or for
other purposes in the ordinary course of business; provided further that, in no
event shall PRA be permitted to make Investments pursuant to this clause (c)(ii)
(A) in excess of $150,000,00085% of the amount described in clause (ii)(x) above
if such amounts in excess of $150,000,00085% of the amount described in clause
(ii)(x) above are used for purposes other than the purchase of debt portfolios;
or (B) if the Consolidated Leverage Ratio immediately after giving effect to any
such Investment pursuant to this clause (c)(ii) on a Pro Forma Basis would be
greater than 2.0 to 1.0, provided further that, for the avoidance of doubt, if
an Investment made prior to the Seventh Amendment Effective Date was permitted
under Section 8.02(c)(ii) at the time such Investment was made, it shall be
deemed to be permitted for all purposes hereunder;


(d)    Investments by any Subsidiary of a Borrower that is not a Loan Party in
any other Subsidiary of a Borrower that is not a Loan Party;


(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)    Guarantees permitted by Section 8.03;


(g)    Permitted Acquisitions;


(h)    lease, utility and similar deposits made in the ordinary course of
business of PRA and its Subsidiaries, including investments consisting of
pledges and deposits permitted under Section 8.01(f);


(i)    contingent obligations with respect to any Swap Contract or hedging
agreements otherwise permitted by this Agreement;



119

--------------------------------------------------------------------------------

 

(j)    any repurchase of Equity Interests of PRA permitted by Section 8.06;


(k)    loans or advances to customers of PRA in an aggregate amount not to
exceed $10,000,000 at any one time outstanding:


(l)    advances to employees, officers and directors for business, travel and
entertainment expenses in the ordinary course of business consistent with past
practice;


(m)    Investments in Asset Pools, NFR Assets or debt portfolios in the ordinary
course of business;


(n)    Investments permitted under Sections 8.03 and 8.06;


(o)    prepaid expenses in the ordinary course of business;


(p)    the creation of new Subsidiaries so long as the formation of such
Subsidiary complies with the requirements of Section 7.12;


(q)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers or other Persons and in settlement of delinquent
obligation of, and disputes with, any such supplier, customer or other Person or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to such secured Investment;


(r)    Investments of a Subsidiary acquired after the Closing Date to the extent
that such Investments were not made in contemplation or in connection with such
acquisition, merger or consolidation;


(s)    Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted under Section 8.05;


(t)    other Investments not permitted by clauses (a) through (s) in an
aggregate amount not to exceed $20,000,000, plus all cash amounts that any Loan
Party or Subsidiary has received with respect to any Investment made under this
clause (t), at any time outstanding;


(u)    one or more loans and/or capital contributions by PRA or any of its
Subsidiaries to PRA Aktiv Kapital in an aggregate amount not to exceed
$950,000,000, in order to allow PRA Aktiv Kapital to consummate the Aktiv
Kapital Acquisition; provided that any promissory note evidencing such any such
Investment in the form of a loan has been delivered to the Administrative Agent,
together with an executed allonge reasonably satisfactory to the Administrative
Agent, to serve as collateral for the Obligations; and


(v)    the Aktiv Kapital Acquisition; provided that such acquisition meets the
requirements set forth in clauses (i), (ii), (iii), (iv), (v) and (vi) of the
definition of “Permitted Acquisition”.



120

--------------------------------------------------------------------------------

 

8.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness of PRA and its Subsidiaries set forth in Schedule 8.03 and
any renewals, amendments or replacements thereof; provided that the amount of
such Indebtedness is not increased at the time of such renewal, amendment or
replacement thereof, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;


(c)    intercompany Indebtedness resulting from Investments permitted under
Section 8.02;


(d)    obligations (contingent or otherwise) of PRA or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
and


(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by PRA or any of its Subsidiaries
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof, provided that (i) the aggregate principal amount of all such
Indebtedness incurred in any year for all such Persons taken together shall not
exceed two percent (2%) of PRA’s Consolidated Tangible Net Worth for the
immediately preceding fiscal year; (ii) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred in connection with such refinancing and by
an amount equal to any existing commitments unutilized thereunder;


(f)    Permitted Subordinated Debt;


(g)    Indebtedness in respect of worker’s compensation claims, self-insurance
obligations, bankers’ acceptances and bid, performance or surety bonds issued
for the account of any Loan Party;


(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;


(i)    Indebtedness arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;

121

--------------------------------------------------------------------------------

 



(j)    Indebtedness in the form of obligations under indemnification, purchase
price adjustments, incentive, non-compete, consulting, deferred compensation,
earn-out obligations, early retirement or termination obligations, pension fund
obligations or contributions and similar claims, obligations or contributions
incurred in connection with any Permitted Acquisition or the Aktiv Kapital
Acquisition;


(k)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;


(l)    Indebtedness of any Subsidiary in connection with assets acquired
pursuant to a Permitted Acquisition after the Closing Date or Indebtedness of
any Person that becomes a Subsidiary after the Closing Date pursuant to a
Permitted Acquisition; provided that such Indebtedness exists at the time of any
such Permitted Acquisition and is not created in contemplation or in connection
with such Permitted Acquisition (and, in each case, any refinancing thereof on
the terms permitted under Section 8.03(b));


(m) Indebtedness of PRA in the form of senior, unsecured convertible notes
(including the related indenture) in an aggregate amount not to exceed
$300,000,000 (the “Initial Permitted Convertible Notes”); provided, that (i) no
Default or Event of Default has occurred or is continuing, or would result from
the issuance of such Indebtedness and (ii) such Indebtedness shall not have a
maturity date or be subject to any form of redemption within 180 days of the
Maturity Date hereunder, other than pursuant to conversion of the Initial
Permitted Convertible Notes, customary provisions requiring redemption upon a
“change of control” (as defined in the documentation relating to any Permitted
Convertible Notes), the occurrence of a Fundamental Change or acceleration upon
an event of default;
(m)    the Initial Permitted Convertible Notes;


(n)    other secured and unsecured Indebtedness not permitted by clauses (a)
through (m) in an aggregate principal amount not to exceed $15,000,000 at any
one time outstanding;


(o)    Indebtedness of PRA in an aggregate amount not to exceed $500,000,000, in
the form of (i) senior, unsecured convertible notes (including the related
indenture) (the “Add-On Permitted Convertible Note”, and, together with the
Initial Permitted Convertible Notes, the “Permitted Convertible Notes”)Notes
and/or (ii) other unsecured financings, in each case, which does not contain any
financial covenants that are more restrictive than those financial covenants set
forth herein or negative covenants that are more restrictive in any material
respect than those negative covenants set forth herein (and any renewals,
amendments or replacements of any such unsecured financings, so long as that the
aggregate principal amount of any such Indebtedness is not increased at the time
of such renewal, amendment or replacement thereof, except by an amount equal to
a premium or other amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing); provided, that, in each case, (x) no Default
or Event of Default has occurred or is continuing, or would result from the
issuance of such IndebtendessIndebtedness and (y) such Indebtedness shall not
have a maturity date or be subject to any form orof redemption withinon or prior
to 180 days offollowing the Extended Maturity Date hereunder, other than
pursuant to conversion of the Add-On Permitted Convertible Notes, customary
provisions requiring redemption upon a “change of control” (as defined in the
documentation relating to the Add-On Permitted Convertible Notes), the
occurrence of a Fundamental Change or acceleration upon an event of default;

122

--------------------------------------------------------------------------------

 



(p)    The Guarantee by PRA and/or any of its Subsidiaries of the Indebtedness
of Aktiv Kapital which is permitted under Section 8.03(q); provided that any
such Guarantee is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;


(q)    Indebtedness, including the undrawn funding commitments, of Aktiv
KapitalPRA Group Europe Holding S.à.r.l., or any direct or indirect parent
holding company of such entity or any of its Subsidiaries (so long as such
entity is not a Loan Party), which Indebtedness refinanced that certain
Indebtedness assumed in connection with the Aktiv Kapital Acquisition; provided
that such Indebtedness exists at the time of the Aktiv Kapital Acquisition and
is not created in contemplation or in connection with such acquisition in
accordance with the terms of this Section 8.03(q), and including any renewals,
refinancings, replacements or increases in the amount thereof, so long as after
giving effect to the incurrence of any such renewal, refinancing, replacement or
any such increase in the original assumed principal or committed amount thereof
on a Pro Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which PRA was required to deliver financial statements pursuant to Section
7.01(a) or (b);


(r)    Indebtedness of direct or indirect Subsidiaries of PRA organized under
the laws of Brazil in an aggregate principal amount not to exceed $150,000,000
at any time outstanding; provided that after giving effect to the incurrence of
any such Indebtedness on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 as of the most
recent fiscal quarter for which PRA was required to deliver financial statements
pursuant to Section 7.01(a) or (b) (it being agreed that with respect to a
revolving facility, such pro forma compliance certificate shall only be required
upon the entry into such facility, provided such pro forma calculation assumes
the revolving commitments under such facility are fully drawn); and


(s)    Guarantees by PRA and/or any of its Subsidiaries of the Indebtedness
permitted under Section 8.03(r); provided that any such Guarantee is
subordinated to the Obligations in a manner and pursuant to documentation
reasonably satisfactory to the Administrative Agent.


8.04    Fundamental Changes.


Merge, amalgamate, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) PRA
may merge or consolidate with any of its Subsidiaries provided that PRA shall be
the continuing or surviving corporation, (b) (i) the Designated Borrower may
merge or consolidate with any of its Foreign Subsidiaries provided that the
Designated Borrower shall be the continuing or surviving corporation and (ii)
the Canadian Borrower may amalgamate or consolidate with any of its Foreign
Subsidiaries provided that the Canadian Borrower shall be the continuing or
surviving corporation, (c) any Loan Party other than a Borrower may merge or
consolidate with any other Loan Party other than a Borrower, (d) any Foreign
Subsidiary (other than the Designated Borrower or the Canadian Borrower) may be
merged, amalgamated or consolidated with or into any Loan Party provided that
such Loan Party shall be the continuing or surviving corporation, (e) any
Foreign Subsidiary may be merged, amalgamated or consolidated with or into any
other Foreign Subsidiary; provided, that, (i) if the Designated Borrower is
involved in such transaction, the Designated Borrower must be the continuing or
surviving corporation and (ii) if the Canadian Borrower is involved in such
transaction, the Canadian Borrower must be the continuing or surviving
corporation, (f) any Loan Party or any Subsidiary

123

--------------------------------------------------------------------------------

 

may make dispositions of property not prohibited by Section 8.05, (g) any
immaterial Subsidiary may be dissolved, wound up or liquidated; provided that
the assets of such immaterial Subsidiary are transferred to a Loan Party prior
to any such dissolution, wind up or liquidation and (h) any Subsidiary may
Dispose of all or substantially all of its assets (whether as a contribution to
capital, dividend, upon voluntary liquidation or otherwise) to PRA or to a
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then the transferee must either be PRA or another Loan Party (other than
the Designated Borrower or the Canadian Borrower) unless the transaction is
otherwise permitted under Section 8.05.


8.05    Dispositions.


Make any Disposition unless (i) the consideration paid in connection therewith
if such transaction is material shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of, (ii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary and (iii) the aggregate net book value of all of the
assets sold or otherwise disposed of by PRA and its Subsidiaries in all such
Dispositions occurring during any fiscal year shall not exceed $25,000,000;
provided, however, that the foregoing shall not apply to and PRA and its
Subsidiaries shall be permitted to make (A) to the extent such transactions
constitute Dispositions, such Dispositions permitted under Sections 8.02, 8.04
or 8.06; (B) Dispositions consisting of debt portfolios or NFR Assets in the
ordinary course of business; and (C) Dispositions by any Subsidiary to PRA or
another Subsidiary (except that any Disposition by a Subsidiary that is a Loan
Party shall only be permitted to be made to a Subsidiary that is a Loan Party).


8.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)    each Subsidiary may make Restricted Payments to PRA, any Guarantor and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is made;


(b)    PRA and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person;


(c)    PRA may make cash dividends and distributions in an aggregate amount not
exceeding $20,000,000 in any fiscal year of PRA; provided, that no Default or
Event of Default exists prior to or after giving effect to any such dividend or
distribution;


(d)    PRA may make (x) repurchases of its Equity Interests and/or (y)
consummate one or more tender offers, redemptions, repurchases or other cash
settlements of Permitted Convertible Notes, in an aggregate amount not exceeding
$315,000,000 during the term of this Agreementin any fiscal year, the sum of (i)
$100,000,000 plus (ii) 50% of the amount of Consolidated Net Income for the
previous fiscal year; provided, that no Default or Event of Default exists prior
to or after giving effect to such repurchase or redemption (or, in the case of a
tender offer, at the time notice of the tender is given);


(e)    PRA may carry out stock splits with respect to its common stock
(including stock splits in the form of a dividend);



124

--------------------------------------------------------------------------------

 

(f)    PRA and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interest issued by it with the proceeds received from the substantially
concurrent issue of new shares of its stock or other Equity Interests so long as
no Event of Default shall have occurred and be continuing at the time of such
purchase, redemption or acquisition;


(g)    PRA may (i) so long as no Default or Event of Default shall have occurred
and be continuing, incur obligations under Permitted Convertible Notes,
including but not limited to obligations thereunder that require repurchase of
such Permitted Convertible Notes at the option of the holders thereof upon the
occurrence of a “change of control” (as defined in the documentation relating to
any Permitted Convertible Notes) or a Fundamental Change or that permit holders
to convert the Permitted Convertible Notes, (ii) so long as no Default or Event
of Default shall have occurred and be continuing, satisfy any conversion of
Permitted Convertible Notes through a cash payment pursuant to cash settlement
provisions contained in the documentation relating to any Permitted Convertible
Notes, provided, that, (y) immediately prior to any such cash payment, PRA has
Sufficient Liquidity, and (z) prior to any such cash payment, PRA shall deliver
to the Administrative Agent a Compliance Certificate demonstrating that after
giving effect to any such cash payment on a Pro Forma Basis, the Loan Parties
and their Subsidiaries would have been in compliance with the financial
covenants set forth in Section 8.11, (iii) so long as no Default or Event of
Default shall have occurred and be continuing, make any required repurchase of
Permitted Convertible Notes in cash pursuant to the terms thereof upon the
occurrence of a “change of control” (as defined in the documentation relating to
any Permitted Convertible Notes) or a Fundamental Change, (iv) so long as no
Default or Event of Default shall have occurred and be continuing, pay the
principal of, and retire, any outstanding Permitted Convertible Notes at
maturity, including at stated maturity and upon acceleration upon an event of
default;, and (v) make any required interest payments under the Permitted
Convertible Notes.


8.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by PRA or its Subsidiaries on the Closing Date or any
business reasonably related or incidental thereto.


8.08    Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) compensation and reimbursement
of expenses and benefit plans for current or former officers and directors in
the ordinary course of business (including, without limitation, benefits,
indemnification arrangements and separation arrangements), (e) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate and (f) transactions between or among Subsidiaries that
are not Loan Parties and that are not otherwise prohibited by this Agreement.


8.09    Burdensome Agreements.


(a)    Enter into, or permit to exist, any Contractual Obligation that encumbers
or restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to

125

--------------------------------------------------------------------------------

 

any Loan Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its property to any Loan Party,
(v) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(iv) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(b), (e), (k), (l), (m) or (n); provided that, in the
case of Section 8.03(e) and (k), any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (3)
any Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale, (5)
encumbrances or restrictions that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of PRA, (6) encumbrances or restrictions
that are customary provisions in joint venture and similar agreements, (7)
encumbrances or restrictions that are customary restrictions on leases,
sublicenses, licenses or asset sale agreements otherwise permitted under this
Agreement, (8) encumbrances or restrictions are customary provisions restricting
the assignment of any agreement entered into in the ordinary course of business,
(9) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(p); provided that, any such restriction contained therein relates
only to the asset or assets of Aktiv Kapital and its Subsidiaries or (10) any
document or instrument governing Indebtedness incurred pursuant to Section
8.03(r); provided that, any such restriction contained therein relates only to
the asset or assets of direct or indirect Subsidiaries of PRA organized under
the laws of Brazil and any of their respective Foreign Subsidiaries (excluding
Foreign Subsidiaries organized under the laws of Canada or any province or
territory thereof).


(b)    Enter into, or permit to exist, any Contractual Obligation that prohibits
or otherwise restricts the existence of any Lien upon any of its property in
favor of the Agents (for the benefit of the holders of the Obligations) for the
purpose of securing the Obligations, whether now owned or hereafter acquired, or
requiring the grant of any security for any obligation if such property is given
as security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(b), (e), (k), (l), (m) or (n);
provided that, in the case of Section 8.03(e) and (k), any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (ii) in connection with any Permitted Lien or any document
or instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05,
pending the consummation of such sale, (iv) any agreement binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of PRA, (v)
pursuant to customary restrictions contained in any agreement relating to the
sale, lease, license or sublicense of any property permitted hereunder, (vi)
pursuant to customary provisions in joint venture agreements applicable to joint
ventures permitted by Section 8.02, (vii) customary provisions restricting the
assignment of any agreement entered into in the ordinary course of business,
(viii) encumbrances or restrictions on PRA Aktiv Kapital or any of its
Subsidiaries in Contractual Obligations evidencing Indebtedness permitted under
Sections 8.03(p) and (q) or (ix) encumbrances or restrictions on direct or
indirect Foreign Subsidiaries of PRA (excluding Foreign

126

--------------------------------------------------------------------------------

 

Subsidiaries organized under the laws of Canada or any province or territory
thereof) in Contractual Obligations evidencing Indebtedness permitted under
Sections 8.03(r) and (s).


8.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11    Financial Covenants.


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of PRA to be greater than 2.02.25 to 1.0.


(b)    [Reserved].


(c)    Income from Operations. Fail to maintain, as of the end of any fiscal
quarter of PRA, positive Income from Operations for such period.


8.12    Capital Expenditures.


Permit Consolidated Capital Expenditures during any fiscal year to exceed
$40,000,000.


8.13    Prepayment of Other Indebtedness, Etc.


(a)    Amend or modify any of the terms of any Permitted Subordinated Debt or
any Indebtedness permitted pursuant to Section 8.03(m) or (o) in a manner
materially adverse to the Lenders without the consent of the Required Lenders.


(b)    Make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary (other than Indebtedness of PRA Aktiv
Kapital or any Subsidiary thereof, Indebtedness arising under the Loan
Documents, Indebtedness permitted under Section 8.03(r), intercompany
Indebtedness, cash settlements of conversions of Permitted Convertible Notes
permitted by Section 8.06(g) and excluding any Indebtedness that is permitted to
be refinanced pursuant to Section 8.03).


8.14    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.


(a)    Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


(b)    Change its fiscal year.


(c)    Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state or other jurisdiction of formation
or form of organization.



127

--------------------------------------------------------------------------------

 

8.15    Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary of any Loan Party to issue or have
outstanding any shares of preferred Equity Interests that matures or is
mandatorily redeemable on a date prior to the date that is 180 days after
theExtended Maturity Date or (ii) create, incur, assume or suffer to exist any
Lien on any Equity Interests of any Subsidiary of any Loan Party, except for
Permitted Liens.


8.16    Foreign Assets Control Regulations.


Neither of the advance of the Loans nor the use of the proceeds of any thereof
nor any issuance of any Letter of Credit will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”), the
United States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”), (b) the Patriot
Act, (c) the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) (the “Terrorist Financing Act (Canada)” and (d) the Corruption of
Foreign Public Officials Act (Canada), as amended. Furthermore, none of PRA or
any of its Subsidiaries (a) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
    
ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. A Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02 (a) through (c),
7.05(a), 7.10, 7.11, 7.12 or Article VIII or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which a
Responsible Officer of any Loan Party becomes aware of such failure or (ii)
written notice thereof shall have been given to PRA by the Administrative Agent;
or



128

--------------------------------------------------------------------------------

 

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made by or on behalf of a Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due and beyond the applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an outstanding aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails (beyond any applicable grace
period) to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed prior to its stated maturity, or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded unless, in the case of this clause (i), such event or
condition is no longer continuing or has been waived in accordance with the
terms of such Indebtedness such that the holder or holders thereof or any
trustee or agent on its or their behalf are no longer enabled or permitted to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (i) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of an
offer to repurchase that is required to be made or a conversion, repayment or
redemption event, provided such repurchase, conversion, repayment or redemption
is effectuated only in capital stock or is permitted to be repurchased, settled
upon conversion in cash, repaid or redeemed pursuant to Section 8.06(g); or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or



129

--------------------------------------------------------------------------------

 

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five days after its issue or levy; or


(h)    Judgments. There is entered against any Loan Party or any Subsidiary one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of fifteen consecutive days during which a stay
of enforcement of such judgmentsuch judgment or order remains undischarged,
unvacated, unbonded or unstayed (except to the extent that the terms of such
judgment or order specifically provide for a longer payment term and the
applicable Loan Party or Subsidiary timely discharges or satisfies such
obligations during such specified longer term), by reason of a pending appeal or
otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) PRA or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement, Obligations under Treasury Management
Agreements and Swap Contracts and L/C Obligations that have been Cash
Collateralized), ceases to be in full force and effect; or any Loan Party or any
other Person shall have commenced a proceeding contesting the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the applicable Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan

130

--------------------------------------------------------------------------------

 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrowers;


(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of either Agent or any Lender.


Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.


Notwithstanding any provision of any Loan Document to the contrary, in no event
shall the Canadian Administrative Agent be deemed to have rights hereunder or
under any Loan Document to exercise remedies in respect of Obligations other
than the Canadian Borrower Obligations.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Sections 2.14 and 2.15, be applied by the Agents in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Swap Bank,
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and
the L/C Issuer in proportion to the respective amounts described in this clause
Third held by them;

131

--------------------------------------------------------------------------------

 



Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, to the extent such Swap
Contract is permitted by Section 8.03(d), (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than unasserted contingent indemnification or expense
reimbursement obligations, obligations owing under Treasury Management
Agreements or Swap Contracts, or L/C Obligations to the extent Cash
Collateralized), to the Borrowers or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank, as the case
may be. Each Treasury Management Bank or Swap Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.


Notwithstanding anything to the contrary in this Agreement, in no event shall
the operation of this Article IX result in any asset or property of a Foreign
Subsidiary or an Excluded Domestic Subsidiary satisfying, or otherwise being
paid to any Recipient on account of, any Obligation of a Loan Party that is a
U.S. Person.




ARTICLE X
AGENTS


10.01    Appointment and Authority.


(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints (i)
Bank of America, N.A., to act on its behalf as Administrative Agent and (ii)
Bank of America, National Association, acting through its Canada branch, as
Canadian Administrative Agent, in each case, hereunder and under the other Loan
Documents and authorizes the Administrative Agent and the Canadian
Administrative Agent, as applicable, to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof or
thereof, together with such

132

--------------------------------------------------------------------------------

 

actions and powers as are incidental thereto. The provisions of this Article are
solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


(b)    The Agents shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Agents to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are incidental thereto. In this
connection, the Agents, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agents pursuant to Section 10.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agents), shall be entitled to the
benefits of all provisions of this Article X and Article XI (including Section
11.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.


10.02    Rights as a Lender.


The Persons serving as the Agents hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.


10.03    Exculpatory Provisions.


The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agents:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agents shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agents to liability or that is contrary to any Loan Document or applicable law,
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may

133

--------------------------------------------------------------------------------

 

affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by each Person serving as an Agent or any of
its Affiliates in any capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. No Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the applicable Agent by PRA, a Lender or the
L/C Issuer.


No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to an Agent.


10.04    Reliance by Agent.


Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05    Delegation of Duties.


Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as

134

--------------------------------------------------------------------------------

 

activities as an Agent. No Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


10.06    Resignation of an Agent.


(a)    Each Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and PRA. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of PRA (so long as no
Event of Default has occurred or is continuing) (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall, in the
case of the Administrative Agent, be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States and, in the
case of the Canadian Administrative Agent, be a bank with an office in Canada,
or an Affiliate of any such bank with an office in Canada. If no such successor
shall have been appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
PRA) (the “Resignation Effective Date”), then the retiring Agent may (but shall
not be obligated to) on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders and PRA (so long as no Event
of Default has occurred or is continuing) may, to the extent permitted by
applicable Law by notice in writing to such Person remove such Person as the
Agent and appoint a successor in accordance with clause (a) above. If no such
successor shall have been so appointed by the Required Lenders and PRA, and
shall have accepted such appointment within thirty (30) days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan

135

--------------------------------------------------------------------------------

 

Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.


(d)    Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as
Canadian Administrative Agent, L/C Issuer and Swing Line Lender. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by PRA of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


10.07    Non-Reliance on Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon either Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon either Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or the
L/C Issuer hereunder.


10.09    Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, each Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein

136

--------------------------------------------------------------------------------

 

expressed or by declaration or otherwise and irrespective of whether the
applicable Agent shall have made any demand on PRA) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than unasserted contingent indemnification or expense
reimbursement obligations, obligations owing under Treasury Management
Agreements or Swap Contracts or L/C Obligations to the extent Cash
Collateralized) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agents under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the applicable Agent
and, in the event that the applicable Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the applicable
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the applicable Agent and its agents and counsel, and any other
amounts due the applicable Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize either Agent to authorize
or consent to or accept or adopt on behalf of any Lender or the L/C Issuer any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the applicable Agent to
vote in respect of the claim of any Lender in any such proceeding.


10.10    Collateral and Guaranty Matters.


Each of the Lenders and the L/C Issuer irrevocably authorize each Agent, at its
option and in its discretion,


(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations under the Loan Documents
(other than unasserted contingent indemnification or expense reimbursement
obligations, obligations owing under Treasury Management Agreements or Swap
Contracts or L/C Obligations to the extent Cash Collateralized) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is transferred or to be transferred
as part of or in connection with any sale, disposition or other transaction
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01;


(b)    to subordinate any Lien on any property granted to or held by the
applicable Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and



137

--------------------------------------------------------------------------------

 

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the applicable Agent at any time, the Required Lenders will
promptly confirm in writing such Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.


Neither Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of such
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall such Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.


10.11    Treasury Management Banks and Swap Banks.


No Treasury Management Bank or Swap Bank that obtains the benefits of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Management Agreements and Swap Contracts unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.

ARTICLE XI
MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that, the following amendments shall only be
effective if in writing and signed by the Borrowers and other Loan Parties as
follows:


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);



138

--------------------------------------------------------------------------------

 

(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of PRA to pay
interest or Letter of Credit Fees at the Default Rate;


(iv)    change any provision of this Section 11.01(a), Section 1.06(a) or the
definition of “Required Lenders”, “Super-Majority Lenders”, “Canadian
Super-Majority Lenders” or “Required Designated Borrower Revolving Lenders”
without the written consent of each Lender directly and adversely affected
thereby;


(v)    except in connection with a disposition not prohibited hereunder, release
all or substantially all of the Collateral without the written consent of each
Lender directly and adversely affected thereby;


(vi)    release a Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly and adversely affected thereby, except to the
extent the release of any Guarantor is permitted pursuant to Section 10.10 (in
which case such release may be made by the applicable Agent acting alone);


(vii)    change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby; or


(viii)    change Section 2.02(f)(iii)(D) or Section 2.02(f)(iv)(H) without the
written consent of each Lender directly and adversely affected thereby;


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)    unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement;


(d)    unless also signed by the applicable Agent, no amendment, waiver or
consent shall affect the rights or duties of either Agent under this Agreement
or any other Loan Document; and



139

--------------------------------------------------------------------------------

 

(e)    (i) any amendment to alter the definitions and provisions relating to
Estimated Remaining Collections, Accounts, Domestic Borrowing Base, Eligible
Accounts, Receivables, Asset Pool, Eligible Asset Pools, Asset Pool Report,
Borrowing Base, Asset Pool Seller, Asset Pool Proceeds, Purchase Agreement and
Super-Majority Lenders shall require only the consent of the Super-Majority
Lenders and (ii) any amendment to alter the definitions and provisions relating
to Canadian Estimated Remaining Collections, Canadian Borrowing Base, Canadian
Eligible Accounts, Canadian Eligible Asset Pools and Canadian Super-Majority
Lenders shall require only the consent of the Canadian Super-Majority Lenders;
provided that, any amendment pursuant to this clause (e) shall not require an
amendment fee to be payable by any Loan Party;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.


(f)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, PRA and the other Loan Parties (i) to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
(ii) to change, modify or alter Section 2.13 or Section 9.03 or any other
provision hereof relating to the pro rata sharing of payments among the Lenders
to the extent necessary to effectuate any of the amendments (or amendments and
restatements enumerated in clause (g) and/or clause (h) below).


(g)    Notwithstanding anything to the contrary contained herein, in order to
implement any additional Commitments in accordance with Section 2.02(f), this
Agreement may be amended for such purpose (but solely to the extent necessary to
implement such additional Commitments in accordance with Section 2.02(f)) by
PRA, the other Loan Parties, the Administrative Agent and the relevant Lenders
providing such additional Commitments.


(h)    In addition, notwithstanding the foregoing, PRA may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity and scheduled amortization of the Loans
of the accepting Lenders to be extended and (B) increase the Applicable Rate
and/or fees payable with respect to the Loans and Commitments

140

--------------------------------------------------------------------------------

 

of the accepting Lenders (“Permitted Amendments”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the PRA. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective. The Permitted Amendments shall not
become effective unless consented to by PRA and those Accepting Lenders (as
defined below), as applicable (the “Required Approval”). If the Required
Approval is received, (i) such Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made and (ii)
the Borrowers, each Loan Party and each Accepting Lender shall execute and
deliver to the Administrative Agent a loan modification agreement (the “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders as to which such Lenders’ acceptance
has been made.


11.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to a Borrower or any other Loan Party, either Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to PRA).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).



141

--------------------------------------------------------------------------------

 

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the applicable Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the applicable Agent
that it is incapable of receiving notices under such Article by electronic
communication. Each Agent, the Swing Line Lender, the L/C Issuer or PRA may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall either Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to PRA, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of PRA’s, any Loan Party’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to PRA, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)    Change of Address, Etc. Each of the Borrowers, each Agent, the L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to PRA, each Agent, the
L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
each Agent from time to time to ensure that each Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which

142

--------------------------------------------------------------------------------

 

notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to PRA or its securities for purposes of United States
Federal or state securities laws.


(e)    Reliance by Agents, L/C Issuer and Lenders. Each Agent, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices, Letter of Credit Applications and Swing
Line Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify each Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with an Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or an Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with Section 10.01 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) either
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as an Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

143

--------------------------------------------------------------------------------

 



11.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Agents and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Agents (limited to the legal fees of one primary outside counsel
to the Agents and the Joint Lead Arrangers taken as a whole and other than the
allocated costs of internal counsel)), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by any Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of one
primary outside counsel to the Agents and the Lenders taken as a whole, and, in
the event of any actual or potential conflict of interest, one additional
counsel for each Lender subject to such conflict), and in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary counsel for the Indemnitees, taken as a whole, and, in the case of any
actual or perceived conflict of interest, one additional counsel for each Lender
subject to such conflict) and settlement costs incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including a Borrower or any other
Loan Party) other than the Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of any Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related

144

--------------------------------------------------------------------------------

 

expenses or settlement costs (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by a Borrower or any other Loan Party against an Indemnitee
for material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the applicable Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to an Agent (or any sub-agent thereof), the
L/C Issuer, the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to each Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against an Agent (or any such sub-agent), the
L/C Issuer or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for an Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final judgment of a
court of competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of either Agent, the L/C Issuer
and the Swing Line Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.



145

--------------------------------------------------------------------------------

 

11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to an
Agent, the L/C Issuer or any Lender, or either Agent, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to each Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by such Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of each Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of each Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and



146

--------------------------------------------------------------------------------

 

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans and
Incremental Term Loans, unless each of the applicable Agent and, so long as no
Event of Default has occurred and is continuing, PRA otherwise consents (each
such consent not to be unreasonably withheld or delayed);


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of PRA (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, PRA shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the applicable Agent within five (5) Business Days after
having received notice thereof;


(B)    the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Loan A-1 Commitment, Term Loan A-2 Commitment, Incremental Term Loan
Commitment, Domestic Revolving A Commitment, Canadian Revolving Commitment or
Designated Borrower Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan or Incremental Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Domestic Revolving A Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the applicable Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the applicable Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the applicable Agent an Administrative
Questionnaire.



147

--------------------------------------------------------------------------------

 

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
PRA or any of PRA’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), (C)
to a natural person or (D) to a Competitor.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the applicable Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of PRA and the applicable Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to an Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by an Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. Each Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office, or the Canadian
Administrative Agent’s Office, as applicable, a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, each Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to

148

--------------------------------------------------------------------------------

 

the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by PRA and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, PRA or either Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or PRA or any of PRA’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
PRA’s request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of PRA, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to

149

--------------------------------------------------------------------------------

 

the contrary. For the avoidance of doubt, no Agent (in its capacity as an Agent)
shall have any responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to PRA and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty days’ notice to PRA, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, PRA shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that (x) no
failure by PRA to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer or Swing Line Lender, as the case may be and (y)
any successor L/C Issuer or Swing Line Lender must consent to such appointment
by PRA. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


(g)    Assignment by a Non-Extending Revolving Lender. If a Non-Extending
Revolving Lender assigns all or a portion of such Non-Extending Revolving
Lender’s Domestic Revolving A Commitment and Domestic Revolving A Loans
(including such Non-Extending Revolving Lender’s participations in L/C
Obligations and/or Swing Line Loans) and, if applicable, its Canadian Revolving
Commitment and Canadian Revolving Loans to an Eligible Assignee pursuant to the
terms of this Section 11.06, such Eligible Assignee may agree in the applicable
Assignment and Assumption to become an Extending Revolving Lender with respect
to such assigned Domestic Revolving A Commitments, Domestic Revolving A Loans
and participations in such L/C Obligations and/or Swing Line Loans and, if
applicable, such Canadian Revolving Commitments and Canadian Revolving Loans,
and agree in the applicable Assignment and Assumption to extend the maturity
date with respect to such assigned Domestic Revolving A Commitments, Domestic
Revolving A Loans and participations in L/C Obligations and/or Swing Line Loans
and, if applicable, such Canadian Revolving Commitments and Canadian Revolving
Loans, to the Extended Maturity Date, and in connection therewith, Borrower
shall be permitted

150

--------------------------------------------------------------------------------

 

to pay to such Extending Revolving Lender a fee in an amount not to exceed 30
basis points on the aggregate amount of Domestic Revolving A Commitments,
Domestic Revolving A Loans and participations in L/C Obligations and/or Swing
Line Loans and, if applicable, such Canadian Revolving Commitments and Canadian
Revolving Loans, the Maturity Date of which are extended to the Extended
Maturity Date. For the avoidance of doubt, the parties hereto agree that the
extension of the Maturity Date described above in this clause (g) with respect
to any such assigned interest shall occur automatically on the effective date of
the applicable Assignment and Assumption without the need for any amendment to
this Agreement.


11.07    Treatment of Certain Information; Confidentiality.


Each of the Agents, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating PRA or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of PRA or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to an Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than PRA.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to an Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Agents, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or any Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.



151

--------------------------------------------------------------------------------

 

11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Agents, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the applicable Borrower or any other Loan
Party against any and all of the obligations of such Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or the L/C Issuer different from
the branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the applicable Agent for further application in accordance with
the provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents, the L/C Issuer and the Lenders and (y) the Defaulting
Lender shall provide promptly to the applicable Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify PRA and each Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If either Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Joint Lead Arrangers, the Agents or the L/C Issuer, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the

152

--------------------------------------------------------------------------------

 

signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by an Agent or any Lender
or on their behalf and notwithstanding that either Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
an Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.


11.13    Replacement of Lenders.


If PRA is entitled to replace a Lender pursuant to the provisions of Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
PRA may, at its sole expense and effort, upon notice to such Lender and the
applicable Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(a)    PRA shall have paid to the applicable Agent the assignment fee (if any)
specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or PRA (in the case of all other amounts);



153

--------------------------------------------------------------------------------

 

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling PRA to require such assignment and delegation cease to
apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST AN AGENT, ANY LENDER, THE
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

154

--------------------------------------------------------------------------------

 

PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT EITHER AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agents, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, neither

155

--------------------------------------------------------------------------------

 

Agent is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by such Agent pursuant to
procedures approved by it; provided further, without limiting the foregoing,
upon the request of either Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.


11.17    USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and each Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) and the Terrorist Financing Act
(Canada), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or such Agent, as
applicable, to identify the Borrowers in accordance with the Act and the
Terrorist Financing Act (Canada). The Borrowers shall, promptly following a
request by an Agent or any Lender, provide all documentation and other
information that such Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Act and the
Terrorist Financing Act (Canada).


11.18    No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), PRA acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by Agents, MLPF&S and the Lenders, are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents, MLPF&S and the Lenders, on the other hand, (ii)
the Borrowers have consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrowers are
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Agents, MLPF&S and the Lenders each are and have been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrowers or any of their Affiliates or any other
Person and (ii) neither Agent nor MLPF&S nor the Lenders have any obligation to
the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Agents, MLPF&S and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither Agent nor MLPF&S nor the Lenders have any obligation to disclose any
of such interests to the Borrowers or their Affiliates. To the fullest extent
permitted by law, the Borrowers hereby waive and releases, any claims that it
may have against any Agent, MLPF&S or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.19    Release of Collateral and Guarantee Obligations.


(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of PRA in connection with any Disposition permitted
by the Loan Documents or permitted by the Required Lenders, each Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Swap Contract or Treasury Management Agreement)
take such actions as shall be reasonably required to release its security
interest in any Collateral being disposed of in connection with such
Disposition, and to

156

--------------------------------------------------------------------------------

 

release any Guaranty hereunder or under any Loan Document of any Person being
disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents. Any representation,
warranty or covenant contained in any Loan Document relating to any such
property so disposed of (other than property disposed of to PRA or any Loan
Party) in accordance with the Loan Documents shall no longer be deemed to be
repeated once such property is so disposed of.


(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than unasserted contingent
indemnification or expense reimbursement obligations and obligations owing under
Treasury Management Agreements or Swap Contracts) have been paid in full, no
Letter of Credit shall remain outstanding (unless such Letters of Credit shall
have been Cash Collateralized) and all Commitments have terminated or expired,
upon request of the Borrower, each Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Swap Contract or Treasury Management Agreement) take such actions as shall be
reasonably required to release its security interest in all Collateral, and to
release all Guarantees hereunder or under any Loan Document, whether or not on
the date of such release there may be outstanding Obligations in respect of Swap
Contracts, Treasury Management Agreements or contingent indemnification
obligations not then due.


11.20    New Debt Obligations.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the parties to the Prior Credit Agreement and the parties hereto
covenant and agree that the Borrowings under this Agreement constitute new debt
obligations, the proceeds of which will be used to retire all the debt
obligations outstanding on under the Prior Credit Agreement on the Closing Date,
and not as an amendment and restatement of the Prior Credit Agreement. The
parties to the Prior Credit Agreement and the Parties hereto shall treat the
Borrowings under this Agreement in accordance with the preceding sentence for
all purposes (including financial accounting purposes, financial and regulatory
reporting purposes, and tax purposes).


11.21    Limitation on Obligations of Canadian Borrower.


Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the Canadian Borrower shall at no time be liable, directly or
indirectly, for any portion of the Obligations other than the Canadian Borrower
Obligations.


11.22    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the applicable Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to an Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Agent of any sum adjudged to be so due in the Judgment Currency, the applicable
Agent may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the applicable

157

--------------------------------------------------------------------------------

 

Agent from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Agent or the Person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the applicable Agent in such currency, such Agent agrees to promptly
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).


11.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[SIGNATURE PAGES FOLLOW]









158